 

 



 



Exhibit 10.1 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January
29, 2016 is by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation (the “Borrower”), certain subsidiaries of the Borrower identified
herein, as Guarantors, the lenders identified on the signature pages hereto as
Existing Lenders (the “Existing Lenders”), the Persons identified on the
signature pages hereto as New Lenders (individually a “New Lender” and
collectively, the “New Lenders”, and, together with the Existing Lenders, the
“Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, the Existing Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
June 27, 2014 as amended, supplemented or otherwise modified prior to the date
hereof (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has elected to exercise its right to add a tranche of term
loans pursuant to Section 2.01(e) of the Existing Credit Agreement, and certain
of the Existing Lenders and the New Lenders have agreed to provide such
Incremental Facilities;

 

WHEREAS, the Borrower, the Guarantors, certain of the Existing Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1
DEFINITIONS

 

SUBPART 1.1    Certain Definitions.  The following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.  

 

“Third Amendment Effective Date” is defined in Subpart 3.1.

 

SUBPART 1.2    Other Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2
AMENDMENTS TO

EXISTING CREDIT AGREEMENT

 

SUBPART 2.1    Effective on (and subject to the occurrence of) the Third
Amendment Effective Date, the Existing Credit Agreement (excluding the exhibits
and schedules thereto) is hereby amended and restated in its entirety as set
forth in Exhibit A attached hereto.  Except as so amended, the Existing Credit
Agreement shall continue in full force and effect.  

 

 

 

 

SUBPART 2.2    Each of the schedules of the Existing Credit Agreement are hereby
deleted in their entirety and replaced with each of the schedules attached to
this Amendment.  

 

PART 3
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1    Third Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof (the “Third Amendment Effective Date”)
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Third Amendment”.

 

SUBPART 3.2    Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message or other electronic imaging means, satisfactory to the
Administrative Agent) of this Amendment, which collectively shall have been duly
executed on behalf of the Borrower, the Guarantors, Existing Lenders providing a
portion of the Incremental Facilities, each of the New Lenders, the Required
Lenders and the Administrative Agent.  

 

SUBPART 3.3    Notes.  The Administrative Agent shall have received a Note
executed by the Borrower in favor of each Lender requesting a Note.

 

SUBPART 3.4    Resolutions.  The Administrative Agent shall have received a
certificate of each Credit Party dated as of the Third Amendment Effective Date
signed by a Responsible Officer of such Credit Party certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Credit Party approving the Incremental Facilities.

 

SUBPART 3.5    Opinions of Counsel.  The Administrative Agent shall have
received, in each case dated as of the Third Amendment Effective Date and in
form and substance reasonably satisfactory to the Administrative Agent a legal
opinion of (i) Kaye Scholer LLP, special New York and Delaware counsel for the
Credit Parties and (ii) special local counsel for the Credit Parties for the
states of Maryland and Ohio, in each case addressed to the Administrative Agent,
its counsel and the Lenders.

 

SUBPART 3.6    Officer’s Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Third Amendment Effective Date, in a form satisfactory to the
Administrative Agent, stating that immediately prior to and following the
transactions contemplated herein, (i) all representations and warranties
contained in the Existing Credit Agreement or any other Credit Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the Third
Amendment Effective Date, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) no
Default or Event of Default exists, and (iii) the Borrower is in compliance with
the financial covenants set forth in Section 6.12 of the Existing Credit
Agreement on a pro forma basis after giving effect to the incurrence of the
Incremental Facilities on the Third Amendment Effective Date.

 

SUBPART 3.7    Fees and Expenses.  Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Amendment which are due and payable on the Third
Amendment Effective Date.

 

 2 

 

 

PART 4

LENDER JOINDER

 

From and after the Third Amendment Effective Date, by execution of this
Amendment, each New Lender hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, such Person will be deemed to be a party to the
Existing Credit Agreement (as amended hereby) and a “Tranche A-3 Term Loan
Lender” and a “Lender” for all purposes of the Existing Credit Agreement (as
amended hereby), and shall have all of the rights and obligations of a Lender
thereunder as if it had executed the Existing Credit Agreement (as amended
hereby).  Such Person hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the Lenders
contained in the Existing Credit Agreement (as amended hereby).

 

PART 5
MISCELLANEOUS

 

SUBPART 5.1  Construction.  This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

 

SUBPART 5.2  Representations and Warranties.  The Borrower hereby represents and
warrants that it:  (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, and (b) is duly authorized to, and
has been authorized by all necessary corporate action, to execute, deliver and
perform this Amendment, (c) after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement are true and correct in all material respects on and as of the date
hereof upon giving effect to this Amendment as though made on and as of such
date (except for those which expressly relate to an earlier date) and (d) no
Default or Event of Default exists under the Existing Credit Agreement on and as
of the date hereof upon giving effect to this Amendment.

 

SUBPART 5.3  Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic means shall be effective as delivery of a manually executed
original counterpart of this Amendment.

 

SUBPART 5.4  Binding Effect.  This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof.  These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

 

SUBPART 5.5  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 5.6  Severability.  If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

 3 

 

 

SUBPART 5.7  Affirmation.  Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Borrower.  The Borrower covenants and agrees to comply with all
of the terms, covenants and conditions of the Existing Credit Agreement, as
otherwise waived, consented to and amended hereby, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Lenders’
part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

 

SUBPART 5.8  No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Lenders, nor constitute a waiver of
any provision of any Credit Document or any other documents, instruments and
agreements executed or delivered in connection with any of the
foregoing.  Except as otherwise provided for in this Amendment, nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Documents or any of Lenders’ rights and remedies in
respect of such Defaults or Events of Default.

 

[SIGNATURE PAGES FOLLOW]

 

 4 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to Credit Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.         By /s/ Daniel J. Booth  
Name: Daniel J. Booth   Title: Chief Operating Officer

 

GUARANTORS: OHI ASSET, LLC   OHI ASSET (ID), LLC   OHI Asset (CO), LLC  
COLONIAL GARDENS, LLC   WILCARE, LLC   nrs ventures, l.l.c.   ohi asset (ct)
lender, llc   ohi asset (Fl), llc   ohi asset (il), llc   ohi asset (mo), llc  
ohi asset (oh), llc   ohi asset (oh) lender, llc   ohi asset (pa), llc   ohi
asset ii (ca), llc   ohi asset ii (fl), llc   ohi asset cse-e, llc   ohi asset
cse-u, llc   OHI ASSET CSb LLC   OHI ASSET (MI), LLC   OHI ASSET (FL) LENDER,
LLC   OHI ASSET HUD WO, LLC   OHI ASSET (MD), LLC   OHI ASSET (TX), LLC   OHI
ASSET (IN) WABASH, LLC   OHI ASSET (IN) WESTFIELD, LLC   OHI ASSET (IN)
GREENSBURG, LLC   OHI ASSET (IN) INDIANAPOLIS, LLC   OHI ASSET HUD SF, LLC   OHI
ASSET (IN) AMERICAN VILLAGE, LLC   OHI ASSET (IN) ANDERSON, LLC   OHI ASSET (IN)
BEECH GROVE, LLC   OHI ASSET (IN) CLARKSVILLE, LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET (IN) EAGLE VALLEY, LLC   OHI ASSET (IN) ELKHART, LLC   OHI ASSET
(IN) FOREST CREEK, LLC   OHI ASSET (IN) FORT WAYNE, LLC   OHI ASSET (IN)
FRANKLIN, LLC   OHI ASSET (IN) KOKOMO, LLC   OHI ASSET (IN) LAFAYETTE, LLC   OHI
ASSET (IN) MONTICELLO, LLC   OHI ASSET (IN) NOBLESVILLE, LLC   OHI ASSET (IN)
ROSEWALK, LLC   OHI ASSET (IN) SPRING MILL, LLC   OHI ASSET (IN) TERRE HAUTE,
LLC   OHI ASSET (IN) ZIONSVILLE, LLC   OHI Asset HUD CFG, LLC   OHI ASSET HUD SF
CA, LLC   OHI ASSET (TX) HONDO, LLC   OHI ASSET (MI) HEATHER HILLS, LLC   OHI
ASSET (IN) CROWN POINT, LLC   OHI ASSET (IN) MADISON, LLC   OHI ASSET (AR) ASH
FLAT, LLC   OHI ASSET (AR) CAMDEN, LLC   OHI ASSET (AR) CONWAY, LLC   OHI ASSET
(AR) DES ARC, LLC   OHI ASSET (AR) HOT SPRINGS, LLC   OHI ASSET (AR) MALVERN,
LLC   OHI ASSET (AR) MENA, LLC   OHI ASSET (AR) POCAHONTAS, LLC   OHI ASSET (AR)
SHERIDAN, LLC   OHI ASSET (AR) WALNUT RIDGE, LLC   OHI ASSET RO, LLC   OHI ASSET
(FL) LAKE PLACID, LLC   OHI ASSET HUD DELTA, LLC   OHI ASSET (IN) CLINTON, LLC  
OHI ASSET (IN) JASPER, LLC   OHI ASSET (IN) SALEM, LLC   OHI ASSET (IN) SEYMOUR,
LLC   OHI ASSET (WV) DANVILLE, LLC   OHI ASSET (WV) IVYDALE, LLC   OHI MEZZ
LENDER, LLC   OHI ASSET (TN) JEFFERSON CITY, LLC   OHI ASSET (TN) ROGERSVILLE,
LLC   OHI ASSET CHG ALF, LLC   BAYSIDE STREET, LLC   BAYSIDE STREET II, LLC  
OHI (IOWA), LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI (INDIANA), LLC   OHI (ILLINOIS), LLC   OHIMA, LLC   STERLING ACQUISITION,
LLC   OHI (CONNECTICUT), LLC   FLORIDA LESSOR – MEADOWVIEW, LLC   WASHINGTON
LESSOR – SILVERDALE, llc   GEORGIA LESSOR – BONTERRA/PARKVIEW, LLC   ARIZONA
LESSOR – INFINIA, LLC   COLORADO LESSOR – CONIFER, LLC   TEXAS LESSOR –
STONEGATE GP, LLC   TEXAS LESSOR – STONEGATE LIMITED, LLC   INDIANA LESSOR –
WELLINGTON MANOR, LLC   OHI ASSET (FL) LUTZ, LLC   OHI ASSET HUD H-F, LLC   OHI
ASSET (GA) DUNWOODY, LLC   OHI ASSET (GA) ROSWELL, LLC   OHI ASSET (LA) BATON
ROUGE, LLC   OHI ASSET (NY) 2ND AVENUE, LLC   OHI ASSET (NY) 93RD STREET, LLC  
OHI ASSET (WA) FORT VANCOUVER, LLC   OHI ASSET (VA) MARTINSVILLE SNF, LLC   OHI
ASSET (FL) PENSACOLA - HILLVIEW, LLC   OHI ASSET (FL) EUSTIS, LLC   AVIV ASSET
MANAGEMENT, L.L.C.   OHI ASSET (la), LLC

 

  By: OHI Healthcare Properties Limited Partnership,     the Sole Member of each
such company         By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

  3806 CLAYTON ROAD, LLC   245 EAST WILSHIRE AVENUE, LLC   13922 CERISE AVENUE,
LLC   637 EAST ROMIE LANE, LLC   523 HAYES LANE, LLC   GOLDEN HILL REAL ESTATE
COMPANY, LLC   11900 EAST ARTESIA BOULEVARD, LLC   2400 PARKSIDE DRIVE, LLC  
1628 B STREET, LLC   3232 artesia real estate, llc   DELTA INVESTORS I, LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  DELTA INVESTORS II, LLC   OHI ASSET (CA), LLC   CSE CLAREMONT LLC

 

  By: OHI Asset HUD SF CA, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  ENCANTO SENIOR CARE, LLC   OHI ASSET (AZ) AUSTIN HOUSE, LLC   G&L GARDENS, LLC
  PALM VALLEY SENIOR CARE, LLC   RIDGECREST SENIOR CARE, LLC

 

  By: OHI Asset HUD SF, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CFG 2115 WOODSTOCK PLACE, LLC   1200 ELY STREET HOLDINGS CO. LLC   42235
COUNTY ROAD HOLDINGS CO. LLC   2425 TELLER AVENUE, LLC   48 HIGH POINT ROAD, LLC

 

  By: OHI Asset HUD CFG, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  Texas Lessor - Stonegate, LP

 

  By: Texas Lessor – Stonegate GP, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  PV REALTY – WILLOW TREE, LLC

 

  By: OHI Asset HUD WO, LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  PAVILLION NURSING CENTER NORTH, LLC   PAVILLION NORTH PARTNERS, LLC   THE
SUBURBAN PAVILION, LLC

 

  By: OHI Asset (OH), LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  OHI ASSET IV (PA) SILVER LAKE, LP

 

  By: OHI Asset CSE-U Subsidiary, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  cse pennsylvania holdings, LP   cse centennial village, lp

 

  By: OHI Asset CSE-E Subsidiary, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  CSE DENVER ILIFF LLC   CSE FAIRHAVEN LLC   CSE MARIANNA HOLDINGS LLC   CSE
TEXARKANA LLC   CSE WEST POINT LLC   CSE WHITEHOUSE LLC   CARNEGIE GARDENS LLC  
FLORIDA REAL ESTATE COMPANY, LLC   GREENBOUGH, LLC   LAD I REAL ESTATE COMPANY,
LLC   PANAMA CITY NURSING CENTER LLC   SKYLER MAITLAND LLC   SUWANEE, LLC   OHI
ASSET CSE-U SUBSIDIARY, LLC   OHI TENNESSEE, LLC

 

  By: OHI Asset CSE-U, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name:  Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CSE BLOUNTVILLE LLC   CSE BOLIVAR LLC   CSE CAMDEN LLC   CSE HUNTINGDON LLC  
CSE JEFFERSON CITY LLC   CSE MEMPHIS LLC   CSE RIPLEY LLC

 

  By: OHI Tennessee, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  CSE CORPUS NORTH LLC   CSE JACINTO CITY LLC   CSE KERRVILLE LLC   CSE RIPON
LLC   CSE SPRING BRANCH LLC   CSE THE VILLAGE LLC   CSE WILLIAMSPORT LLC  
DESERT LANE LLC   NORTH LAS VEGAS LLC   OHI ASSET CSE-E SUBSIDIARY, LLC

 

  By: OHI Asset CSE-E, LLC,     the Sole Member of each of the companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  PAVILLION NORTH, LLP

 

  By: Pavillion Nursing Center North, LLC,     its General Partner

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET (PA), LP   OHI ASSET II (PA), LP   OHI ASSET III (PA), LP

 

  By: OHI Asset (OH), LLC,     the General Partner of each limited partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  CSE CASABLANCA HOLDINGS LLC

 

  By: OHI Asset CSB LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE CASABLANCA HOLDINGS II LLC

 

  By: CSE Casablanca Holdings LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CSE ALBANY LLC   CSE AMARILLO LLC   CSE AUGUSTA LLC   CSE BEDFORD LLC   CSE
CAMBRIDGE REALTY LLC   CSE CANTON LLC   CSE CEDAR RAPIDS LLC   CSE CHELMSFORD
LLC   CSE CHESTERTON LLC   CSE DENVER LLC   CSE DOUGLAS LLC   CSE ELKTON REALTY
LLC   CSE FORT WAYNE LLC   CSE FRANKSTON LLC   CSE GEORGETOWN LLC   CSE GREEN
BAY LLC   CSE HILLIARD LLC   CSE HUNTSVILLE LLC   CSE INDIANAPOLIS – CONTINENTAL
LLC   CSE INDIANAPOLIS – GREENBRIAR LLC   CSE JEFFERSONVILLE – HILLCREST CENTER
LLC   CSE JEFFERSONVILLE – JENNINGS HOUSE LLC   CSE KINGSPORT LLC   CSE LAKE
CITY LLC   CSE LAKE WORTH LLC   CSE LAKEWOOD LLC   CSE LAS VEGAS LLC   CSE
LAWRENCEBURG LLC   CSE LEXINGTON PARK REALTY LLC   CSE LIGONIER LLC   CSE LIVE
OAK LLC   CSE LOWELL LLC   CSE MOBILE LLC   CSE MOORE LLC   CSE NORTH CAROLINA
HOLDINGS I LLC   CSE NORTH CAROLINA HOLDINGS II LLC   CSE OMRO LLC   CSE ORANGE
PARK LLC   CSE ORLANDO – PINAR TERRACE MANOR LLC   CSE ORLANDO – TERRA VISTA
REHAB LLC   CSE PIGGOTT LLC   CSE PILOT POINT LLC   CSE PONCA CITY LLC   CSE
PORT ST. LUCIE LLC   CSE RICHMOND LLC   CSE SAFFORD LLC   CSE SALINA LLC   CSE
SEMINOLE LLC   CSE SHAWNEE LLC   CSE STILLWATER LLC   CSE TAYLORSVILLE LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CSE TEXAS CITY LLC   CSE UPLAND LLC   CSE WINTER HAVEN LLC   CSE YORKTOWN LLC

 

  By: CSE Casablanca Holdings II LLC,     the Sole Member of each of the
companies

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  CSE LEXINGTON PARK LLC

 

  By: CSE Lexington Park Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  CSE CAMBRIDGE LLC

 

  By: CSE Cambridge Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name:  Daniel J. Booth   Title:  Chief Operating
Officer

 

  CSE ELKTON LLC

 

  By: CSE Elkton Realty LLC,     the Sole Member of such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

  

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CSE ARDEN L.P.   CSE KING L.P.   CSE KNIGHTDALE L.P.   CSE LENOIR L.P.   CSE
WALNUT COVE L.P.   CSE WOODFIN L.P.

 

  By: CSE North Carolina Holdings I LLC,     the General Partner of each limited
partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

  OMEGA TRS I, INC.   OHI HEALTHCARE PROPERTIES HOLDCO, INC.

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  CSE PINE VIEW LLC   DIXIE WHITE HOUSE NURSING HOME, LLC   OCEAN SPRINGS
NURSING HOME, LLC   PENSACOLA REAL ESTATE HOLDINGS I, LLC   PENSACOLA REAL
ESTATE HOLDINGS II, LLC   PENSACOLA REAL ESTATE HOLDINGS III, LLC   PENSACOLA
REAL ESTATE HOLDINGS IV, LLC   PENSACOLA REAL ESTATE HOLDINGS V, LLC   SKYLER
BOYINGTON, LLC   SKYLER FLORIDA, LLC   SKYLER PENSACOLA, LLC

 

  By: OHI Asset HUD Delta, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:   Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET (GA) MOULTRIE, LLC   OHI ASSET (GA) SNELLVILLE, LLC   OHI ASSET (ID)
HOLLY, LLC   OHI ASSET (ID) MIDLAND, LLC   OHI ASSET (IN) CONNERSVILLE, LLC  
OHI ASSET (MS) BYHALIA, LLC   OHI ASSET (MS) CLEVELAND, LLC   OHI ASSET (MS)
CLINTON, LLC   OHI ASSET (MS) COLUMBIA, LLC   OHI ASSET (MS) CORINTH, LLC   OHI
ASSET (MS) GREENWOOD, LLC   OHI ASSET (MS) GRENADA, LLC   OHI ASSET (MS) HOLLY
SPRINGS, LLC   OHI ASSET (MS) INDIANOLA, LLC   OHI ASSET (MS) NATCHEZ, LLC   OHI
ASSET (MS) PICAYUNE, LLC   OHI ASSET (MS) VICKSBURG, LLC   OHI ASSET (MS) YAZOO
CITY, LLC   OHI ASSET (NC) WADESBORO, LLC   OHI ASSET (OR) PORTLAND, LLC   OHI
ASSET (SC) AIKEN, LLC   OHI ASSET (SC) ANDERSON, LLC   OHI ASSET (SC) EASLEY
ANNE, LLC   OHI ASSET (SC) EASLEY CRESTVIEW, LLC   OHI ASSET (SC) EDGEFIELD, LLC
  OHI ASSET (SC) GREENVILLE GRIFFITH, LLC   OHI ASSET (SC) GREENVILLE LAURENS,
LLC   OHI ASSET (SC) GREENVILLE NORTH, LLC   OHI ASSET (SC) GREER, LLC   OHI
ASSET (SC) MARIETTA, LLC   OHI ASSET (SC) MCCORMICK, LLC   OHI ASSET (SC)
PICKENS EAST CEDAR, LLC   OHI ASSET (SC) PICKENS ROSEMOND, LLC   OHI ASSET (SC)
PIEDMONT, LLC   OHI ASSET (SC) SIMPSONVILLE SE MAIN, LLC   OHI ASSET (SC)
SIMPSONVILLE WEST BROAD, LLC   OHI ASSET (SC) SIMPSONVILLE WEST CURTIS, LLC  
OHI ASSET (TN) BARTLETT, LLC   OHI ASSET (TN) COLLIERVILLE, LLC   OHI ASSET (TN)
MEMPHIS, LLC   OHI ASSET (TX) ANDERSON, LLC   OHI ASSET (TX) BRYAN, LLC   OHI
ASSET (TX) BURLESON, LLC   OHI ASSET (TX) COLLEGE STATION, LLC   OHI ASSET (TX)
COMFORT, LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET (TX) DIBOLL, LLC   OHI ASSET (TX) GRANBURY, LLC   OHI ASSET (TX)
ITALY, LLC   OHI ASSET (TX) WINNSBORO, LLC   OHI ASSET (UT) OGDEN, LLC   OHI
ASSET (UT) PROVO, LLC   OHI ASSET (UT) ROY, LLC   OHI ASSET (VA)
CHARLOTTESVILLE, LLC   OHI ASSET (VA) FARMVILLE, LLC   OHI ASSET (VA)
HILLSVILLE, LLC   OHI ASSET (VA) ROCKY MOUNT, LLC   OHI ASSET (WA) BATTLE
GROUND, LLC   OHI ASSET RO PMM SERVICES, LLC   OHI ASSET (GA) MACON, LLC   OHI
ASSET (SC) GREENVILLE, LLC   OHI ASSET (SC) ORANGEBURG, LLC

 

  By: OHI Asset RO, LLC,     the Sole Member of each such company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

 

  By: OHI Healthcare Properties Holdco, Inc.,     the Principal General Partner
of such limited partnership

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET MANAGEMENT, LLC

 

  By: OHI Healthcare Properties Limited Partnership,     a Member of such
company

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer      



  By: Omega TRS I, Inc.,     a Member of such company         By: /s/ Daniel J.
Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  OHI ASSET (OR) TROUTDALE, LLC   OHI ASSET (PA) GP, LLC   HOT SPRINGS ATRIUM
OWNER, LLC   HOT SPRINGS COTTAGES OWNER, LLC   HOT SPRINGS MARINA OWNER, LLC

 

  By: OHI Asset CHG ALF, LLC,     the Sole Member of such company         By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  OHI ASSET (PA) WEST MIFFLIN, LP   BALA CYNWYD REAL ESTATE, LP

 

  By: OHI Asset (PA) GP, LLC,     the General Partner of each limited
partnership         By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title:
Chief Operating Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  BAYSIDE COLORADO HEALTHCARE ASSSOCIATES, LLC

 

  By: Bayside Street, LLC,     the Sole Member of such company         By: /s/
Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CANTON HEALTH CARE LAND, LLC   DIXON HEALTH CARE CENTER, LLC   HUTTON I LAND,
LLC   HUTTON II LAND, LLC   HUTTON III LAND, LLC   LEATHERMAN PARTNERSHIP 89-1,
LLC   LEATHERMAN PARTNERSHIP 89-2, LLC   LEATHERMAN 90-1, LLC   MERIDIAN ARMS
LAND, LLC   ORANGE VILLAGE CARE CENTER, LLC   ST. MARY’S PROPERTIES, LLC

 

  By: Bayside Street II, LLC,     the Sole Member of such company         By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CHR BARTOW LLC   CHR BOCA RATON LLC   CHR BRADENTON LLC   CHR CAPE CORAL LLC  
CHR FORT MYERS LLC   CHR FORT WALTON BEACH LLC   CHR LAKE WALES LLC   CHR
LAKELAND LLC   CHR POMPANO BEACH BROWARD LLC   CHR POMPANO BEACH LLC   CHR
SANFORD LLC   CHR SPRING HILL LLC   CHR ST. PETE BAY LLC   CHR ST. PETE EGRET
LLC   CHR TAMPA CARROLLWOOD LLC

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CHR TAMPA LLC   CHR TARPON SPRINGS LLC   CHR TITUSVILLE LLC

 

  By: OHI Asset HUD H-F, LLC     the Sole Member of such companies         By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.

 

  By: OHI Healthcare Properties Limited Partnership, the General Partner of such
company         By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief
Operating Officer

 

  AVIV FINANCING I, L.L.C.   AVIV FINANCING II, L.L.C.   AVIV FINANCING III,
L.L.C.   AVIV FINANCING IV, L.L.C.   AVIV FINANCING V, L.L.C.

 

  By: Aviv Healthcare Properties Operating Partnership I, L.P., the Sole Member
of such companies         By: /s/ Daniel J. Booth   Name: Daniel J. Booth  
Title: Chief Operating Officer

 

  ALAMOGORDO AVIV, L.L.C.   ARMA YATES, L.L.C.   BRADENTON ALF PROPERTY, L.L.C.
  CALIFORNIA AVIV, L.L.C.   CHIPPEWA VALLEY, L.L.C.   CLAYTON ASSOCIATES, L.L.C.
  COLUMBUS WESTERN AVENUE, L.L.C.   COMMERCE NURSING HOMES, L.L.C.   COMMERCE
STERLING HART DRIVE, L.L.C.

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CONROE RIGBY OWEN ROAD, L.L.C.   DENISON TEXAS, L.L.C.   FALFURRIAS TEXAS,
L.L.C.   FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.   FREEWATER OREGON, L.L.C.  
FULLERTON CALIFORNIA, L.L.C.   GERMANTOWN PROPERTY, L.L.C.   HERITAGE MONTEREY
ASSOCIATES, L.L.C.   HIGHLAND LEASEHOLD, L.L.C.   HOBBS ASSOCIATES, L.L.C.   HOT
SPRINGS AVIV, L.L.C.   HOUSTON TEXAS AVIV, L.L.C.   HUTCHINSON KANSAS, L.L.C.  
JASPER SPRINGHILL STREET, L.L.C.   MCCARTHY STREET PROPERTY, L.L.C.   MISSOURI
ASSOCIATES, L.L.C.   MISSOURI REGENCY ASSOCIATES, L.L.C.   MOUNT WASHINGTON
PROPERTY, L.L.C.   N.M. BLOOMFIELD THREE PLUS ONE LIMITED COMPANY   N.M.
ESPANOLA THREE PLUS ONE LIMITED COMPANY   N.M. LORDSBURG THREE PLUS ONE LIMITED
COMPANY   N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY   OMAHA ASSOCIATES,
L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.   SANTA ANA-BARTLETT, L.L.C.
  SAVOY/BONHAM VENTURE, L.L.C.   SOUTHERN CALIFORNIA NEVADA, L.L.C.   TUJUNGA,
L.L.C.   WASHINGTON-OREGON ASSOCIATES, L.L.C.   WEST YARMOUTH PROPERTY I, L.L.C.
  WHEELER HEALTHCARE ASSOCIATES, L.L.C.

 

  By: Aviv Financing I, L.L.C.     the Sole Member of such companies         By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

  

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  446 SYCAMORE ROAD, L.L.C.   ALBANY STREET PROPERTY, L.L.C.   ARKANSAS AVIV,
L.L.C.   AVERY STREET PROPERTY, L.L.C.   AVON OHIO, L.L.C.   BELLEVILLE
ILLINOIS, L.L.C.   BELLINGHAM II ASSOCIATES, L.L.C.   BETHEL ALF PROPERTY,
L.L.C.   BHG AVIV, L.L.C.   BIGLERVILLE ROAD, L.L.C.   BONHAM TEXAS, L.L.C.  
BURTON NH PROPERTY, L.L.C.   CAMAS ASSOCIATES, L.L.C.   CHAMPAIGN WILLIAMSON
FRANKLIN, L.L.C.   CHARDON OHIO PROPERTY, L.L.C.   CHATHAM AVIV, L.L.C.  
CLARKSTON CARE, L.L.C.   COLONIAL MADISON ASSOCIATES, L.L.C.   COLUMBUS TEXAS
AVIV, L.L.C.   COLVILLE WASHINGTON PROPERTY, L.L.C.   CRETE PLUS FIVE PROPERTY,
L.L.C.   CROOKED RIVER ROAD, L.L.C.   CR AVIV, L.L.C.   CUYAHOGA FALLS PROPERTY,
L.L.C.   DALLAS TWO PROPERTY, L.L.C.   DARIEN ALF PROPERTY, L.L.C.   EAST
ROLLINS STREET, L.L.C.   EDGEWOOD DRIVE PROPERTY, L.L.C.   ELITE YORKVILLE,
L.L.C.   FALCON FOUR PROPERTY, L.L.C.   FLORIDA ALF PROPERTIES, L.L.C.   FORT
STOCKTON PROPERTY, L.L.C.   FOUR FOUNTAINS AVIV, L.L.C.   GILTEX CARE, L.L.C.  
GONZALES TEXAS PROPERTY, L.L.C.   GREAT BEND PROPERTY, L.L.C.   GREENVILLE
KENTUCKY PROPERTY, L.L.C.   HHM AVIV, L.L.C.   HIDDEN ACRES PROPERTY, L.L.C.  
IDAHO ASSOCIATES, L.L.C.   ILLINOIS MISSOURI PROPERTIES, L.L.C.   IOWA LINCOLN
COUNTY PROPERTY, L.L.C.   KARAN ASSOCIATES TWO, L.L.C.   KARISSA COURT PROPERTY,
L.L.C.   KB NORTHWEST ASSOCIATES, L.L.C.

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  KENTUCKY NH PROPERTIES, L.L.C.   LOUISVILLE DUTCHMANS PROPERTY, L.L.C.  
MAGNOLIA DRIVE PROPERTY, L.L.C.   MANSFIELD AVIV, L.L.C.   MASSACHUSETTS NURSING
HOMES, L.L.C.   MINNESOTA ASSOCIATES, L.L.C.   MISHAWAKA PROPERTY, L.L.C.  
MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.   MT. VERNON TEXAS, L.L.C.   MURRAY
COUNTY, L.L.C.   MUSCATINE TOLEDO PROPERTIES, L.L.C.   NEW HOPE PROPERTY, L.L.C.
  NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.   NORTH ROYALTON OHIO PROPERTY, L.L.C.
  NORWALK ALF PROPERTY, L.L.C.   OAKLAND NURSING HOMES, L.L.C.   OCTOBER
ASSOCIATES, L.L.C.   OGDEN ASSOCIATES, L.L.C.   OHIO AVIV, L.L.C.   OHIO AVIV
THREE, L.L.C.   OHIO AVIV TWO, L.L.C.   OHIO INDIANA PROPERTY, L.L.C.   OKLAHOMA
WARR WIND, L.L.C.   OKLAHOMA TWO PROPERTY, L.L.C.   OREGON ASSOCIATES, L.L.C.  
OSO AVENUE PROPERTY, L.L.C.   OSTROM AVENUE PROPERTY, L.L.C.   S.C. PORTFOLIO
PROPERTY, L.L.C.   PEABODY ASSOCIATES, L.L.C.   PENNINGTON ROAD PROPERTY, L.L.C.
  POCATELLO IDAHO PROPERTY, L.L.C.   PRESCOTT ARKANSAS, L.L.C.   RAVENNA OHIO
PROPERTY, L.L.C.   RICHLAND WASHINGTON, L.L.C.   ROCKINGHAM DRIVE PROPERTY,
L.L.C.   SANTA FE MISSOURI ASSOCIATES, L.L.C.   SEARCY AVIV, L.L.C.   SIERRA
PONDS PROPERTY, L.L.C.   SKYVIEW ASSOCIATES, L.L.C.   ST. JOSEPH MISSOURI
PROPERTY, L.L.C.   STAR CITY ARKANSAS, L.L.C.   STEPHENVILLE TEXAS PROPERTY,
L.L.C.   TEXAS FOUR PROPERTY, L.L.C.   TEXHOMA AVENUE PROPERTY, L.L.C.   TULARE
COUNTY PROPERTY, L.L.C.

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  WASHINGTON IDAHO PROPERTY, L.L.C.   WELLINGTON LEASEHOLD, L.L.C.   WEST PEARL
STREET, L.L.C.   WHITLOCK STREET PROPERTY, L.L.C.   YUBA AVIV, L.L.C.

 

  By: Aviv Financing II, L.L.C.     the Sole Member of such companies        
By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  DANBURY ALF PROPERTY, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES TWO, L.L.C.  
WESTERVILLE OHIO OFFICE PROPERTY, L.L.C.

 

  By: Aviv Financing III, L.L.C.     the Sole Member of such companies        
By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  AVIV LIBERTY, L.L.C.   AVIV FOOTHILLS, L.L.C.   CALIFORNIA AVIV TWO, L.L.C.  
GARDNERVILLE PROPERTY, L.L.C.   EFFINGHAM ASSOCIATES, L.L.C.   ELITE MATTOON,
L.L.C.   KANSAS FIVE PROPERTY, L.L.C.   KARAN ASSOCIATES, L.L.C.   MANOR
ASSOCIATES, L.L.C.   NEWTON ALF PROPERTY, L.L.C.   OHIO PENNSYLVANIA PROPERTY,
L.L.C.   ORANGE ALF PROPERTY, L.L.C.   POMONA VISTA L.L.C.   RATON PROPERTY
LIMITED COMPANY   RED ROCKS, L.L.C.   ROSE BALDWIN PARK PROPERTY, L.L.C.   SALEM
ASSOCIATES, L.L.C.   SAN JUAN NH PROPERTY, L.L.C.   SANDALWOOD ARKANSAS
PROPERTY, L.L.C.   SEDGWICK PROPERTIES, L.L.C.

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  SUN-MESA PROPERTIES, L.L.C.   VRB AVIV, L.L.C.   WATAUGA ASSOCIATES, L.L.C.  
WILLIS TEXAS AVIV, L.L.C.

 

  By: Aviv Financing IV, L.L.C.     the Sole Member of such companies        
By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.   FLORIDA FOUR PROPERTIES, L.L.C.  
KINGSVILLE TEXAS, L.L.C.   GLENDALE NH PROPERTY, L.L.C.   MONTANA ASSOCIATES,
L.L.C.   ORANGE, L.L.C.   PEABODY ASSOCIATES TWO, L.L.C.   SEGUIN TEXAS
PROPERTY, L.L.C.   SOUTHEAST MISSOURI PROPERTY, L.L.C.   STEVENS AVENUE
PROPERTY, L.L.C.   TEXAS FIFTEEN PROPERTY, L.L.C.

 

  By: Aviv Financing V, L.L.C.     the Sole Member of such companies         By:
/s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CHARDON OHIO PROPERTY HOLDINGS, L.L.C.

 

  By: Chardon Ohio Property, L.L.C.     the Sole Member of such company        
By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

  FALCON FOUR PROPERTY HOLDING, L.L.C.

 

  By: Falcon Four Property, L.L.C.     the Sole Member of such company        
By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating Officer

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent        
By: /s/ Kevin L. Ahart   Name: Kevin L. Ahart   Title: Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

EXISTING LENDERS: bank of america, n.a., as L/C Issuer, Swing Line Lender and as
a Lender         By: /s/ Yinghua Zhang   Name: Yinghua Zhang   Title: Director

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CREDIT AGRICOLE COPORATE AND INVESTMENT BANK,   as a Lender         By: /s/
Jeff Ferrell   Name: Jeff Ferrell   Title: Managing Director         By: /s/
Alistair Anderson   Name: Alistair Anderson   Title: Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Sangeeta Mahadevan  
Name: Sangeeta Mahadevan   Title: Executive Director

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Brad E.
Bindas   Name: Brad E. Bindas   Title: Senior Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender         By: /s/ Michael King   Name:
Michael King   Title: Authorized Signatory

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Brian Gross   Name: Brian
Gross   Title: Authorized Signatory

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  SUNTRUST BANK,   as a Lender         By: /s/ Jared Cohen   Name: Jared Cohen  
Title: Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: /s/ Glenn A. Page
  Name: Glenn A. Page   Title: Senior Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  BANK OF TAIWAN, A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES
BRANCH,   as a Lender         By: /s/ Jane Chang   Name: Jane Chang   Title: VP
& General Manager

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Andrea
S. Chen   Name: Andrea S. Chen   Title: Director

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  COMPASS BANK,   as a Lender         By: /s/ Brian Tuerff   Name: Brian Tuerff
  Title: Senior Vice President

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  THE HUNTINGTON NATIONAL BANK,   as a Lender         By: /s/ Cheryl B. Holm  
Name: Cheryl B. Holm   Title: Sr. Vice President      



omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

NEW LENDERS: [NONE]

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

Exhibit A

 

AMENDED CREDIT AGREEMENT

 

See attached.  

 

 

 

 

Exhibit A

to

Third Amendment to Credit Agreement

 



 



Published CUSIP Number: 68209GAH3

 

CREDIT AGREEMENT

 

Dated as of June 27, 2014

 

among

 

OMEGA HEALTHCARE INVESTORS, INC.,

as Borrower

 

CERTAIN SUBSIDIARIES OF THE BORROWER

 

REFERRED TO HEREIN AS GUARANTORS,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

and

 

J.P.MORGAN CHASE BANK, N.A.,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Sole Book Runner

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

and

 

J.P. MORGAN SECURITIES LLC,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers

 



 



 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND ACCOUNTING TERMS 2     1.01 Defined
Terms. 2 1.02 Interpretive Provisions. 39 1.03 Accounting Terms. 40 1.04
Rounding. 40 1.05 References to Agreements and Laws. 40 1.06 Times of Day;
Rates. 41 1.07 Letter of Credit Amounts. 41       Article II COMMITMENTS AND
EXTENSION OF CREDITS 41       2.01 Commitments. 41 2.02 Borrowings, Conversions
and Continuations. 46 2.03 Additional Provisions with respect to Letters of
Credit. 47 2.04 Additional Provisions with respect to Swing Line Loans. 55 2.05
Repayment of Loans. 57 2.06 Prepayments. 58 2.07 Termination or Reduction of
Commitments. 58 2.08 Interest. 59 2.09 Fees. 59 2.10 Computation of Interest and
Fees. 61 2.11 Payments Generally. 61 2.12 Sharing of Payments. 64 2.13 Evidence
of Debt. 64 2.14 Cash Collateral. 65 2.15 Defaulting Lenders. 66 2.16 Extension
of Revolving Loan Maturity Date. 69 2.17 Extension of Tranche A-2 Term Loan
Maturity Date. 70       Article III TAXES, YIELD PROTECTION AND ILLEGALITY 71  
  3.01 Taxes. 71 3.02 Illegality. 73 3.03 Inability to Determine Rates. 73 3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans. 73 3.05 Funding Losses. 74 3.06 Matters Applicable to all Requests for
Compensation. 75 3.07 Survival. 75       Article IV CONDITIONS PRECEDENT TO
EXTENSION OF CREDITS 75     4.01 Conditions to Initial Extensions of Credit. 75
4.02 Conditions to Extensions of Credit. 78       Article V REPRESENTATIONS AND
WARRANTIES 79

 

i 

 

 

5.01 Financial Statements; No Material Adverse Effect. 79 5.02 Corporate
Existence and Power. 79 5.03 Corporate and Governmental Authorization; No
Contravention. 80 5.04 Binding Effect. 80 5.05 Litigation. 80 5.06 Compliance
with ERISA. 80 5.07 Environmental Matters. 81 5.08 Margin Regulations;
Investment Company Act. 82 5.09 Compliance with Laws. 82 5.10 Ownership of
Property; Liens. 82 5.11 Corporate Structure; Capital Stock, Etc. 83 5.12 Labor
Matters. 83 5.13 No Default. 83 5.14 Solvency. 83 5.15 Taxes. 83 5.16 REIT
Status. 84 5.17 Insurance. 84 5.18 Intellectual Property; Licenses, Etc. 84 5.19
Disclosure. 84 5.20 Anti-Terrorism Laws. 85 5.21 OFAC. 85 5.22 EEA Financial
Institution. 85       Article VI AFFIRMATIVE COVENANTS 85     6.01 Financial
Statements. 86 6.02 Certificates; Other Information. 86 6.03 Preservation of
Existence and Franchises. 88 6.04 Books and Records. 89 6.05 Compliance with
Law. 89 6.06 Payment of Taxes and Other Indebtedness. 89 6.07 Insurance. 89 6.08
Maintenance of Property. 89 6.09 Performance of Obligations. 90 6.10 Visits and
Inspections. 90 6.11 Use of Proceeds/Purpose of Loans and Letters of Credit. 90
6.12 Financial Covenants. 90 6.13 Environmental Matters; Preparation of
Environmental Reports. 91 6.14 REIT Status. 92 6.15 Additional Guarantors;
Withdrawal or Addition of Unencumbered Properties; Release of Guarantors. 92
6.16 Anti-Terrorism Laws. 93 6.17 Compliance With Material Contracts. 94 6.18
Designation as Senior Debt. 94 6.19 Investor Guaranties. 94       Article VII
NEGATIVE COVENANTS 94     7.01 Liens. 94

 

ii 

 

 

7.02 Indebtedness. 96 7.03 Investments. 97 7.04 Fundamental Changes. 97 7.05
Dispositions. 98 7.06 Change in Nature of Business. 98 7.07 Transactions with
Affiliates and Insiders. 99 7.08 Organization Documents; Fiscal Year; Legal
Name, State of Formation and Form of Entity. 99 7.09 Negative Pledges. 99 7.10
Use of Proceeds. 99 7.11 Prepayments of Indebtedness. 100 7.12 Stock
Repurchases. 100 7.13 Sanctions. 100       Article VIII EVENTS OF DEFAULT AND
REMEDIES 100     8.01 Events of Default. 100 8.02 Remedies Upon Event of
Default. 103 8.03 Application of Funds. 103       Article IX ADMINISTRATIVE
AGENT 104     9.01 Appointment and Authorization of Administrative Agent. 104
9.02 Delegation of Duties. 105 9.03 Liability of Administrative Agent. 105 9.04
Reliance by Administrative Agent. 106 9.05 Notice of Default. 106 9.06 Credit
Decision; Disclosure of Confidential Information by Administrative Agent. 107
9.07 Indemnification of Administrative Agent. 107 9.08 Administrative Agent in
its Individual Capacity. 108 9.09 Successor Administrative Agent. 108 9.10
Administrative Agent May File Proofs of Claim. 109 9.11 Guaranty Matters. 110
9.12 Other Agents; Arrangers and Managers. 110       Article X MISCELLANEOUS 110
    10.01 Amendments, Etc. 110 10.02 Notices and Other Communications; Facsimile
Copies. 112 10.03 No Waiver; Cumulative Remedies. 114 10.04 Attorney Costs,
Expenses and Taxes. 115 10.05 Indemnification. 115 10.06 Payments Set Aside. 116
10.07 Successors and Assigns. 116 10.08 Confidentiality. 120 10.09 Set-off. 121
10.10 Interest Rate Limitation. 122 10.11 Counterparts. 122 10.12 Integration.
122

 

iii 

 

 

10.13 Survival of Representations and Warranties. 123 10.14 Severability. 123
10.15 Tax Forms. 123 10.16 Replacement of Lenders. 125 10.17 No Advisory or
Fiduciary Responsibility. 125 10.18 Source of Funds. 126 10.19 GOVERNING LAW.
127 10.20 WAIVER OF RIGHT TO TRIAL BY JURY. 127 10.21 No Conflict. 128 10.22 USA
Patriot Act Notice. 128 10.23 Electronic Execution of Assignments and Certain
Other Documents. 128 10.24 Entire Agreement. 128 10.25 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions. 128       Article XI GUARANTY
129       11.01 The Guaranty. 129 11.02 Obligations Unconditional. 130 11.03
Reinstatement. 131 11.04 Certain Waivers. 131 11.05 Rights of Contribution. 132
11.06 Guaranty of Payment; Continuing Guaranty. 132 11.07 Keepwell. 132

 

iv 

 

 

SCHEDULES

 

2.01 Lenders and Commitments 5.11 Corporate Structure; Capital Stock 5.20
Consolidated Parties 7.01 Liens 7.02 Indebtedness 7.03 Investments 7.09 Negative
Pledges 10.02 Notice Addresses

 

EXHIBITS

 

A Form of Loan Notice B Form of Revolving Note C Form of Term Note D Form of
Compliance Certificate E Form of Assignment and Assumption F Form of Subsidiary
Guarantor Joinder Agreement G Form of Lender Joinder Agreement

 

v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of June
27, 2014 by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
(the “Borrower”) certain subsidiaries of the Borrower identified herein, as
Guarantors, the Lenders (as defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (each, as defined
herein).

 

WHEREAS, the Borrower has requested that the Revolving Lenders hereunder provide
a four-year revolving credit facility in an amount of $1,250,000,000 (the
“Revolving Credit Facility”), the Tranche A-1 Term Loan Lenders hereunder
provide a term loan facility in the amount of $200,000,000 (the “Tranche A-1
Term Loan Facility”), the Tranche A-2 Term Loan Lenders hereunder provide a term
loan facility in the amount of $200,000,000 (the “Tranche A-2 Term Loan
Facility”) and the Tranche A-3 Term Loan Lenders hereunder provide a term loan
facility in the amount of $350,000,000 (the “Tranche A-3 Term Loan Facility” and
together with the Revolving Credit Facility, the Tranche A-1 Term Loan Facility
and the Tranche A-2 Term Loan Facility, the “Credit Facilities”), which Credit
Facilities may be increased to an aggregate amount of $2,250,000,000;

 

WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Revolving Lenders is willing to make Revolving Loans and to
participate in Letters of Credit as provided herein in an aggregate amount at
any one time outstanding not in excess of such Revolving Lender’s Revolving
Commitment hereunder, each of the Tranche A-1 Term Loan Lenders is willing to
make Tranche A-1 Term Loans as provided herein in an aggregate amount at any one
time outstanding not in excess of such Tranche A-1 Term Loan Lender’s Tranche
A-1 Term Loan Commitment hereunder, each of the Tranche A-2 Term Loan Lenders is
willing to make Tranche A-2 Term Loans as provided herein in an aggregate amount
at any one time outstanding not in excess of such Tranche A-2 Term Loan Lender’s
Tranche A-2 Term Loan Commitment hereunder, and each of the Tranche A-3 Term
Loan Lenders is willing to make Tranche A-3 Term Loans as provided herein in an
aggregate amount at any one time outstanding not in excess of such Tranche A-3
Term Loan Lender’s Tranche A-3 Term Loan Commitment hereunder.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

 

 

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.

 

“Acquisition Leverage Ratio Notice” means a written notice from the Borrower to
the Administrative Agent (a) delivered not later than twenty (20) days following
the last day of the initial fiscal quarter in which the Borrower seeks to invoke
an adjustment to the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio and (b) which describes the Significant Acquisition
which formed the basis for such request (including without limitation, a pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio, as applicable, immediately prior to and after
giving effect to such Significant Acquisition) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.

 

 2 

 

 

“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a), as increased from time to time pursuant to Section 2.01(e).

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Applicable Maturity Date” means (a) with respect to the Revolving Loans, the
Swing Line Loans and Letters of Credit, the Revolving Loan Maturity Date; (b)
with respect to the Tranche A-1 Term Loan, the Tranche A-1 Term Loan Maturity
Date; (c) with respect to the Tranche A-2 Term Loan, the Tranche A-2 Term Loan
Maturity Date; and (d) with respect to the Tranche A-3 Term Loan, the Tranche
A-3 Term Loan Maturity Date.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments, (b)
with respect to such Lender’s portion of any outstanding Tranche A-1 Term Loan
at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of such Tranche A-1 Term Loan held by such Lender
at such time subject to adjustment as provided in Section 2.15, (c) with respect
to such Lender’s portion of any outstanding Tranche A-2 Term Loan at any time,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of such Tranche A-2 Term Loan held by such Lender at such time
subject to adjustment as provided in Section 2.15, (d) with respect to such
Lender’s portion of any outstanding Tranche A-3 Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Tranche A-3 Term Loan held by such Lender at such time subject to
adjustment as provided in Section 2.15, (e) with respect to such Lender’s
Tranche A-1 Term Loan Commitment at any time, the percentage (carried out to the
ninth decimal place) of the aggregate Tranche A-1 Term Loan Commitments of all
Lenders represented by such Lender’s Tranche A-1 Term Loan Commitment at such
time, subject to adjustment as provided in Section 2.15, (f) with respect to
such Lender’s Tranche A-2 Term Loan Commitment at any time, the percentage
(carried out to the ninth decimal place) of the aggregate Tranche A-2 Term Loan
Commitments of all Lenders represented by such Lender’s Tranche A-2 Term Loan
Commitment at such time, subject to adjustment as provided in Section 2.15 and
(g) with respect to such Lender’s Tranche A-3 Term Loan Commitment at any time,
the percentage (carried out to the ninth decimal place) of the aggregate Tranche
A-3 Term Loan Commitments of all Lenders represented by such Lender’s Tranche
A-3 Term Loan Commitment at such time, subject to adjustment as provided in
Section 2.15. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.01(e), as
applicable.

 

 3 

 

 

“Applicable Rate” means, for any applicable period, the appropriate applicable
percentage corresponding to the following percentages per annum, based upon the
Debt Ratings at each Pricing Level as set forth below:

 

Applicable Rate       Revolving Loans   Term Loan         

Pricing

Level

  Debt Rating 

Eurodollar

Loans

   Base Rate
Loans   Eurodollar
Loans  

Base Rate

Loans

  

Letter of

Credit Fee

  

Facility

Fee

  1  ≥ A-/A3   0.925%   0.00%   1.00%   0.00%   0.925%   0.125% 2  BBB+/Baa1 
 1.00%   0.00%   1.10%   0.10%   1.00%   0.15% 3  BBB/Baa2   1.10%   0.10% 
 1.25%   0.25%   1.10%   0.20% 4  BBB-/Baa3   1.30%   0.30%   1.50%   0.50% 
 1.30%   0.25% 5  <BBB-/Baa3   1.70%   0.70%   1.95%   0.95%   1.70%   0.30%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof and ending on the day immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change. If at any time
the Borrower or Omega LP has only two (2) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the higher of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Rate
shall be the rate per annum that would be applicable if the median of the
applicable Debt Ratings were used. If at any time the Borrower or Omega LP has
three (3) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between the highest and the lowest such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the highest of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Rate shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used; provided, that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three were used.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means, collectively, (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as joint lead arranger and sole book runner, (ii)
Credit Agricole Corporate and Investment Bank, in its capacity as joint lead
arranger, (iii) J.P. Morgan Securities LLC, in its capacity as joint lead
arranger and (iv) Citizens Bank, National Association, in its capacity as joint
lead arranger.

 

 4 

 

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of the Borrower delivered
to it by the Borrower and containing information for the fiscal year ended
December 31, 2014 shall constitute all information required to be delivered as
part of the “Audited Financial Statements” for purposes of this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“Bank of Tokyo Credit Agreement” means that certain Credit Agreement, dated as
of December 16, 2015, by and among the Borrower, as borrower, certain
subsidiaries of the Borrower, as guarantors, the financial institutions party
thereto from time to time, as lenders, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.

 

 5 

 

 

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus one percent (1.00%);
and if Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

 6 

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrower Materials” has the meaning provided in Section 6.02.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.

 

“Braswell Indebtedness” means that certain Indebtedness of Regency
Health Services, Inc. owing to C. Allen Braswell, Braswell Management, Inc.,
Dorothy Norton and Cecil Mays pursuant to that certain Promissory Note Secured
by Deeds of Trust in the original principal amount of $4,114,035 (of which no
more than $2,961,607 is outstanding as of the Closing Date).

 

“Businesses” has the meaning provided in Section 5.07(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalization Rate” means 10.0% for all government reimbursed assets (i.e.
skilled nursing facilities, hospitals, etc.) and 7.50% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.).

 

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations. “Cash Collateralization” and
“Cash Collateralize” have meanings correlative thereto.

 

 7 

 

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the Borrower (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of the Borrower, (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Third Amendment Effective Date,
individuals who at the beginning of such twenty-four (24) month period were
directors of the Borrower (together with any new director whose election by the
Borrower’s Board of Directors or whose nomination for election by the Borrower’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the directors of the Borrower then in
office, (c) the occurrence of a “Change of Control” or any equivalent term or
concept under any of the Senior Note Indentures, (d) the Borrower ceases to be a
general partner of Omega LP or ceases to have the sole and exclusive power to
exercise all management and control over Omega LP, (e) any Person other than the
Borrower or Omega Holdco becomes a general partner of Omega LP, or (f) the
Borrower ceases to own, directly or indirectly, sixty percent (60%) or more of
the equity interests in Omega LP. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the SEC under the Securities Exchange
Act of 1934.

 

 8 

 

 

“Closing Date” means the date hereof.

 

“Commitment” means (a) with respect to each Lender, (i) the Revolving Commitment
of such Lender, (ii) the Term Loan Commitment of such Lender, (b) with respect
to the L/C Issuer, the L/C Commitment and (c) with respect to the Swing Line
Lender, the Swing Line Commitment.

 

“Commitment Increase Amendment” has the meaning set forth in Section 2.01(f).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confidential Information” has the meaning provided in Section 10.08.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).

 

“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in each case, for the most recently completed four (4) fiscal
quarters.

 

 9 

 

 

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the beginning of this
definition, plus (c) dividends and distributions on preferred stock, if any, for
such period, in each case, as determined in accordance with GAAP.

 

“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated Funded Debt to (b) Consolidated Total Asset Value
for the most recently completed fiscal quarter.

 

“Consolidated Parties” means the Borrower and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is secured by a Lien, and shall include (without duplication), the
ownership share of such secured Funded Debt of the Borrower’s or its
Subsidiaries’ Unconsolidated Affiliates.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e. add back to
stockholder’s equity) up to $35,000,000 in potential future impairment charges
incurred during the term of this Credit Agreement (such exclusions to be clearly
reflected, however, in the calculations of Consolidated Tangible Net Worth
delivered to the Administrative Agent by the Borrower from time to time pursuant
to the terms of this Credit Agreement).

 

 10 

 

 

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the fiscal quarter most recently ended (for
Real Property Assets owned for the prior four (4) fiscal quarters), minus the
Net Revenue attributable to each Real Property Asset sold or otherwise disposed
of during such most recently ended quarter, minus the Net Revenue from all Real
Property Assets acquired during the prior four (4) fiscal quarter period,
multiplied by four, divided by (2) the Capitalization Rate, plus (b) the
acquisition cost of each Real Property Asset acquired during the prior four (4)
fiscal quarter period, plus (c) the GAAP book value of the Borrower’s
Investments permitted by Section 7.03, plus (d) cash and cash equivalents, plus
(e) the Consolidated Parties’ pro rata share of the foregoing items and
components attributable to interest in Unconsolidated Affiliates.

 

“Consolidated Unsecured Debt Yield” means, as of any date of determination, the
ratio of (a) Unencumbered Net Revenue plus interest income from unencumbered
Qualified Mortgage Loans (provided, however, the aggregate amount of Qualified
Mortgage Loans attributable to second mortgages or second deeds of trust shall
not exceed $150,000,000), as of the end of the most recently completed fiscal
quarter multiplied by four (4) to (b) the Consolidated Unsecured Funded Debt for
the most recently completed fiscal quarter.

 

“Consolidated Unsecured Funded Debt” mean the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is not Consolidated Secured Funded Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue for the most recently
completed fiscal quarter to (b) the Consolidated Unsecured Interest Expense for
the most recently completed fiscal quarter.

 

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to Borrower and its Subsidiaries’ aggregate Consolidated Unsecured
Funded Debt; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions and (b) exclude the amortization of any
deferred financing fees.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Unsecured Funded Debt to (b) Unencumbered Asset
Value for the most recently completed fiscal quarter.

 

 11 

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

 

“Credit Documents” means this Credit Agreement, the Notes, the Engagement
Letter, each Issuer Document, the Subsidiary Guarantor Joinder Agreements, the
Compliance Certificates and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14.

 

“Credit Party” means, as of any date, the Borrower or any Guarantor which is a
party to the Credit Agreement as of such date; and “Credit Parties” means a
collective reference to each of them.

 

“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating Eurodollar Rate.

 

“Daily Floating Eurodollar Rate” means, for each day, a fluctuating rate of
interest equal to Eurodollar Rate applicable on such day for an Interest Period
of one month beginning two (2) Business Days thereafter. The Daily Floating
Eurodollar Rate shall be determined and adjusted on each Business Day and shall
remain in effect until the next Business Day. If the Daily Floating Eurodollar
Rate is not available at such time for any reason, or if the Administrative
Agent determines that no adequate basis exists for determining the Daily
Floating Eurodollar Rate, or that the Daily Floating Eurodollar Rate will not
adequately and fairly reflect the cost to Swing Line Lender of funding the Swing
Line Loan, or that any applicable Law or regulation or compliance therewith by
Swing Line Lender prohibits or restricts or makes impossible the charging of
interest based on the Daily Floating Eurodollar Rate, then “Daily Floating
Eurodollar Rate” shall be an interest rate equal to the Base Rate then in
effect.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch of the Borrower’s or Omega LP’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

 12 

 

 

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) two percent (2%)
per annum; provided, however, that with respect to a Eurodollar Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loan, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

 13 

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or a Subsidiary of the Borrower is the lessee or holds equivalent
rights and is the fee owner of the improvements located thereon, (b) that has a
remaining term of not less than thirty (30) years; provided, however, with
respect to that certain ground lease covering properties located at 200 Alabama
Avenue, Muscle Shoals, Alabama, 500 John Aldridge Drive, Tuscumbia, Alabama and
813 Keeler Lane, Tuscumbia, Alabama, such remaining term may be less than thirty
(30) years provided that the Borrower or such Subsidiary of the Borrower at all
times possesses a valid and enforceable irrevocable option to purchase the fee
interest in such properties with no conditions or contingencies other than the
payment of a sum of less than $1,000.00, (c) under which any required rental
payment, principal or interest payment or other payment due under such lease
from the Borrower or from such Subsidiary of the Borrower to the ground lessor
is not more than sixty (60) days past due and any required rental payment,
principal or interest payment or other payment due to such Borrower or
Subsidiary of the Borrower under any sublease of the applicable real property
lessor is not more than sixty (60) days past due, (d) where no party to such
lease is subject to a then-continuing Bankruptcy Event, (e) such ground lease
(or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee and (f) where the
Borrower’s or such Subsidiary of the Borrower’s interest in the underlying Real
Property Asset or the lease is not subject to (i) any Lien other than Permitted
Liens and other encumbrances acceptable to the Administrative Agent and the
Required Lenders, in their discretion, or (ii) any Negative Pledge.

 

 14 

 

 

“Engagement Letter” means the letter agreement dated as of April 28, 2014 among
the Borrower, the Arranger and the Administrative Agent, as amended and
modified.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

 15 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Rate.”

 

“Eurodollar Rate” means

 

(a)          For any Interest Period with respect to a Eurodollar Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;

 

(b)          For any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; and, provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligations that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

 

“Executive Order” has the meaning provided in the definition of “Prohibited
Person” in this Section 1.01.

 

 16 

 

 

“Existing Credit Facility” means that certain Credit Agreement, dated as of
December 6, 2012, by and among the Borrower, certain Subsidiaries of the
Borrower, the lenders party thereto and Bank of America, N.A. as administrative
agent, as amended, restated or otherwise modified from time to time prior to the
date hereof.

 

“Extension of Credit” means (a) any Borrowing and (b) any L/C Credit Extension.

 

“Extension Request Date” has the meaning provided in Section 2.16(a).

 

“Facilities” has the meaning provided in Section 5.07(a).

 

“Facility Fee” has the meaning in Section 2.09(b).

 

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or ground leased by any of the Consolidated Parties as lessor, to a
third party Tenant, which, in the reasonable judgment of the Administrative
Agent, is a triple net lease such that such Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income to the applicable
Consolidated Party for such Real Property Asset (before non-cash items) equals
the base rent paid thereunder; provided, that each such lease or master lease
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to the next 1/100th of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

 

“First Amendment Effective Date” means April 1, 2015.

 

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

 

 17 

 

 

“Foreign Lender” has the meaning provided in Section 10.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving Commitment Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders or Cash Collateralized in accordance with
the terms hereof.

 

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

(a)          all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)          all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c)          all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(d)          the Attributable Principal Amount of capital leases and Synthetic
Leases;

 

(e)          the Attributable Principal Amount of Securitization Transactions;

 

(f)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

 18 

 

 

(g)          Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and

 

(h)          Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). For purposes of
clarification, “Funded Debt” of Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above).

 

“Funds From Operations” means, with respect to any period, the Borrower’s net
income (or loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” shall include, and be adjusted to take into account, the
Borrower’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) revenue or expenses related to owned and operated assets, (v)
revenue or expense related to FIN 46 consolidation requirements or (vi) any
other Special Charges.

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranteed Obligations” has the meaning given to such term in Section 11.01(a).

 

 19 

 

 

“Guarantors” means any Subsidiary of the Borrower that guarantees the loans and
obligations hereunder pursuant to the Guaranty, in each case with their
successors and permitted assigns.

 

“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.

 

“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.

 

“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.

 

“Incremental Facilities” has the meaning provided in Section 2.01(e).

 

“Incremental Facility Commitment” has the meaning provided in Section
2.01(e)(iii).

 

“Incremental Revolving Increase” has the meaning provided in Section 2.01(e).

 

“Incremental Term Loan Facility” has the meaning provided in Section 2.01(e).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all Funded Debt;

 

(b)          all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          Support Obligations in respect of Indebtedness of another Person;
and

 

(e)          Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

 

 20 

 

 

“Indemnified Liabilities” has the meaning provided in Section 10.05.

 

“Indemnitees” has the meaning provided in Section 10.05.

 

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and
December and the Applicable Maturity Date and, in the case of any Swing Line
Loan, any other dates reasonably determined by the Swing Line Lender, and (b) as
to any Eurodollar Loan (other than Swing Line Loans), the last Business Day of
each Interest Period for such Loan, the date of repayment of principal of such
Loan, and where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided, that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Applicable Maturity
Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

 

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

 21 

 

 

“Investment Grade Rating” means a Debt Rating of BBB-/Baa3 (or equivalent) or
higher from any of Moody’s, S&P or Fitch.

 

“Investor Guarantor” means any of the limited partners (other than the Borrower
or any Subsidiary of the Borrower) of Omega LP that are a party to the Investor
Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 6.19, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

 

“L/C Cash Collateralization Date” means the day that is thirty (30) days prior
to the Revolving Loan Maturity Date then in effect.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase participation interests in L/C Obligations up to such
Revolving Lender’s Revolving Commitment Percentage thereof. The L/C Commitment
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

 22 

 

 

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

 

“L/C Issuer Fees” has the meaning given such term in Section 2.09(d)(ii).

 

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

 

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit G,
executed and delivered in accordance with the provisions of
Section 2.01(e)(vii).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the immediately preceding Business Day).

 

“Letter of Credit Fee” has the meaning given such term in Section 2.09(d)(i).

 

“LIBOR” has the meaning provided in the definition of “Eurodollar Rate” in this
Section 1.01.

 

 23 

 

 

“LIBOR Rate” has the meaning provided in the definition of “Eurodollar Rate” in
this Section 1.01.

 

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“LP Credit Agreement” means that certain Credit Agreement, dated as of April 1,
2015, by and among Omega LP, as borrower, certain subsidiaries of Omega LP, as
guarantors, the financial institutions party thereto from time to time, as
lenders, and Bank of America, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Loan” means any Revolving Loan, Tranche A-1 Term Loan, Tranche A-2 Term Loan,
Tranche A-3 Term Loan or Swing Line Loan and the Base Rate Loans, Eurodollar
Loans and Daily Floating Eurodollar Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning provided in the definition of “Swap Contract”
in this Section 1.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Consolidated Subsidiaries taken as a whole, (b) the
ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, or (c) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.

 

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (a)
which, as of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $10,000,000 of Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters then ended or (b) which contributed greater than $50,000,000 of
Consolidated Total Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material Subsidiary (defined
in the foregoing sentence) shall constitute a Material Subsidiary if the group
taken as a single entity satisfies the requirements of the foregoing sentence.

 

 24 

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.

 

“Net Revenue” shall mean, with respect to any Real Property Asset for the
applicable period, the sum of (a) rental payments received in cash by the
applicable Consolidated Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset, minus (b) expenses
of the applicable Consolidated Party allocated to such Real Property Asset,
minus (c) to the extent increasing Net Revenue of the Consolidated Parties for
such period, all revenue directly attributable to FIN 46 consolidation
requirements.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means a collective reference to the Revolving Notes and the Term Notes;
and “Note” means any one of them.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all obligations of any Credit Party
under any treasury management agreement between any Credit Party and any Lender
or Affiliate of a Lender; provided, however, that the “Obligations” of a Credit
Party shall exclude any Excluded Swap Obligations with respect to such Credit
Party.

 

 25 

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Omega Holdco” means OHI Healthcare Properties Holdco, Inc., a Delaware
corporation, and its successors.

 

“Omega LP” means OHI Healthcare Properties Limited Partnership, a Delaware
limited partnership, and its successors.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date, (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date and (c)
with respect to Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Term Loans, as the case may be, occurring on such date,

 

“Participant” has the meaning provided in Section 10.07(d).

 

“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

 26 

 

 

“Permitted Liens” means, at any time, Liens in respect of the Borrower or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12(a), (b), (c),
(d), (f) and (g) hereunder, that the subject transaction shall be deemed to have
occurred as of the first day of the period of four (4) consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions of this Credit Agreement. Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of a Disposition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Disposition
shall be excluded to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness paid or retired in connection with
the subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of an Acquisition, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

 

“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or other replacement official publication
of such list; or who is an Affiliate of a Person listed in clauses (i) - (v)
above.

 

 27 

 

 

“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first or
second mortgage or a first or second deed of trust on Real Property Assets so
long as the mortgagor or grantor with respect to such Mortgage Loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

 

“Qualified REIT Subsidiary” means the meaning given to such term in the Internal
Revenue Code.

 

“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.

 

“Register” has the meaning provided in Section 10.07(c).

 

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB, as in effect from time to time.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

 28 

 

 

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) having at least
50% of (a) the sum of the outstanding principal amount of the Term Loans and the
aggregate Commitments or (b) if the aggregate Commitments and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Article VIII, Lenders holding in the aggregate at least 50% of the sum of the
outstanding principal amount of the Term Loans and the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that (i) the unfunded Commitments of any Defaulting Lender and (ii)
the portion of the Revolving Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 50% of (a) the Aggregate Revolving Commitments or (b) if
the Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate at least 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that the unfunded Revolving Commitments of, and the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender that is a
Revolving Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party and solely for
the purposes of notices given pursuant to Article II, any other officer of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to share in the
Revolving Obligations hereunder up to such Revolving Lender’s Revolving
Commitment Percentage thereof. The aggregate principal amount of the Revolving
Commitments of all of the Revolving Lenders as in effect on the First Amendment
Effective Date is One Billion Two Hundred Fifty Million Dollars
($1,250,000,000).

 

“Revolving Commitment Percentage” means, at any time for each Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s Revolving Committed Amount and the
denominator of which is the Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) in the case of Revolving Loans and Swing Line Loans,
the Revolving Loan Maturity Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

 29 

 

 

“Revolving Committed Amount” means, with respect to each Revolving Lender, the
amount of such Revolving Lender’s Revolving Commitment. The initial Revolving
Committed Amounts are set forth on Schedule 2.01.

 

“Revolving Lenders” means a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.

 

“Revolving Loans” has the meaning provided in Section 2.01.

 

“Revolving Note” means the promissory notes in the form of Exhibit B, if any,
given to each Revolving Lender to evidence the Revolving Loans and Swing Line
Loans of such Revolving Lender, as amended, restated, modified, supplemented,
extended, renewed or replaced.

 

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

 

“Revolving Loan Maturity Date” means the later to occur of (a) June 27, 2018 and
(b) if maturity is extended pursuant to Section 2.16, such extended maturity
date as determined pursuant to such section; provided however, that, in each
such case, if such date is not a Business Day, the Maturity Dates shall be the
preceding Business Day.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by OFAC, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Designated Jurisdiction, (ii) an organization controlled by a Designated
Jurisdiction, or (iii) a Person resident in a Designated Jurisdiction, to the
extent subject to a sanctions program administered by OFAC or (c) any Person or
Persons owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

 30 

 

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

 

“Senior Notes” means collectively, the Senior Notes (2024A), the Senior Notes
(2024B), the Senior Notes (2025), the Senior Notes (2026) and the Senior Notes
(2027).

 

“Senior Notes (2024A)” means any one of the 5.875% Senior Notes due 2024 issued
by the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2024A), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2024B)” means any one of the 4.950% Senior Notes due 2024 issued
by the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2024B), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2025)” means any one of the 4.50% Senior Notes due 2025 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2025), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2026)” means any one of the 5.25% Senior Notes due 2026 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2026), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2027)” means any one of the 4.50% Senior Notes due 2027 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2027), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Note Indentures” means collectively, the Senior Note Indenture (2024A),
the Senior Note Indenture (2024B), the Senior Note Indenture (2025), the Senior
Note Indenture (2026) and the Senior Note Indenture (2027).

 

 31 

 

 

“Senior Note Indenture (2024A)” means the Indenture, dated as of March 19, 2012
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2024B)” means the Indenture, dated as of March 11, 2014
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2025)” means the Indenture, dated as of September 11,
2014 by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2026)” means the Indenture, dated as of September 23,
2015 by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2027)” means the Indenture, dated as of March 18, 2015
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Noteholder” means any one of the holders from time to time of the Senior
Notes.

 

“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration in excess of
$200,000,000.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:

 

(a)          cash litigation charges incurred by the Consolidated Parties;
provided, that such amount shall not exceed an aggregate amount of $10,000,000
during the term of this Credit Agreement and any such amounts in excess of
$10,000,000 shall not be included in the determination of the Special Charges
Adjustment for any period;

 

 32 

 

 

(b)          non-cash charges associated solely with respect to the write-down
of the value of accounts due to straight-line rent;

 

(c)          other than as set forth in clause (b) immediately above, additional
non-cash charges associated with the write-down of the value of accounts and/or
notes receivable of the Consolidated Parties; provided, that such amount shall
not exceed an aggregate amount of $35,000,000 during the term of this Credit
Agreement and any such amounts in excess of $35,000,000 shall not be included in
the determination of the Special Charges Adjustment for any period;

 

(d)          non-cash charges related to preferred stock redemptions and
non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;

 

(e)          non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;

 

(f)           to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the Existing Credit Facility;

 

(g)          any other non-cash charges associated with the sale or settlement
by any Consolidated Party of any Swap Contract; and

 

(h)          charges related to acquisition deal related costs.

 

“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.

 

“Specified Loan Party” has the meaning provided in Section 11.07.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (a) Omega LP, (b) Omega Holdco, (c) each Subsidiary
of the Borrower as of the Closing Date other than the Unrestricted Subsidiaries,
and (d) each Subsidiary of the Borrower subsequently created or acquired which
becomes a Subsidiary Guarantor pursuant to Section 6.15(a) hereof.

 

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit F to be executed by each new Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor in accordance with Section 6.15(a)
hereof.

 

 33 

 

 

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

 34 

 

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

 

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Revolving Lender, the commitment of such Revolving Lender to purchase
participation interests in Swing Line Loans. The Swing Line Commitment shall be
an amount equal to the lesser of (a) $100,000,000, and (b) the Aggregate
Revolving Commitment. The Swing Line Commitment is part of, and not in addition
to, the Aggregate Revolving Commitment.

 

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

 

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swing Line Loans” has the meaning provided in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determinations “Required Lender” shall also be based
on the outstanding principal amount of the such Term Loan.

 

“Term Loan Commitment Percentage” means, at any time, for each Term Loan Lender,
the percentage of the aggregate Term Loan (or aggregate Term Loan Commitment,
prior to the termination thereof) held by such Term Loan Lender to the aggregate
Term Loan (or aggregate Term Loan Commitments) held by all Term Loan Lenders, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 10.07.

 

“Term Loan” means, collectively, the Tranche A-1 Term Loan, the Tranche A-2 Term
Loan and the Tranche A-3 Term Loan.

 

“Term Loan Lenders” means a collective reference to the Lenders holding Tranche
A-1 Term Loans, Tranche A-2 Term Loans or Tranche A-3 Term Loans.

 

“Term Note” means the promissory note in the form of Exhibit C, if any, given to
each Term Loan Lender to evidence the Term Loan of such Term Loan Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.

 

“Third Amendment Effective Date” means January 29, 2016.

 

 35 

 

 

“Threshold Amount” means $25,000,000.

 

“Tranche A-1 Term Loan” has the meaning provided in Section 2.01(d)(i).

 

“Tranche A-1 Term Loan Commitment” means, with respect to each Tranche A-1 Term
Loan Lender, the commitment of such Tranche A-1 Term Loan Lender to make its
portion of the Tranche A-1 Term Loan to the Borrower pursuant to Section
2.01(d)(i), in the principal amount set forth opposite such Tranche A-1 Term
Loan Lender’s name on Schedule 2.01; provided that, at any time after funding of
a Tranche A-1 Term Loan, the determinations “Required Lender” shall also be
based on the outstanding principal amount of the such Tranche A-1 Term Loan. The
aggregate principal amount of the Tranche A-1 Term Loan Commitments of all of
the Tranche A-1 Term Loan Lenders as in effect on the Closing Date is
Two-Hundred Million Dollars ($200,000,000).

 

“Tranche A-1 Term Loan Commitment Percentage” means, at any time, for each
Tranche A-1 Term Loan Lender, the percentage of the Tranche A-1 Term Loan (or
aggregate Tranche A-1 Term Loan Commitment, prior to the termination thereof)
held by such Tranche A-1 Term Loan Lender to the aggregate Tranche A-1 Term Loan
(or Tranche A-1 Term Loan Commitments) held by all Tranche A-1 Term Loan
Lenders, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.07. The Tranche A-1 Term
Loan Commitment Percentages as in effect on the First Amendment Effective Date
are set forth on Schedule 2.01.

 

“Tranche A-1 Term Loan Lenders” means a collective reference to the Lenders
holding Tranche A-1 Term Loans.

 

“Tranche A-1 Term Loan Maturity Date” means June 27, 2019.

 

“Tranche A-2 Term Loan” has the meaning provided in Section 2.01(d)(ii).

 

“Tranche A-2 Term Loan Commitment” means, with respect to each Tranche A-2 Term
Loan Lender, the commitment of such Tranche A-2 Term Loan Lender to make its
portion of the Tranche A-2 Term Loan to the Borrower pursuant to Section
2.01(d)(ii), in the principal amount set forth opposite such Tranche A-2 Term
Loan Lender’s name on Schedule 2.01; provided that, at any time after funding of
an Tranche A-2 Term Loan, the determinations “Required Lender” shall also be
based on the outstanding principal amount of the such Tranche A-2 Term Loan. The
aggregate principal amount of the Tranche A-2 Term Loan Commitments of all of
the Tranche A-2 Term Loan Lenders as in effect on the First Amendment Effective
Date is Two Hundred Million Dollars ($200,000,000).

 

“Tranche A-2 Term Loan Commitment Percentage” means, at any time, for each
Tranche A-2 Term Loan Lender, the percentage of the Tranche A-2 Term Loan (or
aggregate Tranche A-2 Term Loan Commitment, prior to the termination thereof)
held by such Tranche A-2 Term Loan Lender to the aggregate Tranche A-2 Term Loan
(or Tranche A-2 Term Loan Commitments) held by all Tranche A-2 Term Loan
Lenders, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.07. The Tranche A-2 Term
Loan Commitment Percentages as in effect on the First Amendment Effective Date
are set forth on Schedule 2.01.

 

 36 

 

 

“Tranche A-2 Term Loan Extension Request Date” has the meaning provided in
Section 2.17(a).

 

“Tranche A-2 Term Loan Lenders” means a collective reference to the Lenders
holding Tranche A-2 Term Loans.

 

“Tranche A-2 Term Loan Maturity Date” means the later to occur of (a) June 27,
2017 and (b) if maturity is extended pursuant to Section 2.17, such extended
maturity date as determined pursuant to such section.

 

“Tranche A-3 Term Loan” has the meaning provided in Section 2.01(d)(iii).

 

“Tranche A-3 Term Loan Commitment” means, with respect to each Tranche A-3 Term
Loan Lender, the commitment of such Tranche A-3 Term Loan Lender to make its
portion of the Tranche A-3 Term Loan to the Borrower pursuant to Section
2.01(d)(iii), in the principal amount set forth opposite such Tranche A-3 Term
Loan Lender’s name on Schedule 2.01; provided that, at any time after funding of
an Tranche A-3 Term Loan, the determinations “Required Lender” shall also be
based on the outstanding principal amount of the such Tranche A-3 Term Loan. The
aggregate principal amount of the Tranche A-3 Term Loan Commitments of all of
the Tranche A-3 Term Loan Lenders as in effect on the Third Amendment Effective
Date is Three Hundred Fifty Million Dollars ($350,000,000).

 

“Tranche A-3 Term Loan Commitment Percentage” means, at any time, for each
Tranche A-3 Term Loan Lender, the percentage of the Tranche A-3 Term Loan (or
aggregate Tranche A-3 Term Loan Commitment, prior to the termination thereof)
held by such Tranche A-3 Term Loan Lender to the aggregate Tranche A-3 Term Loan
(or Tranche A-3 Term Loan Commitments) held by all Tranche A-3 Term Loan
Lenders, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.07. The Tranche A-3 Term
Loan Commitment Percentages as in effect on the Third Amendment Effective Date
are set forth on Schedule 2.01.

 

“Tranche A-3 Term Loan Lenders” means a collective reference to the Lenders
holding Tranche A-3 Term Loans.

 

“Tranche A-3 Term Loan Maturity Date” means January 29, 2021.

 

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Loan.

 

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits”.

 

“Unconsolidated Affiliates” means an Affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.

 

 37 

 

 

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) the quotient of (1) Unencumbered Net Revenue for the prior fiscal quarter
(for Real Property Assets owned for the prior four (4) fiscal quarters), minus
the Unencumbered Net Revenue attributable to each Unencumbered Property sold or
otherwise disposed of during such most recently ended quarter, minus the
Unencumbered Net Revenue from any Unencumbered Property acquired during the
prior four (4) fiscal quarter period, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior four (4) fiscal quarter period plus (c) the book value
of unencumbered Qualified Mortgage Loans; provided, that when calculating the
Unencumbered Asset Value, (i) the aggregate occupancy of all Unencumbered
Properties contributing to the Unencumbered Asset Value, reported as of the last
day of the most recently ended fiscal quarter period of the Borrower, shall be
at least 78% of in-service beds and (ii) the aggregate amount of Qualified
Mortgage Loans attributable to second mortgages or second deeds of trust added
pursuant to clause (c) of this definition shall not exceed $250,000,000.

 

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

 

“Unencumbered Property” means, for any Real Property Asset, the following
criteria:

 

(a)          to the best of Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;

 

(b)          is not subject to a Negative Pledge or encumbered by a mortgage,
deed of trust, lien, pledge, encumbrance or other security interest, in each
case, to secure Funded Debt, other than the Braswell Indebtedness;

 

(c)          100% owned in fee simple absolute or with a leasehold interest or
similar arrangement providing the right to occupy Real Property Asset pursuant
to an Eligible Ground Lease, in either case, by the Borrower or a direct or
indirect Subsidiary of the Borrower;

 

(d)          shall be located in the United States or shall be an International
Unencumbered Property; provided, however, that International Unencumbered
Properties may be included in the pool of Unencumbered Properties only to the
extent that aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value;

 

(e)          is occupied or available for occupancy (subject to final tenant
improvements);

 

(f)           is leased to a third party Tenant and operated by a third party
operator;

 

(g)          the Tenant at such facility is not delinquent sixty (60) days or
more in rent payments.

 

 38 

 

 

“Unencumbered Property Certificate” means a certificate signed by a Responsible
Officer of the Borrower in a form to be agreed upon between the Administrative
Agent and the Borrower in their reasonable discretion.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Senior Note Indentures; provided, that to
the extent the Senior Note Indentures are, for any reason, all terminated, the
term “Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in the Senior Note Indentures
immediately prior to the termination thereof.

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02        Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)      The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof.

 

(ii)     Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

 

(iii)    The term “including” is by way of example and not limitation.

 

 39 

 

 

(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.03        Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.

 

(b)          The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

 

(c)          Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12(d), (f) and (g) hereunder shall be
made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05        References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

 40 

 

 

1.06        Times of Day; Rates.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.07        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Article II
COMMITMENTS AND EXTENSION OF CREDITS

 

2.01        Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a)          Revolving Loans. During the Revolving Commitment Period, each
Revolving Lender severally agrees to make revolving credit loans (the “Revolving
Loans”) to the Borrower in Dollars on any Business Day; provided, that after
giving effect to any such Revolving Loan, (i) with regard to the Revolving
Lenders collectively, the aggregate outstanding principal amount of Revolving
Obligations shall not exceed ONE BILLION TWO HUNDRED FIFTY MILLION DOLLARS
($1,250,000,000), (as increased or decreased from time to time pursuant to this
Credit Agreement, the “Aggregate Revolving Committed Amount”) and (ii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount. Revolving Loans may consist of Base Rate Loans,
Eurodollar Loans, or a combination thereof, as provided herein, and may be
repaid and reborrowed in accordance with the provisions hereof.

 

 41 

 

 

(b)          Letters of Credit. During the Revolving Commitment Period, (i) the
L/C Issuer, in reliance upon the commitments of the Revolving Lenders set forth
herein, agrees (A) to issue Letters of Credit for the account of Borrower on any
Business Day, (B) to amend or extend Letters of Credit previously issued
hereunder, and (C) to honor drafts under Letters of Credit; and (ii) the
Revolving Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Letters of Credit issued hereunder in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage thereof;
provided, that (A) the aggregate principal amount of L/C Obligations shall not
exceed an amount equal to TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such
amount may be adjusted in accordance with the provisions hereof, the “L/C
Committed Amount”), (B) with regard to the Revolving Lenders collectively, the
aggregate principal amount of Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount and (C) with regard to each Revolving
Lender individually, such Revolving Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed.

 

(c)          Swing Line Loans. During the Revolving Commitment Period, the Swing
Line Lender may, in its discretion and in reliance upon the agreements of the
other Lenders set forth in this Section 2.01(c) and Section 2.04, make revolving
credit loans (the “Swing Line Loans”) to the Borrower on any Business Day;
provided, that (i) the aggregate principal amount of Swing Line Loans shall not
exceed an amount equal to ONE HUNDRED MILLION DOLLARS ($100,000,000) (as such
amount may be adjusted in accordance with the provisions hereof, the “Swing Line
Committed Amount”), (ii) with respect to the Revolving Lenders collectively, the
aggregate principal amount of Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount and (iii) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Swing Line Loans shall be Daily Floating Eurodollar Rate Loans, and may be
repaid and reborrowed in accordance with the provisions hereof. Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a participation interest in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Revolving Commitment Percentage thereof.
No Swing Line Loan shall remain outstanding for longer than five (5) Business
Days. Notwithstanding anything herein to the contrary, the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if any Revolving
Lender is at that time a Defaulting Lender, unless the Swing Line Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swing Line Lender (in its sole discretion) with the Borrower
or such Defaulting Lender to eliminate the Swing Line Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Swing Line Loan then
proposed to be made or all Swing Line Loans as to which the Swing Line Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. The Swing Line Lender shall promptly notify the Borrower if it has
suspended the availability of Swing Line Loans.

 

 42 

 

 

(d)          Term Loans.

 

(i)          Each Tranche A-1 Term Loan Lender severally agrees to make term
loans (each a “Tranche A-1 Term Loan”) to the Borrower in Dollars on the Closing
Date; provided, that after giving effect to any such Tranche A-1 Term Loan, (i)
with regard to the Tranche A-1 Term Loan Lenders collectively, the aggregate
outstanding principal amount of Tranche A-1 Term Loans shall not exceed TWO
HUNDRED MILLION DOLLARS ($200,000,000), and (ii) with regard to each Tranche A-1
Term Loan Lender individually, such Tranche A-1 Term Loan Lender’s Tranche A-1
Term Loan Commitment Percentage of outstanding Tranche A-1 Term Loans shall not
exceed its respective Tranche A-1 Term Loan Commitment.

 

(ii)         Each Tranche A-2 Term Loan Lender severally agrees to make term
loans (each an “Tranche A-2 Term Loan”) to the Borrower in Dollars on the First
Amendment Effective Date; provided, that after giving effect to any such Tranche
A-2 Term Loan, (i) with regard to the Tranche A-2 Term Loan Lenders
collectively, the aggregate outstanding principal amount of Tranche A-2 Term
Loans shall not exceed TWO HUNDRED MILLION DOLLARS ($200,000,000), and (ii) with
regard to each Tranche A-2 Term Loan Lender individually, such Tranche A-2 Term
Loan Lender’s Tranche A-2 Term Loan Commitment Percentage of outstanding Tranche
A-2 Term Loans shall not exceed its respective Tranche A-2 Term Loan Commitment.

 

(iii)        Each Tranche A-3 Term Loan Lender severally agrees to make term
loans (each an “Tranche A-3 Term Loan”) to the Borrower in Dollars on the Third
Amendment Effective Date; provided, that after giving effect to any such Tranche
A-3 Term Loan, (i) with regard to the Tranche A-3 Term Loan Lenders
collectively, the aggregate outstanding principal amount of Tranche A-3 Term
Loans shall not exceed THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000), and
(ii) with regard to each Tranche A-3 Term Loan Lender individually, such Tranche
A-3 Term Loan Lender’s Tranche A-3 Term Loan Commitment Percentage of
outstanding Tranche A-3 Term Loans shall not exceed its respective Tranche A-3
Term Loan Commitment.

 

(iv)        Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein. Term Loans may be repaid in whole or in
part at any time but amounts repaid on the Term Loan may not be reborrowed.

 

(e)          Increases of the Aggregate Revolving Commitments; Addition of
Incremental Term Loan Facilities. The Borrower shall have the right, upon at
least five (5) Business Days’ prior written notice to the Administrative Agent,
to increase the Aggregate Revolving Commitments (each such increase, an
“Incremental Revolving Increase”) or to add one or more tranches of term loans
(each an “Incremental Term Loan Facility”; each Incremental Term Loan Facility
and each Incremental Revolving Increase are collectively referred to as
“Incremental Facilities”), provided that

 

 43 

 

 

  (i)        the aggregate principal amount of all Incremental Facilities
incurred after the Third Amendment Effective Date shall not exceed $250,000,000;

 

  (ii)       no Default or Event of Default shall exist on the effective date of
any Incremental Facility or would exist after giving effect to any such
Incremental Facility;

 

  (iii)      no existing Lender shall be under any obligation to provide any
commitment to an Incremental Facility (an “Incremental Facility Commitment”) and
any such decision whether to provide an Incremental Facility Commitment shall be
in such Lender’s sole and absolute discretion;

 

  (iv)      each Incremental Facility Commitment shall be in a minimum principal
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or such lesser amounts as the Administrative Agent and the Borrower may agree);

 

  (v)       each Person providing an Incremental Facility Commitment shall
qualify as an Eligible Assignee;

 

  (vi)      the Borrower shall deliver to the Administrative Agent:

 

(A)         a certificate of each Credit Party dated as of the date of such
increase signed by a Responsible Officer of such Credit Party certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Credit Party approving such Incremental Facility;

 

(B)         a certificate of the Borrower dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such Incremental Facility, (I) the
representations and warranties of each Credit Party contained in Article V or
any other Credit Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and (II) no Default or Event of Default exists;

 

(C)         any new or amended and restated Notes (to the extent requested by
the Lenders) to reflect such Incremental Facilities;

 

(D)         opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

 44 

 

 

(E)         all fees required under any engagement letter due in connection with
the syndication of the commitments to fund such Incremental Facility by the
Arranger;

 

(vii)       the Administrative Agent shall have received documentation from each
Person providing an Incremental Facility Commitment evidencing its Incremental
Facility Commitment and its obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation a Lender Joinder Agreement substantially in the form of Exhibit G
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent;

 

(viii)      in the case of any Incremental Revolving Increase with respect to
the Aggregate Revolving Commitments, (A) if any Revolving Loans are outstanding
on the date of such increase, (I) each Lender providing such Incremental
Revolving Increase shall make Revolving Loans, the proceeds of which shall be
applied by the Administrative Agent to prepay the Revolving Loans of the
existing Revolving Lenders, in an amount necessary such that after giving effect
thereto the outstanding Revolving Loans are held ratably among all the Revolving
Lenders and (II) the Borrower shall pay an amount required pursuant to Section
3.05 as a result of any such prepayment of Revolving Loans of existing Revolving
Lenders and (B) such Incremental Revolving Increase shall be on the exact same
terms and pursuant to the exact same documentation applicable to such existing
Revolving Loans; and

 

(ix)         in the case of an Incremental Term Loan Facility and subject to the
requirements of clauses (e)(i) through (vii) above, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase to the Term Loan Commitments, or one
or more additional term loan tranches.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

 

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Obligations under, and shall be entitled to all the
benefits afforded by, this Credit Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty.

 

(f)          If any amendment to this Credit Agreement is required to give
effect to any addition of Incremental Facilities pursuant to and in accordance
with Section 2.01(e), then such amendment shall be effective if executed by the
Credit Parties, each Lender providing such Incremental Facility Commitment and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).

 

 45 

 

 

2.02       Borrowings, Conversions and Continuations.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) with respect to Eurodollar
Loans, three (3) Business Days prior to, or (B) with respect to Base Rate Loans,
on the requested date of, the requested date of any Borrowing, conversion or
continuation. Each telephonic notice pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing,
conversion or continuation shall be in a principal amount of (i) with respect to
Eurodollar Loans, $1,000,000 or a whole multiple of $1,000,000 in excess thereof
or (ii) with respect to Base Rate Loans, $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable request is with respect to Revolving
Loans, Tranche A-1 Term Loans, Tranche A-2 Term Loans or Tranche A-3 Term Loans,
(ii) whether such request is for a Borrowing, conversion, or continuation,
(ii) the requested date of such Borrowing, conversion or continuation (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed, converted or
continued, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. If the Borrower requests a Borrowing of, conversion
to, or continuation of Eurodollar Loans in any Loan Notice, but fails to specify
an Interest Period, the Interest Period will be deemed to be one month.

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender, as applicable, of the amount of its Revolving
Commitment Percentage, Tranche A-1 Term Loan Commitment Percentage, Tranche A-2
Term Loan Commitment Percentage or Tranche A-3 Term Loan Commitment Percentage
of the applicable Loans, as the case may be, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Borrowing, each
Lender, as applicable, shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Extension of Credit,
Section 4.01), the Administrative Agent shall make all funds so received
available to the party referenced in the applicable Loan Notice in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable party on the books of the Administrative Agent with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the party
identified in the applicable Loan Notice as provided above.

 

 46 

 

 

(c)          Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Loan and (ii) any
conversion into, or continuation as, a Eurodollar Loan may be made only if the
conditions to Extension of Credits in Section 4.02 have been satisfied. During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Loan and (ii) at the request of the
Required Lenders, any outstanding Eurodollar Loan shall be converted immediately
to a Base Rate Loan.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

 

2.03       Additional Provisions with respect to Letters of Credit.

 

(a)             Obligation to Issue or Amend.

 

   (i)        The L/C Issuer shall not issue any Letter of Credit if:

 

(A)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

 

(B)         such Letter of Credit is in an initial amount less than $50,000, is
to be denominated in a currency other than Dollars or is not a standby letter of
credit.

 

   (ii)       The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

 47 

 

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it;

 

(B)         the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance or last renewal, unless the
Required Revolving Lenders have approved such expiry date;

 

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date;

 

(D)         one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Revolving Lender or any Credit Party at least one Business Day
prior to the requested date of issuance of such Letter of Credit;

 

(E)         any Revolving Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 

(F)         the Revolving Commitments have been terminated pursuant to Article
VIII.

 

 48 

 

 

(iii)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if:

 

(A)         the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or

 

(B)         the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(iv)      The L/C Issuer shall not amend any Letter of Credit if:

 

(A)         one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Revolving Lender or any Credit Party at least one Business Day
prior to the requested date of amendment of such Letter of Credit; or

 

(B)         the Revolving Commitments have been terminated pursuant to Article
VIII.

 

(b)          Procedures for Issuance and Amendment.

 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

 49 

 

 

(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Revolving Commitment Percentage of such Letter of
Credit.

 

(iii)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Revolving Commitment Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, the amount of the
unutilized portion of the Aggregate Revolving Commitments or the conditions set
forth in Section 4.02. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided, that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

 50 

 

 

(ii)         Each Revolving Lender (including the Revolving Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)        Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

(v)         Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

 51 

 

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Credit Party or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Revolving
Commitment Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.06 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(e)          Obligations Absolute. The obligations of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, any other Credit Document or any other agreement or
instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

 52 

 

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower;

 

(vi)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower; or

 

(vii)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

 53 

 

 

(f)          Role of L/C Issuer. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the correspondents, participants
or assignees of the L/C Issuer shall be liable to any Revolving Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 

(g)          [Reserved].

 

(h)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Laws, order or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or the UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law and Practice, whether or not any Letter of Credit chooses such law
or practice.

 

(i)          Letter of Credit Fees. The Borrower shall pay Letter of Credit fees
as set forth in Section 2.09.

 

(j)          Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

 54 

 

 

2.04        Additional Provisions with respect to Swing Line Loans.

 

(a)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, and (B) the requested borrowing date, which shall be a Business Day.
Each telephonic notice pursuant to this Section 2.04(a) must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (2) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(b)          Refinancing.

 

(i)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Revolving Commitments or the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Revolving Commitment Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 2:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(b)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

 

 55 

 

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the
request for Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(b)(i) shall be deemed payment
in respect of such participation.

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(b) by the time specified in Section 2.04(b)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(c)          Repayment of Participations.

 

(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

 

 56 

 

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(d)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower (by delivery of an invoice or
other notice to the Borrower) for interest on the Swing Line Loans. Until each
Revolving Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Revolving Commitment
Percentage of any Swing Line Loan, interest in respect thereof shall be solely
for the account of the Swing Line Lender.

 

(e)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05        Repayment of Loans.

 

(a)          Revolving Loans. The Borrower shall repay to the Revolving Lenders
on the Revolving Loan Maturity Date the aggregate principal amount of Revolving
Loans outstanding on such date.

 

(b)          Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earliest to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Revolving Loan Maturity Date.

 

(c)          Tranche A-1 Term Loans. The Borrower shall repay to the Tranche A-1
Term Loan Lenders on the Tranche A-1 Term Loan Maturity Date the aggregate
principal amount of Tranche A-1 Term Loans outstanding on such date.

 

(d)          Tranche A-2 Term Loans. The Borrower shall repay to the Tranche A-2
Term Loan Lenders on the Tranche A-2 Term Loan Maturity Date the aggregate
principal amount of Tranche A-2 Term Loans outstanding on such date.

 

(e)          Tranche A-3 Term Loans. The Borrower shall repay to the Tranche A-3
Term Loan Lenders on the Tranche A-3 Term Loan Maturity Date the aggregate
principal amount of Tranche A-3 Term Loans outstanding on such date.

 

 57 

 

 

2.06        Prepayments.

 

(a)          Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be in form acceptable to the Administrative Agent and be received
by 11:00 a.m. by the Administrative Agent (A) at least three (3) Business Days
prior to the date of prepayment of Eurodollar Loans, and (B) on the Business Day
prior to the date of prepayment of Base Rate Loans, and (ii) any such prepayment
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$1,000,000 in excess thereof, in the case of Eurodollar Loans, and a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, in the case of Base Rate Loans, or, in each case, the entire principal
amount thereof, if less. Each such notice of voluntary repayment hereunder shall
be irrevocable and shall specify the date and amount of prepayment and the Loans
and Types of Loans which are to be prepaid. The Administrative Agent will give
prompt notice to the applicable Lenders of any prepayment on the Loans and the
Lender’s interest therein. Prepayments of Eurodollar Loans hereunder shall be
accompanied by accrued interest thereon and breakage amounts, if any, under
Section 3.05.

 

(b)          Mandatory Prepayments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount, (B)
the Outstanding Amount of L/C Obligations shall exceed the L/C Committed Amount,
(C) the Outstanding Amount of Swing Line Loans shall exceed the Swing Line
Committed Amount, immediate prepayment will be made on the Revolving Loans,
Swing Line Loans and/or to provide Cash Collateral to the L/C Obligations in an
amount equal to such excess; provided, however, that Cash Collateral will not be
provided to the L/C Obligations hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.

 

(c)          Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

 

(i)          Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Revolving Obligations
and on the Term Loans will be paid by the Administrative Agent to the Revolving
Lenders and the Term Loan Lenders, as the case may be, ratably in accordance
with their respective interests therein.

 

(ii)         Mandatory Prepayments. Mandatory prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the Revolving Lenders
ratably in accordance with their respective interests therein; provided, that
mandatory prepayments in respect of the Revolving Commitments under
subsection (b) above shall be applied to the respective Revolving Obligations as
appropriate.

 

2.07        Termination or Reduction of Commitments.

 

The Revolving Commitments and the Term Loan Commitments hereunder may be
permanently reduced in whole or in part by notice from the Borrower to the
Administrative Agent; provided, that (i) any such notice thereof must be
received by 11:00 a.m. at least five (5) Business Days prior to the date of
reduction or termination and any such prepayment shall be in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof; and
(ii) the Revolving Commitments may not be reduced to an amount less than the
Revolving Obligations then outstanding. The Administrative Agent will give
prompt notice to the Lenders, as the case may be, of any such reduction in
Revolving Commitments and/or Term Loan Commitments. Any reduction of the
Revolving Commitments and/or Term Loan Commitments shall be applied to the
respective Commitment of each such Lender according to its Revolving Commitment
Percentage and/or Term Loan Commitment Percentage thereof. All commitment or
other fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.

 

 58 

 

 

2.08        Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Daily
Floating Eurodollar Rate plus the Applicable Rate for Revolving Loans which are
Eurodollar Loans.

 

(b)          If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

(a)          [Reserved.]

 

 59 

 

 

(b)          Facility Fee. From and after the Closing Date, the Borrower agrees
to pay to the Administrative Agent for the ratable benefit of the Revolving
Lenders, a facility fee at a per annum rate equal to the Applicable Rate times
the actual daily amount of the Aggregate Revolving Committed Amount (as such
amount may be reduced pursuant to Section 2.07 above), regardless of usage, or,
if the Aggregate Revolving Commitments have terminated, on the outstanding
amount of all Revolving Loans, Swing Line Loans and L/C Obligations, (the
“Facility Fee” and collectively, for all the Revolving Lenders, the “Facility
Fees”). To the extent applicable, the Facility Fee shall accrue at all times
during the Revolving Commitment Period (and thereafter so long as Revolving
Obligations shall remain outstanding), including periods during which the
conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Loan Maturity Date (and, if applicable, thereafter on
demand); provided, that, pursuant to Section 2.15(a)(iii), (i) no Facility Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Revolving Lender shall be a Defaulting Lender and (ii) any Facility Fee accrued
with respect to the Revolving Commitment of a Defaulting Lender during the
period prior to the time such Revolving Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such
Revolving Lender shall be a Defaulting Lender. The Administrative Agent shall
distribute the Facility Fee to the Revolving Lenders pro rata in accordance with
the respective Revolving Commitments of the Revolving Lenders.

 

(c)          Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
provided in the Engagement Letter.

 

(d)          Letter of Credit Fees.

 

(i)          Letter of Credit Fee. In consideration of the L/C Commitment
hereunder, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Revolving Lenders an annual fee (the “Letter of Credit
Fee”) with respect to each Letter of Credit issued hereunder equal to (A) the
Applicable Rate per annum multiplied by (B) the average daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letters of Credit) from the date of issuance
to the date of expiration. The Letter of Credit Fee shall be computed on a
quarterly basis in arrears and shall be payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Letter of Credit Expiration Date (and, if applicable, thereafter on demand);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Revolving Commitment Percentage
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.

 

 60 

 

 

(ii)         L/C Issuer Fees. In addition to the Letter of Credit Fee, the
Borrower agrees to pay to the L/C Issuer for its own account without sharing by
the other Revolving Lenders (A) with the issuance of each such Letter of Credit,
a fronting fee of one eighth of one percent (0.125%) per annum on the maximum
amount available to be drawn under Letters of Credit issued by it from the date
of issuance to the date of expiration, and (B) upon the issuance, amendment,
negotiation, transfer and/or conversion of any Letters of Credit or any other
action or circumstance requiring administrative action on the part of the L/C
Issuer with respect thereto, customary charges of the L/C Issuer with respect
thereto (collectively, the “L/C Issuer Fees”).

 

(e)          Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Engagement Letter or as may be
otherwise agreed by the Administrative Agent and the Borrower from time to time.

 

(f)          Other Fees.

 

(i)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Engagement Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

 

2.11        Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Revolving Commitment Percentage, Tranche A-1 Term Loan Commitment
Percentage, Tranche A-2 Term Loan Commitment Percentage or Tranche A-3 Term Loan
Commitment Percentage, as applicable (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue.

 

 61 

 

 

(b)          Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date (or in the case of any Base Rate Loan, prior to 12:00
(Noon) on the date of such Borrowing) any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)          if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

 62 

 

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)          The obligations of the Term Loan Lenders hereunder to make Term
Loans and of the Revolving Lenders hereunder to make Revolving Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, nor relieve Borrower from
any obligations hereunder to the Lenders which fulfill such obligations and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

 

 63 

 

 

2.12        Sharing of Payments.

 

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, but excluding any payments made to a Lender
in error by the Administrative Agent (which such payments shall be returned by
the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to (A) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.13        Evidence of Debt.

 

(a)          The Extension of Credits made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Extension of Credits made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender, requesting a
Note, which Note shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

 64 

 

 

(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.14        Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the L/C Cash Collateralization
Date, any L/C Obligation remains outstanding, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans in the amount of the then
Outstanding Amount of all L/C Obligations (determined as of the date of such L/C
Borrowing or the L/C Cash Collateralization Date, as the case may be) and to the
extent of unavailability of Base Rate Loans, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. In the event
that the Borrower is deemed to have requested a Borrowing of Base Rate Loans on
the L/C Cash Collateralization Date, the Borrower hereby authorizes the L/C
Issuer and the Administrative Agent to deposit the proceeds of such borrowing
directly into a deposit account with the Administrative Agent in order the Cash
Collateralize the L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Revolving Lender, such Revolving Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Revolving
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

 65 

 

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.07(b))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.15        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Required Lenders” and
“Required Revolving Lenders” and Section 10.01.

 

 66 

 

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, in
the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
in the case of a Defaulting Lender that is a Revolving Lender, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)      Certain Fees.

 

(A)         Each Defaulting Lender shall not be entitled to receive fees payable
under Section 2.09(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to each such Defaulting
Lender).

 

 67 

 

 

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

 

(C)         With respect to any fee payable under Section 2.09 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
In the case of a Defaulting Lender that is a Revolving Lender, all or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Applicable Percentage of Revolving
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 10.25, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

 68 

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16        Extension of Revolving Loan Maturity Date.

 

(a)          Requests for Extension. The Borrower may, at its option, on a
one-time basis, by notice to the Administrative Agent (who shall promptly notify
the Revolving Lenders) not earlier than one hundred twenty (120) days and not
later than thirty (30) days prior to the initial Revolving Loan Maturity Date
(the date of such notice, the “Extension Request Date”), elect to extend the
Revolving Loan Maturity Date for an additional year from the Revolving Loan
Maturity Date then in effect hereunder.

 

(b)          Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Revolving Loan Maturity Date pursuant to this
Section shall not be effective unless:

 

(i)        no Default or Event of Default exists on the Extension Request Date
and the date of such extension;

 

(ii)       the representations and warranties of the Credit Parties contained in
this Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of the Extension Request Date and the date of such
extension, other than those representations and warranties which specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; provided, for purposes of this
Section 2.16, the representations and warranties contained in Subsections (a)
and (b) of Section 5.01 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;

 

(iii)      the Administrative Agent shall have received, for the benefit of the
Revolving Lenders (to be allocated on a pro rata basis after giving effect to
such extension) from the Borrower an extension fee in aggregate amount equal to
0.15% of the Aggregate Revolving Commitments on the date of such extension.

 

 69 

 

 

(c)          Conflicting Provisions. This Section shall supersede any provisions
in Section 10.01 to the contrary.

 

2.17        Extension of Tranche A-2 Term Loan Maturity Date.

 

(a)          Requests for Extension. The Borrower may, at its option, by notice
to the Administrative Agent (who shall promptly notify the Tranche A-2 Term Loan
Lenders) not earlier than one hundred twenty (120) days and not later than
thirty (30) days prior to the then applicable Tranche A-2 Term Loan Maturity
Date (the date of such notice, the “Tranche A-2 Term Loan Extension Request
Date”), elect to extend the Tranche A-2 Term Loan Maturity Date twice, the first
extension until June 27, 2018 and the second extension until June 27, 2019.

 

(b)          Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Tranche A-2 Term Loan Maturity Date pursuant to
this Section shall not be effective unless:

 

(i)        no Default or Event of Default exists on the Tranche A-2 Term Loan
Extension Request Date and the date of such extension;

 

(ii)       the representations and warranties of the Credit Parties contained in
this Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of the Tranche A-2 Term Loan Extension Request Date
and the date of such extension, other than those representations and warranties
which specifically refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date; provided, for purposes
of this Section 2.17, the representations and warranties contained in Subsection
(a) of Section 5.01 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;

 

(iii)      the Administrative Agent shall have received, for the benefit of the
Tranche A-2 Term Loan Lenders (to be allocated on a pro rata basis after giving
effect to such extension) from the Borrower (A) in the case of the first
extension of the Tranche A-2 Term Loan Maturity Date, an extension fee in
aggregate amount equal to 0.10% of the outstanding principal amount of the
Tranche A-2 Term Loan on the date of such extension and (B) in the case of the
second extension of the Tranche A-2 Term Loan Maturity Date, an extension fee in
aggregate amount equal to 0.20% of the outstanding principal amount of the
Tranche A-2 Term Loan on the date of such extension.

 

(c)          Conflicting Provisions. This Section shall supersede any provisions
in Section 10.01 to the contrary.

 

 70 

 

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          (i)        Any and all payments by any Credit Party to or for the
account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise and excise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Credit Agreement or any other Credit Document) (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).

 

(ii)       If any Credit Party or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any taxes, including both United
States Federal backup withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant taxation
authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Taxes, the sum payable
by the applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)      If any Credit Party or the Administrative Agent shall be required by
any Laws other than the Internal Revenue Code to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (A) the sum payable by the applicable Credit Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) such Credit Party or
the Administrative Agent shall make such deductions, (C) such Credit Party or
the Administrative Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within thirty (30) days after the date of such payment, such Credit Party
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

 71 

 

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”). For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.

 

(c)          (i)          If the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Credit
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent or to such Lender, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(ii)         Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefore, (x)
the Administrative Agent against any Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Credit Parties to do so) and (y) the Administrative Agent and the Credit
Parties, as applicable, against any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Credit Party in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto whether or
not such taxes were correctly or legally imposed or asserted by the relevant
taxation authority. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
clause (ii).

 

(d)          The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Credit Parties
agree, jointly and severally, to indemnify the Administrative Agent for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) above. Payment
under this subsection (d) shall be made within thirty (30) days after the date
the Lender or the Administrative Agent makes a written demand therefor.

 

(e)          For purposes of determining withholding Taxes imposed under the
FATCA, from and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

 72 

 

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

 

(a)          If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c)), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

 

 73 

 

 

(b)          If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies (and
the policies of such Lender’s holding company) with respect to capital adequacy
and such Lender’s desired return on capital), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

(c)          The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

3.05        Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

 

 74 

 

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.

 

3.06        Matters Applicable to all Requests for Compensation.

 

(a)          A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)          Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

 

3.07        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

 

4.01        Conditions to Initial Extensions of Credit.

 

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.

 

(a)          Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

 75 

 

 

(i)          executed counterparts of this Credit Agreement and the other Credit
Documents;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

 

(iii)        copies of the Organization Documents of each Credit Party (not
included in (iv) below) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date;

 

(iv)        with respect to the Credit Parties that were credit parties or
subsidiary guarantors under the Existing Credit Facility, a certificate by a
secretary or assistant secretary of such Credit Parties that the Organization
Documents delivered to the Administrative Agent in connection with the Existing
Credit Facility are still in full force and effect and have not been amended,
restated, replaced or otherwise modified since the closing of the Existing
Credit Facility;

 

(v)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and

 

(vi)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.

 

(b)          Opinions of Counsel. The Administrative Agent shall have received,
in each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent a legal opinion of (i) Kaye Scholer
LLP, special New York and Delaware counsel for the Credit Parties and (ii)
special local counsel for the Credit Parties for the states of Maryland and
Ohio, in each case addressed to the Administrative Agent, its counsel and the
Lenders.

 

(c)          Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.

 

 76 

 

 

(d)          Financial Statements. Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2018 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

 

(e)          Opening Compliance Certificate. Receipt by the Administrative Agent
of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the unaudited financial
statements for the fiscal quarter ending March 31, 2014 and taking into account
any Extension of Credit made or requested hereunder as of such date and (ii) pro
forma calculations of all financial covenants contained herein for each of the
following four (4) fiscal quarters (based on the projections set forth in the
materials delivered pursuant to clause (d) of this Section 4.01).

 

(f)          Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date signed by a
Responsible Officer of the Borrower.

 

(g)          Consents/Approvals. The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.

 

(h)          Material Adverse Change. No material adverse change shall have
occurred since December 31, 2013 in the condition (financial or otherwise),
business, assets, operations, management or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole.

 

 77 

 

 

(i)          Litigation. There shall not exist any pending or threatened action,
suit, investigation or proceeding against any Credit Party or any of their
Affiliates that could reasonably be expected to have a Material Adverse Effect
or could otherwise materially and adversely affect the transactions set forth
herein or contemplated hereby.

 

(j)          Repayment of Existing Credit Facility. Receipt by the
Administrative Agent of satisfactory evidence that the Existing Credit Facility
has been simultaneously repaid in full and terminated.

 

(k)          Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Engagement
Letter.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02        Conditions to Extensions of Credit.

 

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

 

(a)          The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;

 

(b)          No Default shall have occurred and be continuing immediately before
the making of such Extension of Credit and no Default shall exist immediately
thereafter;

 

(c)          The representations and warranties of the Borrower made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit;

 

(d)          (i) Immediately following the making of such Extension of Credit
the sum of the outstanding principal balance of the Revolving Obligations shall
not exceed the Aggregate Revolving Committed Amount and (ii) with respect to
Term Loans, the amount of such requested Extension of Credit shall not exceed
the aggregate available Term Loan Commitments.

 

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

 

 78 

 

 

Article V
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:

 

5.01        Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)          [Reserved].

 

(c)          During the period from December 31, 2013, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.

 

(d)          The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.

 

(e)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.02        Corporate Existence and Power.

 

Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.

 

 79 

 

 

5.03        Corporate and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).

 

5.04        Binding Effect.

 

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.

 

5.06        Compliance with ERISA.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

(b)          There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Internal Revenue Code with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

 80 

 

 

(c)          (i)          No ERISA Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.07        Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)          To the knowledge of the Responsible Officers of the Borrower, each
of the facilities and real properties owned, leased or operated by any Credit
Party or any Subsidiary (the “Facilities”) and all operations at the Facilities
are in compliance with all applicable Environmental Laws in all material
respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.

 

(b)          To the knowledge of the Responsible Officers of the Borrower, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.

 

(c)          To the knowledge of the Responsible Officers of the Borrower, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)          To the knowledge of the Responsible Officers of the Borrower,
Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

 

 81 

 

 

(e)          To the knowledge of the Responsible Officers of the Borrower, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)          To the knowledge of the Responsible Officers of the Borrower, there
has been no release or threat of release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Credit Party or any Subsidiary in connection with
the Facilities or otherwise in connection with the Businesses, in violation of
or in amounts or in a manner that is likely to give rise to liability under any
applicable Environmental Laws.

 

5.08        Margin Regulations; Investment Company Act.

 

(a)          No Credit Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

 

(b)          None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.

 

5.09        Compliance with Laws.

 

Each of the Borrower and each of its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.10        Ownership of Property; Liens.

 

Each of the Borrower and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all applicable Real
Property Assets, except for Permitted Liens and such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Set forth on the most recently delivered Unencumbered Property
Certificate required pursuant to Section 6.02, is a list of all Unencumbered
Properties (Unencumbered Asset Value). The Unencumbered Properties listed on the
Unencumbered Property Certificate are the same as the properties listed on the
corresponding certificate most recently delivered by the Borrower pursuant to
Section 6.02 of the Bank of Tokyo Credit Agreement and by Omega LP pursuant to
Section 6.02 of the LP Credit Agreement. The Property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

 82 

 

 

5.11        Corporate Structure; Capital Stock, Etc.

 

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and (d) U.S. taxpayer
identification number. Subject to Section 7.03, the Borrower has no equity
Investments in any other Person other than those specifically disclosed on
Schedule 5.11, as such schedule may be updated from time to time pursuant to
Section 6.02. The outstanding Capital Stock owned by any Credit Party are
validly issued, fully paid and non-assessable and free of any Liens, warrants,
options and rights of others of any kind whatsoever.

 

5.12        Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower as of the Closing Date and the Borrower (a) has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years or (b) to the knowledge of the
Responsible Officers of the Borrower there has not been any potential or pending
strike, walkout or work stoppage. No unfair labor practice complaint is pending
against the Borrower.

 

5.13        No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.14        Solvency.

 

Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.

 

5.15        Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.

 

 83 

 

 

5.16        REIT Status.

 

The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code and each of the Credit Parties
(other than the Borrower) are Qualified REIT Subsidiaries.

 

5.17        Insurance.

 

The Real Property Assets of the Borrower and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.

 

5.18        Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19        Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by Tenants of such Credit Parties.

 

 84 

 

 

5.20        Anti-Terrorism Laws.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy
Act”), as amended. No Consolidated Party, any Affiliate thereof, or any of their
respective officers, employees, directors or agents is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, (c) the Patriot Act or (d) the Laws of any applicable jurisdiction
related to bribery or anti-corruption. Set forth on Schedule 5.20 is the exact
legal name of each Consolidated Party, the state of incorporation or
organization, the chief executive office, the principal place of business, the
jurisdictions in which the Consolidated Parties are qualified to do business,
the federal tax identification number and organization identification number of
each of the Consolidated Parties as of the Closing Date. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with anti-corruption Laws and applicable
Sanctions.

 

5.21        OFAC.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents (a) is a Sanctioned Person, (b) has any
of its assets in Designated Jurisdictions, or (c) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Designated Jurisdictions. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Designated
Jurisdiction or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended and in effect from time
to time.

 

5.22        EEA Financial Institution.

 

No Borrower or Guarantor is an EEA Financial Institution.

 

Article VI
AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:

 

 85 

 

 

6.01        Financial Statements.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (or if earlier, the date that
is five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; provided, that the Administrative Agent hereby
agrees that a Form 10-K of the Borrower in form similar to that delivered as
part of the Audited Financial Statements shall satisfy the requirements of this
Section 6.01(a); and

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower (or if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; provided, that the
Administrative Agent hereby agrees that a Form 10-Q of the Borrower in form
similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).

 

6.02        Certificates; Other Information.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower; which shall include, without
limitation, calculation of the financial covenants set forth in Section 6.12 and
an update of Schedule 5.11, if applicable and (ii) a duly completed Unencumbered
Property Certificate;

 

 86 

 

 

(b)          within thirty (30) days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2014, an annual
operating forecast of the Borrower containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(d)
hereof;

 

(c)          promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of the Borrower (or the
audit committee of the board of directors of the Borrower) in respect of the
Borrower (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the Credit Parties, such Credit
Party) by independent accountants in connection with the accounts or books of
the Borrower (or such Credit Party) or any audit of the Borrower (or such Credit
Party);

 

(d)          promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;

 

(e)          promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Borrower in
connection with any annual, interim or special audit of the books of the
Borrower;

 

(f)          promptly upon any Responsible Officer of the Borrower becoming
aware thereof, notice of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and any other Default or Event
of Default;

 

(g)          within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, reports detailing income or expenses of any assets
directly owned or operated, or which will be included on the balance sheet for
purposes of FIN 46, other than as previously disclosed in the Borrower’s Form
10-K, 10-Q or any other publicly available information;

 

(h)          promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties, or compliance with the
terms of the Credit Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request; and

 

 87 

 

 

(i)          promptly upon any announcement by Moody’s, S&P or Fitch of any
change or possible change in a Debt Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted by the Administrative Agent (on the
Borrower’s behalf) on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender (through the Administrative Agent) of the posting of any such documents
(each Lender to which delivery of such documents shall be made by posting to any
such website shall have been given access to such website on or prior to the
date of such posting) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower or the other Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”

 

 88 

 

 

6.03        Preservation of Existence and Franchises.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority. Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

 

6.04        Books and Records.

 

Each Credit Party shall, as shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

 

6.05        Compliance with Law.

 

Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.06        Payment of Taxes and Other Indebtedness.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon any of its properties, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due.

 

6.07        Insurance.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Each Credit Party shall, and shall cause each of its Subsidiaries
to, provide prompt notice to the Administrative Agent following such Credit
Party’s receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance.

 

6.08        Maintenance of Property.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Unencumbered Properties and other material property on the Closing Date,
ordinary wear and tear excepted.

 

 89 

 

 

6.09        Performance of Obligations.

 

The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

6.10        Visits and Inspections.

 

Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to: (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.

 

6.11        Use of Proceeds/Purpose of Loans and Letters of Credit.

 

The Borrower shall use the proceeds of all Loans and use Letters of Credit only
for the purpose of (a) on the Closing Date to refinance existing Indebtedness of
the Credit Parties under the Existing Credit Facility and (b) on and after the
Closing Date to finance general corporate working capital (including asset
acquisitions, and acquiring or improving, directly or indirectly, income
producing Healthcare Facilities and Investments incidental or related thereto),
capital expenditures or other corporate purposes of the Borrower and the other
Credit Parties (to the extent not inconsistent with the Credit Parties’
covenants and obligations under this Credit Agreement and the other Credit
Documents).

 

6.12        Financial Covenants.

 

(a)          Consolidated Leverage Ratio. The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 60%; provided however, notwithstanding the foregoing, following any
Significant Acquisition by the Borrower or any Subsidiary or Subsidiaries of the
Borrower, and following the delivery of an Acquisition Leverage Ratio Notice,
the Borrower shall have the ability to increase the applicable Consolidated
Leverage Ratio to be less than or equal to 65% with respect to the fiscal
quarter during which such Significant Acquisition occurs and the next two (2)
fiscal quarters thereafter.

 

 90 

 

 

(b)          Consolidated Secured Leverage Ratio. The Borrower shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than 30%.

 

(c)          Consolidated Unsecured Leverage Ratio. The Borrower shall cause the
Consolidated Unsecured Leverage Ratio, as of the end of any fiscal quarter, to
be equal to or less than 60%; provided however, notwithstanding the foregoing,
following any Significant Acquisition by the Borrower or any Subsidiary or
Subsidiaries of the Borrower, and following the delivery of an Acquisition
Leverage Ratio Notice, the Borrower shall have the ability to increase the
applicable Consolidated Unsecured Leverage Ratio to be less than or equal to 65%
with respect to the fiscal quarter during which such Significant Acquisition
occurs and the next two (2) fiscal quarters thereafter.

 

(d)          Consolidated Fixed Charge Coverage Ratio. The Borrower shall cause
the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 1.50 to 1.00.

 

(e)          Consolidated Tangible Net Worth. The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $1,644,768,000 plus (ii) an amount equal to
75% of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to March 31, 2014.

 

(f)          Consolidated Unsecured Debt Yield. The Borrower shall cause the
Consolidated Unsecured Debt Yield, as of the end of any fiscal quarter, to be
equal to or greater than 12.0%.

 

(g)          Consolidated Unsecured Interest Coverage Ratio. The Borrower shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00.

 

(h)          Distribution Limitation. During the continuance of an Event of
Default, the Borrower shall only pay distributions sufficient to maintain its
status as a REIT; provided, that following any Event of Default resulting from
nonpayment or bankruptcy, or if the outstanding Loans have been accelerated then
the Borrower shall not make any distributions. Notwithstanding anything to the
contrary contained in this Section 6.12(h), the Borrower may make distributions
payable solely in the form of common stock of the Borrower.

 

6.13        Environmental Matters; Preparation of Environmental Reports.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.

 

 91 

 

 

6.14        REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code. The Borrower will
maintain adequate records so as to comply in all material respects with all
record-keeping requirements relating to its qualification as a real estate
investment trust as required by the Internal Revenue Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby.

 

6.15        Additional Guarantors; Withdrawal or Addition of Unencumbered
Properties; Release of Guarantors.

 

(a)          Upon the acquisition, incorporation or other creation of any
Subsidiary of the Borrower that (i) (A) is a Domestic Subsidiary and (B) owns an
Unencumbered Property or provides a guaranty of the Senior Notes or other
unsecured Funded Debt and (ii) has not been designated as an Unrestricted
Subsidiary, the Borrower shall cause such Subsidiary to (1) become a Subsidiary
Guarantor hereunder through the execution and delivery to the Administrative
Agent of a Subsidiary Guarantor Joinder Agreement on or before the deadline for
the delivery of the Compliance Certificate required pursuant to Section 6.02(a)
following the fiscal quarter in which the foregoing conditions for becoming a
Subsidiary Guarantor are met, and (2) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent;
provided, however, notwithstanding the foregoing, if any Foreign Subsidiary
provides a guaranty of the Senior Notes or other unsecured Funded Debt of the
Borrower or any Domestic Subsidiary, then the Borrower shall cause each such
Foreign Subsidiary to become a Subsidiary Guarantor hereunder through the
procedures described in clauses (1) and (2) of this Section 6.15(a) above.

 

(b)          The Borrower may add and withdraw Real Property Assets from the
pool of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (a)(i) of
this Section 6.15 and (ii) in the case of withdrawal of a Real Property Asset,
the Borrower shall have (x) given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Real
Property Asset from the Guaranty, where appropriate, in accordance with the
provisions hereof and (y) delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the financial covenants in Section
6.12 on a pro forma basis as if such Real Property Asset had been released as of
the first day of the relevant period. In the case of withdrawal of a subject
Property from the pool of Unencumbered Properties entitling the owner of the
subject Real Property Asset to a release from the Guaranty hereunder, the
Administrative Agent shall acknowledge (in writing delivered to the Borrower
upon written request of the Borrower) withdrawal of the subject Real Property
Asset and release of Guaranty of the owner in respect thereof (excepting a
situation where an Event of Default shall then exist and be continuing, or where
withdrawal of the subject Real Property Asset would cause the pool of
Unencumbered Properties to be insufficient to support the outstanding
Obligations, which in either such case, the owner of the subject Real Property
Asset shall not be released from its Guaranty hereunder until such time as the
foregoing conditions no longer exist). Notwithstanding anything to the contrary
in this Agreement, if the removal of any Unencumbered Properties would have the
effect of curing all existing Events of Default, Borrower shall be permitted to
withdraw such Real Property Assets, and any Event of Default with respect
thereto shall be deemed cured as of the date of such withdrawal. In no event
shall a Real Property Asset be added to, or released from, the pool of
Unencumbered Properties unless such Real Property Asset is substantially
concurrently therewith added to, or released from, as the case may be, the pool
of Unencumbered Properties included under the LP Credit Agreement and the Bank
of Tokyo Credit Agreement.

 

 92 

 

 

(c)          Notwithstanding the requirements set forth in clauses (a) or (b) of
this Section 6.15, in the event that (i) the Borrower or Omega LP has received
two (2) Investment Grade Ratings and (ii) any Person acting as a Guarantor
(other than Omega Holdco and Omega LP) is no longer obligated to provide a
guarantee of any indebtedness of the Borrower for borrowed money evidenced by
bonds, debentures, notes or other similar instruments in an amount of at least
$50,000,000 (excluding any amounts outstanding pursuant to this Credit Agreement
or the LP Credit Agreement or the Bank of Tokyo Credit Agreement) or would be
automatically released from its guarantee obligations of any such indebtedness
upon its release from the Guaranty, then such Person shall be automatically
released as a party to the Credit Documents (the “Release”). In such an event,
the Borrower will notify the Administrative Agent that, pursuant to this Section
6.15(c), such Person shall be released and, in accordance with Section 9.11, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties such documentation as is reasonably necessary to evidence the Release.

 

Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower, Omega LP and Omega Holdco
and (B) to the extent that following any such Release, any Real Property Asset
owned by an otherwise released or to be released Guarantor that is obligated in
respect of outstanding recourse debt for Funded Debt shall not be deemed an
Unencumbered Property for purposes of this Agreement.

 

6.16        Anti-Terrorism Laws.

 

None of the Credit Parties nor any of their respective Affiliates (i) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act. The Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming the Borrower’s compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any anti-money laundering Laws applicable to any Lender.

 

 93 

 

 

6.17        Compliance With Material Contracts.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.

 

6.18        Designation as Senior Debt.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that all Obligations are designated as “Senior Indebtedness” and are at least
pari passu with all unsecured debt of such Credit Party and each Subsidiary.

 

6.19        Investor Guaranties.

 

The Administrative Agent and the Lenders have agreed to accept from time to
time, upon the request of Borrower, one or more Investor Guaranties.  No
Investor Guarantor shall be a person with whom Administrative Agent or any
Lender is prohibited by applicable law from doing business, and Borrower shall
deliver such information as Administrative Agent may reasonably request to
verify the foregoing.

 

Article VII
NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:

 

7.01        Liens.

 

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Credit Document;

 

 94 

 

 

(b)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation) not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(c)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.02), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)          zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, sets of facts that an
accurate and up to date survey would show and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(f)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(g)          leases or subleases (and the rights of the tenants thereunder)
granted to others not interfering in any material respect with the business of
any Credit Party or any Subsidiary;

 

(h)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(i)          Liens in existence as of the Closing Date as set forth on
Schedule 7.01 and any renewals or extensions thereof; provided, that the
property covered thereby is not materially changed;

 

(j)          Liens pursuant to the Braswell Indebtedness; and

 

 95 

 

 

(k)          other Liens incurred in connection with Consolidated Funded Debt as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.12, on a pro forma basis as if such Lien
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of September 30, 2012); provided, that
the Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to any Unencumbered Property or the Capital Stock in any Subsidiary
except in favor of the Lenders.

 

7.02        Indebtedness.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Credit Documents;

 

(b)          Indebtedness in connection with intercompany Investments permitted
under Section 7.03;

 

(c)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(d)          without duplication, guaranties by a Credit Party or any Subsidiary
in respect of any Indebtedness otherwise permitted hereunder;

 

(e)          Indebtedness set forth in Schedule 7.02 (and renewals, refinancing
and extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Funded Debt on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and

 

(f)          other Funded Debt (including any portion of any renewal, financing,
or extension of Indebtedness set forth in Schedule 7.02 to the extent such
portion does not meet the criteria set for the in the proviso of clause (e)
above) as long as, after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.12, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of March
31, 2014).

 

 96 

 

 

7.03        Investments.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

 

(a)          Investments held in the form of cash or Cash Equivalents;

 

(b)          Investments in any Person that is a Credit Party prior to giving
effect to such Investment;

 

(c)          Investments by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party;

 

(d)          Investments consisting of (i) extensions of credit in the nature of
the performance of bids, (ii) accounts receivable or notes receivable arising
from the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)          Guaranties permitted by Section 7.02;

 

(f)          Investments existing as of the Closing Date and set forth in
Schedule 7.03; and

 

(g)          Investments in or related to Healthcare Facilities and Investments
as described in Section 6.11 (including, without limitation, Investments of the
type set forth in subclauses (i)-(iv) of this clause (g)); provided, however,
that after giving effect to any such Investments, (i) the aggregate amount of
Investments consisting of unimproved land holdings shall not, at any time,
exceed 5% of Consolidated Total Asset Value, (ii) the aggregate amount of
Investments consisting of Mortgage Loans, notes receivables and mezzanine loans
shall not, at any time, exceed 30% of Consolidated Total Asset Value, (iii) the
aggregate amount of Investments consisting of construction in progress shall
not, at any time, exceed 15% of Consolidated Total Asset Value and (iv) the
aggregate amount of Investments in Unconsolidated Affiliates shall not, at any
time, exceed 20% of Consolidated Total Asset Value; provided, further, that the
aggregate amount of all Investments made pursuant to clauses (i), (ii), (iii)
and (iv) above shall not, at any time, exceed 35% of Consolidated Total Asset
Value.

 

7.04        Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the continuing or surviving Person, (b) any Consolidated
Party (including any Unrestricted Subsidiary) may merge or consolidate with any
other Consolidated Party; provided, that if a Credit Party is a party to such
transaction, such Credit Party shall be the continuing or surviving Person, (c)
any Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor and (d) any Subsidiary that is not a Credit Party may
dissolve, liquidate or wind up its affairs at any time; provided, that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.

 

 97 

 

 

7.05        Dispositions.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)          Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is an Unencumbered Property it is removed from
the calculation of Unencumbered Asset Value.

 

(d)          Dispositions of Property by any Subsidiary to a Credit Party or to
a Wholly Owned Subsidiary; provided, that if the transferor of such property is
a Credit Party, the transferee thereof must be a Credit Party;

 

(e)          Dispositions permitted by Section 7.04;

 

(f)          Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a pro forma basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01; and

 

(g)          real estate leases entered into in the ordinary course of business.

 

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

7.06        Change in Nature of Business.

 

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

 98 

 

 

7.07        Transactions with Affiliates and Insiders.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Credit Party or Subsidiary as would be obtainable by such Credit Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Credit Parties.

 

7.08        Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly:

 

(a)          Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(b)          Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year.

 

(c)          Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

 

7.09        Negative Pledges.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02;
(ii) any Negative Pledge required by law; (iii) Negative Pledges contained in
(x) the agreements set forth on Schedule 7.09; (y) any agreement relating to the
sale of any Subsidiary or any assets pending such sale; provided, that in any
such case, the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale; or (z) any agreement in effect at the time any
Person becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Borrower or any Subsidiary than the
restrictions, in the aggregate, in the original agreement.

 

7.10        Use of Proceeds.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

 99 

 

 

7.11        Prepayments of Indebtedness.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

 

7.12        Stock Repurchases.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Capital Stock or any option, warrant or other right to
acquire any such Capital Stock other than the repurchase of warrants or stock in
an aggregate amount not to exceed $100,000,000 during the term of this
Agreement.

 

7.13        Sanctions.

 

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including any Lender, Arranger, Administrative Agent,
L/C Issuer or Swing Line Lender) of any Sanctions or anti-corruption Laws.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

The occurrence and continuation of any of the following shall constitute an
Event of Default:

 

(a)          Non-Payment. Any Credit Party fails to pay when and as required to
be paid herein, (i) any amount of principal of any Loan or any L/C Obligation,
(ii) within five (5) days after the same becomes due, any interest on any Loan
or on any L/C Obligation or any Facility Fee, or (iii) within ten (10) days
after the earlier of (A) a Responsible Officer of the Borrower or any Credit
Party becoming aware that the same has become due or (B) written notice from the
Administrative Agent to the Borrower, any other fee payable herein or any other
amount payable herein or under any other Credit Document becomes due; or

 

(b)          Specific Covenants. Any Credit Party fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14, 6.15 or 6.18 or Article VII; or

 

 100 

 

 

(c)          Other Defaults. Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Borrower or any Credit Party becoming aware of such
Default or (ii) written notice thereof by the Administrative Agent to the
Borrower (or, if such failure cannot be reasonably cured within such period,
sixty (60) days, so long as the applicable Credit Party has diligently commenced
such cure and is diligently pursuing completion thereof); or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)          Cross-Default. (i) there occurs any event of default under (x) any
of the Senior Note Indentures, (y) the LP Credit Agreement or (z) the Bank of
Tokyo Credit Agreement; (ii) any Credit Party or any Subsidiary (A) fails to
perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, (B) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise and beyond the applicable grace or cure period with respect
thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) or otherwise fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which event of default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount, individually or in the aggregate, (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which such Credit Party or Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which such Credit Party or Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Credit Party or Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

 101 

 

 

(f)          Insolvency Proceedings, Etc. Any Credit Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for ninety (90) calendar days, or
an order for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process in an amount in excess of the
Threshold Amount is issued or levied against all or any material part of the
properties of any such Person and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

 

(h)          Judgments. There is entered against a Credit Party or any
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an amount, individually or in the aggregate, exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Credit Party or any Subsidiary under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Credit Documents; Guaranty. (i) Any Credit Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or

 

 102 

 

 

(k)          Change of Control. There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to provide Cash Collateral
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

 103 

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (b) Cash Collateralize that
portion of the L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(d), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Article IX
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authorization of Administrative Agent.

 

(a)          Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any other Credit Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

 104 

 

 

(b)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.

 

9.02        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents that it selects in the absence of
gross negligence or willful misconduct.

 

9.03        Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

 

 105 

 

 

9.04        Reliance by Administrative Agent.

 

(a)          The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

9.05        Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

 106 

 

 

9.06        Credit Decision; Disclosure of Confidential Information by
Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.

 

9.07        Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

 107 

 

 

9.08        Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Bank of America shall have the same rights and
powers under this Credit Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or the L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.

 

9.09        Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders; provided, that any such resignation by Bank of
America shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If the Administrative Agent resigns under this Credit Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent,” “L/C Issuer”
and “Swing Line Lender” thereafter shall mean such successor administrative
agent, Letter of Credit issuer and swing line lender, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date thirty (30)
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

 

 108 

 

 

9.10        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i),
2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

 109 

 

 

9.11        Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Person (other than Omega LP and Omega Holdco)
from its obligations under the Guaranty if (a) such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, (b) such Person is
no longer required to be a Guarantor pursuant to Section 6.15(c) or (c) such
Person has been designated as an Unrestricted Subsidiary. Upon the release of
any Person pursuant to this Section 9.11, the Administrative Agent shall (to the
extent applicable) deliver to the Credit Parties, upon the Credit Parties’
request and at the Credit Parties’ expense, such documentation as is reasonably
necessary to evidence the release of such Person from its obligations under the
Credit Documents.

 

9.12        Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Credit Agreement or in taking or not taking
action hereunder.

 

Article X
MISCELLANEOUS

 

10.01      Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

 

(a)          unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,

 

(ii)         waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

 110 

 

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,

 

(iv)        change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

 

(v)         change any provision of this Section 10.01(a), the definition of
“Required Lenders”, the definition of “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, or

 

(vi)        release the Borrower, Omega LP, Omega Holdco or all or substantially
all of the Subsidiary Guarantors from their obligations hereunder (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder);

 

(b)          unless also signed by the L/C Issuer, no such amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it;

 

(c)          unless also signed by the Swing Line Lender, no such amendment,
waiver or consent shall affect the rights or duties of the Swing Line Lender
under this Credit Agreement; and

 

(d)          unless also signed by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;

 

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iv) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and (v) a Commitment Increase Amendment to give effect to any
addition of Incremental Facilities shall be effective if executed by the Credit
Parties, each Lender providing such Incremental Facility Commitment and the
Administrative Agent.

 

 111 

 

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more Incremental Facilities to this Agreement subject to the
limitations in Sections 2.01(e) and (f) and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Loans and Commitments hereunder) in the benefits of this Agreement and
the other Credit Documents with the obligations and liabilities from time to
time outstanding in respect of the existing Loans and Commitments hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02      Notices and Other Communications; Facsimile Copies.

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to any Credit Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
any Credit Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 112 

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)          Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

 113 

 

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices permitted under Section 2.02(a)) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(f)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

10.03     No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.12), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

 114 

 

 

10.04     Attorney Costs, Expenses and Taxes.

 

The Credit Parties agree (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Credit Agreement and the other Credit
Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred following an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower. The agreements in
this Section shall survive the termination of the Commitments and repayment of
all other Obligations.

 

10.05     Indemnification.

 

The Credit Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (c) any actual or threatened claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements are determined to have resulted from the gross negligence or
willful misconduct of any Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through SyndTrak or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts that may become due under this Section 10.05 shall be payable within
twenty (20) Business Days after written invoice therefor is received by the
Borrower. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the assignment by any Lender of any of its interests
hereunder, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

 115 

 

 

10.06      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

10.07      Successors and Assigns.

 

(a)          The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

 116 

 

 

(b)          Any Lender may at any time, with notice to the Borrower and, unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) the assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided, that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed) provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of Swing Line
Loans; (iii) any assignment of a Commitment must be approved by the
Administrative Agent and, with respect to any assignment of a Revolving
Commitment, the L/C Issuer and the Swing Line Lender (each such consent not to
be unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and (v) no such assignment shall be made to (A) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05, 10.04 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

 117 

 

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Credit Documents is pending, any Lender wishing
to consult with other Lenders in connection therewith may request and receive
from the Administrative Agent a copy of the Register.

 

 118 

 

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided, that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that extends the time for, reduces the
amount or alters the application of proceeds with respect to such obligations
and payments required therein that directly affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided, such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

 119 

 

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

(h)          Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder (with the consent of the Lender so-appointed); provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Loans that are Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(b).

 

10.08     Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credits. Any
Person required to maintain the confidentiality of Confidential Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information. “Confidential Information”
means all information received from any Credit Party relating to any Credit
Party, any of the other Consolidated Parties, or its or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party;
provided, that, in the case of information received from a Credit Party after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential.

 

 120 

 

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

10.09     Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

 121 

 

 

10.10     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11     Counterparts.

 

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

10.12     Integration.

 

This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

 122 

 

 

10.13      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.14      Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15      Tax Forms.

 

(a)          (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code. Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

 

 123 

 

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(b)          Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.

 

 124 

 

 

(c)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

10.16      Replacement of Lenders.

 

To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04. The Borrower shall pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05). Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans.

 

10.17      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and each Credit Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Credit
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.

 

 125 

 

 

10.18      Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a)          no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;

 

(b)          to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);

 

(c)          to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or

 

(d)          such funds constitute assets of one or more specific benefit plans
that such Lender has identified in writing to the Borrower.

 

 126 

 

 

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

 

10.19      GOVERNING LAW.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made and to be
performed entirely within such State, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE Agent AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.20      WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 127 

 

 

10.21      No Conflict.

 

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

 

10.22      USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.23      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transaction contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligations to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.24      Entire Agreement.

 

This Credit Agreement and the other Credit Documents represent the final
agreement AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements AMONG the parties.

 

10.25      Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 128 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Article XI
GUARANTY

 

11.01      The Guaranty.

 

(a)          Each of the Guarantors, unless released pursuant to Section 6.15(c)
and Section 9.11, hereby jointly and severally guarantees to the Administrative
Agent and each of the holders of the Obligations, as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations (the
“Guaranteed Obligations”) in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Guaranteed Obligations are not paid in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(b)          Notwithstanding any provision to the contrary contained herein, in
any of the other Credit Documents or Swap Contracts, if any Guarantor is deemed
to have been rendered insolvent as a result of its guarantee obligations under
this Section 11.01 and not to have received reasonable equivalent value in
exchange therefor, then, in such an event, the liability of such Guarantor under
this Section 11.01 shall be limited to the maximum amount of the Obligations of
the Borrower that such Guarantor may guaranty without rendering the obligations
of such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

 

 129 

 

 

11.02      Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, other documents
relating to the Obligations, or Swap Contracts, or any other agreement or
instrument referred to therein, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of any of the
Credit Documents, other documents relating to the Guaranteed Obligations, or any
Swap Contract between any Credit Party and any Lender, or any Affiliate of a
Lender or any other agreement or instrument referred to in the Credit Documents,
other documents relating to the Guaranteed Obligations, or such Swap Contracts
shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, other
documents relating to the Guaranteed Obligations, or any Swap Contract between
any Credit party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, other documents
relating to the Guaranteed Obligations, or any Swap Contract shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

 130 

 

 

(e)          any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03      Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.

 

11.04      Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any other Guarantor) or pursuit of
any other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the Commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

 131 

 

 

11.05      Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.

 

11.06      Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.

 

11.07      Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or, if
applicable, at the time the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any obligation under any Swap Contract, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Credit Documents in respect of such
Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act.

 

 132 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

 

 133 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.         By     Name: Daniel J. Booth
  Title: Chief Operating Officer

 

GUARANTORS: OHI ASSET, LLC   OHI ASSET (ID), LLC   OHI Asset (CO), LLC  
COLONIAL GARDENS, LLC   WILCARE, LLC   nrs ventures, l.l.c.   ohi asset (ct)
lender, llc   ohi asset (Fl), llc   ohi asset (il), llc   ohi asset (mo), llc  
ohi asset (oh), llc   ohi asset (oh) lender, llc   ohi asset (pa), llc   ohi
asset ii (ca), llc   ohi asset ii (fl), llc   ohi asset cse-e, llc   ohi asset
cse-u, llc   OHI ASSET CSb LLC   OHI ASSET (MI), LLC   OHI ASSET (FL) LENDER,
LLC   OHI ASSET HUD WO, LLC   OHI ASSET (MD), LLC   OHI ASSET (TX), LLC   OHI
ASSET (IN) WABASH, LLC   OHI ASSET (IN) WESTFIELD, LLC   OHI ASSET (IN)
GREENSBURG, LLC   OHI ASSET (IN) INDIANAPOLIS, LLC   OHI ASSET HUD SF, LLC   OHI
ASSET (IN) AMERICAN VILLAGE, LLC   OHI ASSET (IN) ANDERSON, LLC   OHI ASSET (IN)
BEECH GROVE, LLC   OHI ASSET (IN) CLARKSVILLE, LLC   OHI ASSET (IN) EAGLE
VALLEY, LLC   OHI ASSET (IN) ELKHART, LLC

 



omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  OHI ASSET (IN) FOREST CREEK, LLC   OHI ASSET (IN) FORT WAYNE, LLC   OHI ASSET
(IN) FRANKLIN, LLC   OHI ASSET (IN) KOKOMO, LLC   OHI ASSET (IN) LAFAYETTE, LLC
  OHI ASSET (IN) MONTICELLO, LLC   OHI ASSET (IN) NOBLESVILLE, LLC   OHI ASSET
(IN) ROSEWALK, LLC   OHI ASSET (IN) SPRING MILL, LLC   OHI ASSET (IN) TERRE
HAUTE, LLC   OHI ASSET (IN) ZIONSVILLE, LLC   OHI Asset HUD CFG, LLC   OHI ASSET
HUD SF CA, LLC   OHI ASSET (TX) HONDO, LLC   OHI ASSET (MI) HEATHER HILLS, LLC  
OHI ASSET (IN) CROWN POINT, LLC   OHI ASSET (IN) MADISON, LLC   OHI ASSET (AR)
ASH FLAT, LLC   OHI ASSET (AR) CAMDEN, LLC   OHI ASSET (AR) CONWAY, LLC   OHI
ASSET (AR) DES ARC, LLC   OHI ASSET (AR) HOT SPRINGS, LLC   OHI ASSET (AR)
MALVERN, LLC   OHI ASSET (AR) MENA, LLC   OHI ASSET (AR) POCAHONTAS, LLC   OHI
ASSET (AR) SHERIDAN, LLC   OHI ASSET (AR) WALNUT RIDGE, LLC   OHI ASSET RO, LLC
  OHI ASSET (FL) LAKE PLACID, LLC   OHI ASSET HUD DELTA, LLC   OHI ASSET (IN)
CLINTON, LLC   OHI ASSET (IN) JASPER, LLC   OHI ASSET (IN) SALEM, LLC   OHI
ASSET (IN) SEYMOUR, LLC   OHI ASSET (WV) DANVILLE, LLC   OHI ASSET (WV) IVYDALE,
LLC   OHI MEZZ LENDER, LLC   OHI ASSET (TN) JEFFERSON CITY, LLC   OHI ASSET (TN)
ROGERSVILLE, LLC   OHI ASSET CHG ALF, LLC   BAYSIDE STREET, LLC   BAYSIDE STREET
II, LLC   OHI (IOWA), LLC   OHI (INDIANA), LLC   OHI (ILLINOIS), LLC   OHIMA,
LLC

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  STERLING ACQUISITION, LLC   OHI (CONNECTICUT), LLC   FLORIDA LESSOR –
MEADOWVIEW, LLC   WASHINGTON LESSOR – SILVERDALE, llc   GEORGIA LESSOR –
BONTERRA/PARKVIEW, LLC   ARIZONA LESSOR – INFINIA, LLC   COLORADO LESSOR –
CONIFER, LLC   TEXAS LESSOR – STONEGATE GP, LLC   TEXAS LESSOR – STONEGATE
LIMITED, LLC   INDIANA LESSOR – WELLINGTON MANOR, LLC   OHI ASSET (FL) LUTZ, LLC
  OHI ASSET HUD H-F, LLC   OHI ASSET (GA) DUNWOODY, LLC   OHI ASSET (GA)
ROSWELL, LLC   OHI ASSET (LA) BATON ROUGE, LLC   OHI ASSET (NY) 2ND AVENUE, LLC
  OHI ASSET (NY) 93RD STREET, LLC   OHI ASSET (WA) FORT VANCOUVER, LLC   OHI
ASSET (VA) MARTINSVILLE SNF, LLC   OHI ASSET (FL) PENSACOLA - HILLVIEW, LLC  
OHI ASSET (FL) EUSTIS, LLC   AVIV ASSET MANAGEMENT, L.L.C.   OHI ASSET (la), LLC

 

  By: OHI Healthcare Properties Limited Partnership, the Sole Member of each
such company         By:     Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  3806 CLAYTON ROAD, LLC   245 EAST WILSHIRE AVENUE, LLC   13922 CERISE AVENUE,
LLC   637 EAST ROMIE LANE, LLC   523 HAYES LANE, LLC   GOLDEN HILL REAL ESTATE
COMPANY, LLC   11900 EAST ARTESIA BOULEVARD, LLC   2400 PARKSIDE DRIVE, LLC  
1628 B STREET, LLC   3232 artesia real estate, llc   DELTA INVESTORS I, LLC  
DELTA INVESTORS II, LLC   OHI ASSET (CA), LLC   CSE CLAREMONT LLC

 



omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

 

  By: OHI Asset HUD SF CA, LLC,     the Sole Member of each such company        
    By:       Name: Daniel J. Booth     Title:   Chief Operating Officer

 

  ENCANTO SENIOR CARE, LLC   OHI ASSET (AZ) AUSTIN HOUSE, LLC   G&L GARDENS, LLC
  PALM VALLEY SENIOR CARE, LLC   RIDGECREST SENIOR CARE, LLC

 

  By: OHI Asset HUD SF, LLC,     the Sole Member of each such company          
  By:       Name: Daniel J. Booth     Title:   Chief Operating Officer

 

  CFG 2115 WOODSTOCK PLACE, LLC   1200 ELY STREET HOLDINGS CO. LLC   42235
COUNTY ROAD HOLDINGS CO. LLC   2425 TELLER AVENUE, LLC   48 HIGH POINT ROAD, LLC

 

  By: OHI Asset HUD CFG, LLC,     the Sole Member of each of the companies      
      By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  Texas Lessor - Stonegate, LP

 

  By: Texas Lessor – Stonegate GP, LLC,     its General Partner           By:  
    Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

 

  PV REALTY – WILLOW TREE, LLC

 

  By: OHI Asset HUD WO, LLC,     the Sole Member of such company             By:
      Name: Daniel J. Booth     Title: Chief Operating Officer

 

  PAVILLION NURSING CENTER NORTH, LLC   PAVILLION NORTH PARTNERS, LLC   THE
SUBURBAN PAVILION, LLC

 

  By: OHI Asset (OH), LLC,     the Sole Member of each such company            
By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  OHI ASSET IV (PA) SILVER LAKE, LP

 

  By: OHI Asset CSE-U Subsidiary, LLC,     its General Partner             By:  
    Name: Daniel J. Booth     Title: Chief Operating Officer

 

  cse pennsylvania holdings, LP   cse centennial village, lp

 

  By: OHI Asset CSE-E Subsidiary, LLC,     its General Partner             By:  
    Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CSE DENVER ILIFF LLC   CSE FAIRHAVEN LLC   CSE MARIANNA HOLDINGS LLC   CSE
TEXARKANA LLC   CSE WEST POINT LLC   CSE WHITEHOUSE LLC   CARNEGIE GARDENS LLC  
FLORIDA REAL ESTATE COMPANY, LLC   GREENBOUGH, LLC   LAD I REAL ESTATE COMPANY,
LLC   PANAMA CITY NURSING CENTER LLC   SKYLER MAITLAND LLC   SUWANEE, LLC   OHI
ASSET CSE-U SUBSIDIARY, LLC   OHI TENNESSEE, LLC

 

  By: OHI Asset CSE-U, LLC,     the Sole Member of each of the companies        
    By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  CSE BLOUNTVILLE LLC   CSE BOLIVAR LLC   CSE CAMDEN LLC   CSE HUNTINGDON LLC  
CSE JEFFERSON CITY LLC   CSE MEMPHIS LLC   CSE RIPLEY LLC

 

  By: OHI Tennessee, LLC,     the Sole Member of each of the companies          
  By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CSE CORPUS NORTH LLC   CSE JACINTO CITY LLC   CSE KERRVILLE LLC   CSE RIPON
LLC   CSE SPRING BRANCH LLC   CSE THE VILLAGE LLC   CSE WILLIAMSPORT LLC  
DESERT LANE LLC   NORTH LAS VEGAS LLC   OHI ASSET CSE-E SUBSIDIARY, LLC

 

  By: OHI Asset CSE-E, LLC,     the Sole Member of each of the companies        
    By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  PAVILLION NORTH, LLP

 

  By: Pavillion Nursing Center North, LLC,     its General Partner            
By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  OHI ASSET (PA), LP   OHI ASSET II (PA), LP   OHI ASSET III (PA), LP

 

  By: OHI Asset (OH), LLC,     the General Partner of each limited partnership  
          By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  CSE CASABLANCA HOLDINGS LLC

 

  By: OHI Asset CSB LLC,     the Sole Member of such company             By:    
Name: Daniel J. Booth     Title: Chief Operating Officer

 

  CSE CASABLANCA HOLDINGS II LLC

 

  By: CSE Casablanca Holdings LLC,     the Sole Member of such company          
  By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CSE ALBANY LLC   CSE AMARILLO LLC   CSE AUGUSTA LLC   CSE BEDFORD LLC   CSE
CAMBRIDGE REALTY LLC   CSE CANTON LLC   CSE CEDAR RAPIDS LLC   CSE CHELMSFORD
LLC   CSE CHESTERTON LLC   CSE DENVER LLC   CSE DOUGLAS LLC   CSE ELKTON REALTY
LLC   CSE FORT WAYNE LLC   CSE FRANKSTON LLC   CSE GEORGETOWN LLC   CSE GREEN
BAY LLC   CSE HILLIARD LLC   CSE HUNTSVILLE LLC   CSE INDIANAPOLIS – CONTINENTAL
LLC   CSE INDIANAPOLIS – GREENBRIAR LLC   CSE JEFFERSONVILLE – HILLCREST CENTER
LLC   CSE JEFFERSONVILLE – JENNINGS HOUSE LLC   CSE KINGSPORT LLC   CSE LAKE
CITY LLC   CSE LAKE WORTH LLC   CSE LAKEWOOD LLC   CSE LAS VEGAS LLC   CSE
LAWRENCEBURG LLC   CSE LEXINGTON PARK REALTY LLC   CSE LIGONIER LLC   CSE LIVE
OAK LLC   CSE LOWELL LLC   CSE MOBILE LLC   CSE MOORE LLC   CSE NORTH CAROLINA
HOLDINGS I LLC   CSE NORTH CAROLINA HOLDINGS II LLC   CSE OMRO LLC   CSE ORANGE
PARK LLC   CSE ORLANDO – PINAR TERRACE MANOR LLC   CSE ORLANDO – TERRA VISTA
REHAB LLC   CSE PIGGOTT LLC   CSE PILOT POINT LLC   CSE PONCA CITY LLC   CSE
PORT ST. LUCIE LLC   CSE RICHMOND LLC   CSE SAFFORD LLC   CSE SALINA LLC   CSE
SEMINOLE LLC   CSE SHAWNEE LLC   CSE STILLWATER LLC   CSE TAYLORSVILLE LLC

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CSE TEXAS CITY LLC   CSE UPLAND LLC   CSE WINTER HAVEN LLC   CSE YORKTOWN LLC

 

  By: CSE Casablanca Holdings II LLC,     the Sole Member of each of the
companies             By:       Name: Daniel J. Booth     Title: Chief Operating
Officer

 

  CSE LEXINGTON PARK LLC

 

  By: CSE Lexington Park Realty LLC,     the Sole Member of such company        
    By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  CSE CAMBRIDGE LLC

 

  By: CSE Cambridge Realty LLC,     the Sole Member of such company            
By:       Name: Daniel J. Booth     Title: Chief Operating Officer

 

  CSE ELKTON LLC

 

  By: CSE Elkton Realty LLC,     the Sole Member of such company             By:
      Name: Daniel J. Booth     Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CSE ARDEN L.P.   CSE KING L.P.   CSE KNIGHTDALE L.P.   CSE LENOIR L.P.   CSE
WALNUT COVE L.P.   CSE WOODFIN L.P.

 

  By: CSE North Carolina Holdings I LLC,     the General Partner of each limited
partnership             By:       Name: Daniel J. Booth     Title: Chief
Operating Officer

 

  OMEGA TRS I, INC.   OHI HEALTHCARE PROPERTIES HOLDCO, INC.

 

    By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CSE PINE VIEW LLC   DIXIE WHITE HOUSE NURSING HOME, LLC   OCEAN SPRINGS
NURSING HOME, LLC   PENSACOLA REAL ESTATE HOLDINGS I, LLC   PENSACOLA REAL
ESTATE HOLDINGS II, LLC   PENSACOLA REAL ESTATE HOLDINGS III, LLC   PENSACOLA
REAL ESTATE HOLDINGS IV, LLC   PENSACOLA REAL ESTATE HOLDINGS V, LLC   SKYLER
BOYINGTON, LLC   SKYLER FLORIDA, LLC   SKYLER PENSACOLA, LLC

 



  By: OHI Asset HUD Delta, LLC,     the Sole Member of each such company        
    By:     Name: Daniel J. Booth   Title: Chief Operating Officer



 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  OHI ASSET (GA) MOULTRIE, LLC   OHI ASSET (GA) SNELLVILLE, LLC   OHI ASSET (ID)
HOLLY, LLC   OHI ASSET (ID) MIDLAND, LLC   OHI ASSET (IN) CONNERSVILLE, LLC  
OHI ASSET (MS) BYHALIA, LLC   OHI ASSET (MS) CLEVELAND, LLC   OHI ASSET (MS)
CLINTON, LLC   OHI ASSET (MS) COLUMBIA, LLC   OHI ASSET (MS) CORINTH, LLC   OHI
ASSET (MS) GREENWOOD, LLC   OHI ASSET (MS) GRENADA, LLC   OHI ASSET (MS) HOLLY
SPRINGS, LLC   OHI ASSET (MS) INDIANOLA, LLC   OHI ASSET (MS) NATCHEZ, LLC   OHI
ASSET (MS) PICAYUNE, LLC   OHI ASSET (MS) VICKSBURG, LLC   OHI ASSET (MS) YAZOO
CITY, LLC   OHI ASSET (NC) WADESBORO, LLC   OHI ASSET (OR) PORTLAND, LLC   OHI
ASSET (SC) AIKEN, LLC   OHI ASSET (SC) ANDERSON, LLC   OHI ASSET (SC) EASLEY
ANNE, LLC   OHI ASSET (SC) EASLEY CRESTVIEW, LLC   OHI ASSET (SC) EDGEFIELD, LLC
  OHI ASSET (SC) GREENVILLE GRIFFITH, LLC   OHI ASSET (SC) GREENVILLE LAURENS,
LLC   OHI ASSET (SC) GREENVILLE NORTH, LLC   OHI ASSET (SC) GREER, LLC   OHI
ASSET (SC) MARIETTA, LLC   OHI ASSET (SC) MCCORMICK, LLC   OHI ASSET (SC)
PICKENS EAST CEDAR, LLC   OHI ASSET (SC) PICKENS ROSEMOND, LLC   OHI ASSET (SC)
PIEDMONT, LLC   OHI ASSET (SC) SIMPSONVILLE SE MAIN, LLC   OHI ASSET (SC)
SIMPSONVILLE WEST BROAD, LLC   OHI ASSET (SC) SIMPSONVILLE WEST CURTIS, LLC  
OHI ASSET (TN) BARTLETT, LLC   OHI ASSET (TN) COLLIERVILLE, LLC   OHI ASSET (TN)
MEMPHIS, LLC   OHI ASSET (TX) ANDERSON, LLC   OHI ASSET (TX) BRYAN, LLC   OHI
ASSET (TX) BURLESON, LLC   OHI ASSET (TX) COLLEGE STATION, LLC   OHI ASSET (TX)
COMFORT, LLC   OHI ASSET (TX) DIBOLL, LLC

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  OHI ASSET (TX) GRANBURY, LLC   OHI ASSET (TX) ITALY, LLC   OHI ASSET (TX)
WINNSBORO, LLC   OHI ASSET (UT) OGDEN, LLC   OHI ASSET (UT) PROVO, LLC   OHI
ASSET (UT) ROY, LLC   OHI ASSET (VA) CHARLOTTESVILLE, LLC   OHI ASSET (VA)
FARMVILLE, LLC   OHI ASSET (VA) HILLSVILLE, LLC   OHI ASSET (VA) ROCKY MOUNT,
LLC   OHI ASSET (WA) BATTLE GROUND, LLC   OHI ASSET RO PMM SERVICES, LLC   OHI
ASSET (GA) MACON, LLC   OHI ASSET (SC) GREENVILLE, LLC   OHI ASSET (SC)
ORANGEBURG, LLC

 

  By: OHI Asset RO, LLC,     the Sole Member of each such company         By:  
  Name: Daniel J. Booth   Title: Chief Operating Officer

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

 

  By: OHI Healthcare Properties Holdco, Inc.,     the Principal General Partner
of such limited partnership             By:       Name: Daniel J. Booth    
Title:   Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  OHI ASSET MANAGEMENT, LLC

 

  By: OHI Healthcare Properties Limited Partnership,     a Member of such
company

 

  By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 

  By:  Omega TRS I, Inc.,     a Member of such company         By:     Name:
Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  OHI ASSET (OR) TROUTDALE, LLC   OHI ASSET (PA) GP, LLC   HOT SPRINGS ATRIUM
OWNER, LLC   HOT SPRINGS COTTAGES OWNER, LLC   HOT SPRINGS MARINA OWNER, LLC

 

  By: OHI Asset CHG ALF, LLC,     the Sole Member of such company         By:  
  Name: Daniel J. Booth   Title: Chief Operating Officer

 

  OHI ASSET (PA) WEST MIFFLIN, LP   BALA CYNWYD REAL ESTATE, LP

 

  By: OHI Asset (PA) GP, LLC,     the General Partner of each limited
partnership         By:     Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  BAYSIDE COLORADO HEALTHCARE ASSSOCIATES, LLC

 

  By: Bayside Street, LLC,     the Sole Member of such company         By:    
Name: Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CANTON HEALTH CARE LAND, LLC   DIXON HEALTH CARE CENTER, LLC   HUTTON I LAND,
LLC   HUTTON II LAND, LLC   HUTTON III LAND, LLC   LEATHERMAN PARTNERSHIP 89-1,
LLC   LEATHERMAN PARTNERSHIP 89-2, LLC   LEATHERMAN 90-1, LLC   MERIDIAN ARMS
LAND, LLC   ORANGE VILLAGE CARE CENTER, LLC   ST. MARY’S PROPERTIES, LLC

 

  By: Bayside Street II, LLC,     the Sole Member of such company         By:  
  Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CHR BARTOW LLC   CHR BOCA RATON LLC   CHR BRADENTON LLC   CHR CAPE CORAL LLC  
CHR FORT MYERS LLC   CHR FORT WALTON BEACH LLC   CHR LAKE WALES LLC   CHR
LAKELAND LLC   CHR POMPANO BEACH BROWARD LLC   CHR POMPANO BEACH LLC   CHR
SANFORD LLC   CHR SPRING HILL LLC   CHR ST. PETE BAY LLC   CHR ST. PETE EGRET
LLC   CHR TAMPA CARROLLWOOD LLC   CHR TAMPA LLC   CHR TARPON SPRINGS LLC   CHR
TITUSVILLE LLC

 

  By: OHI Asset HUD H-F, LLC     the Sole Member of such companies         By:  
  Name: Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.

 

  By: OHI Healthcare Properties Limited Partnership, the General Partner of such
company         By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 

  AVIV FINANCING I, L.L.C.   AVIV FINANCING II, L.L.C.   AVIV FINANCING III,
L.L.C.   AVIV FINANCING IV, L.L.C.   AVIV FINANCING V, L.L.C.

 

  By: Aviv Healthcare Properties Operating Partnership I, L.P., the Sole Member
of such companies         By:     Name: Daniel J. Booth   Title: Chief Operating
Officer

 

  ALAMOGORDO AVIV, L.L.C.   ARMA YATES, L.L.C.   BRADENTON ALF PROPERTY, L.L.C.
  CALIFORNIA AVIV, L.L.C.   CHIPPEWA VALLEY, L.L.C.   CLAYTON ASSOCIATES, L.L.C.
  COLUMBUS WESTERN AVENUE, L.L.C.   COMMERCE NURSING HOMES, L.L.C.   COMMERCE
STERLING HART DRIVE, L.L.C.   CONROE RIGBY OWEN ROAD, L.L.C.   DENISON TEXAS,
L.L.C.   FALFURRIAS TEXAS, L.L.C.   FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.  
FREEWATER OREGON, L.L.C.   FULLERTON CALIFORNIA, L.L.C.   GERMANTOWN PROPERTY,
L.L.C.

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  HERITAGE MONTEREY ASSOCIATES, L.L.C.   HIGHLAND LEASEHOLD, L.L.C.   HOBBS
ASSOCIATES, L.L.C.   HOT SPRINGS AVIV, L.L.C.   HOUSTON TEXAS AVIV, L.L.C.  
HUTCHINSON KANSAS, L.L.C.   JASPER SPRINGHILL STREET, L.L.C.   MCCARTHY STREET
PROPERTY, L.L.C.   MISSOURI ASSOCIATES, L.L.C.   MISSOURI REGENCY ASSOCIATES,
L.L.C.   MOUNT WASHINGTON PROPERTY, L.L.C.   N.M. BLOOMFIELD THREE PLUS ONE
LIMITED COMPANY   N.M. ESPANOLA THREE PLUS ONE LIMITED COMPANY   N.M. LORDSBURG
THREE PLUS ONE LIMITED COMPANY   N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY
  OMAHA ASSOCIATES, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.   SANTA
ANA-BARTLETT, L.L.C.   SAVOY/BONHAM VENTURE, L.L.C.   SOUTHERN CALIFORNIA
NEVADA, L.L.C.   TUJUNGA, L.L.C.   WASHINGTON-OREGON ASSOCIATES, L.L.C.   WEST
YARMOUTH PROPERTY I, L.L.C.   WHEELER HEALTHCARE ASSOCIATES, L.L.C.

 

  By: Aviv Financing I, L.L.C.     the Sole Member of such companies         By:
    Name: Daniel J. Booth   Title: Chief Operating Officer

 

  446 SYCAMORE ROAD, L.L.C.   ALBANY STREET PROPERTY, L.L.C.   ARKANSAS AVIV,
L.L.C.   AVERY STREET PROPERTY, L.L.C.   AVON OHIO, L.L.C.   BELLEVILLE
ILLINOIS, L.L.C.   BELLINGHAM II ASSOCIATES, L.L.C.   BETHEL ALF PROPERTY,
L.L.C.   BHG AVIV, L.L.C.

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  BIGLERVILLE ROAD, L.L.C.   BONHAM TEXAS, L.L.C.   BURTON NH PROPERTY, L.L.C.  
CAMAS ASSOCIATES, L.L.C.   CHAMPAIGN WILLIAMSON FRANKLIN, L.L.C.   CHARDON OHIO
PROPERTY, L.L.C.   CHATHAM AVIV, L.L.C.   CLARKSTON CARE, L.L.C.   COLONIAL
MADISON ASSOCIATES, L.L.C.   COLUMBUS TEXAS AVIV, L.L.C.   COLVILLE WASHINGTON
PROPERTY, L.L.C.   CRETE PLUS FIVE PROPERTY, L.L.C.   CROOKED RIVER ROAD, L.L.C.
  CR AVIV, L.L.C.   CUYAHOGA FALLS PROPERTY, L.L.C.   DALLAS TWO PROPERTY,
L.L.C.   DARIEN ALF PROPERTY, L.L.C.   EAST ROLLINS STREET, L.L.C.   EDGEWOOD
DRIVE PROPERTY, L.L.C.   ELITE YORKVILLE, L.L.C.   FALCON FOUR PROPERTY, L.L.C.
  FLORIDA ALF PROPERTIES, L.L.C.   FORT STOCKTON PROPERTY, L.L.C.   FOUR
FOUNTAINS AVIV, L.L.C.   GILTEX CARE, L.L.C.   GONZALES TEXAS PROPERTY, L.L.C.  
GREAT BEND PROPERTY, L.L.C.   GREENVILLE KENTUCKY PROPERTY, L.L.C.   HHM AVIV,
L.L.C.   HIDDEN ACRES PROPERTY, L.L.C.   IDAHO ASSOCIATES, L.L.C.   ILLINOIS
MISSOURI PROPERTIES, L.L.C.   IOWA LINCOLN COUNTY PROPERTY, L.L.C.   KARAN
ASSOCIATES TWO, L.L.C.   KARISSA COURT PROPERTY, L.L.C.   KB NORTHWEST
ASSOCIATES, L.L.C.   KENTUCKY NH PROPERTIES, L.L.C.   LOUISVILLE DUTCHMANS
PROPERTY, L.L.C.   MAGNOLIA DRIVE PROPERTY, L.L.C.   MANSFIELD AVIV, L.L.C.  
MASSACHUSETTS NURSING HOMES, L.L.C.   MINNESOTA ASSOCIATES, L.L.C.   MISHAWAKA
PROPERTY, L.L.C.   MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.   MT. VERNON TEXAS,
L.L.C.   MURRAY COUNTY, L.L.C.

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  MUSCATINE TOLEDO PROPERTIES, L.L.C.   NEW HOPE PROPERTY, L.L.C.  
NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.   NORTH ROYALTON OHIO PROPERTY, L.L.C.  
NORWALK ALF PROPERTY, L.L.C.   OAKLAND NURSING HOMES, L.L.C.   OCTOBER
ASSOCIATES, L.L.C.   OGDEN ASSOCIATES, L.L.C.   OHIO AVIV, L.L.C.   OHIO AVIV
THREE, L.L.C.   OHIO AVIV TWO, L.L.C.   OHIO INDIANA PROPERTY, L.L.C.   OKLAHOMA
WARR WIND, L.L.C.   OKLAHOMA TWO PROPERTY, L.L.C.   OREGON ASSOCIATES, L.L.C.  
OSO AVENUE PROPERTY, L.L.C.   OSTROM AVENUE PROPERTY, L.L.C.   S.C. PORTFOLIO
PROPERTY, L.L.C.   PEABODY ASSOCIATES, L.L.C.   PENNINGTON ROAD PROPERTY, L.L.C.
  POCATELLO IDAHO PROPERTY, L.L.C.   PRESCOTT ARKANSAS, L.L.C.   RAVENNA OHIO
PROPERTY, L.L.C.   RICHLAND WASHINGTON, L.L.C.   ROCKINGHAM DRIVE PROPERTY,
L.L.C.   SANTA FE MISSOURI ASSOCIATES, L.L.C.   SEARCY AVIV, L.L.C.   SIERRA
PONDS PROPERTY, L.L.C.   SKYVIEW ASSOCIATES, L.L.C.   ST. JOSEPH MISSOURI
PROPERTY, L.L.C.   STAR CITY ARKANSAS, L.L.C.   STEPHENVILLE TEXAS PROPERTY,
L.L.C.   TEXAS FOUR PROPERTY, L.L.C.   TEXHOMA AVENUE PROPERTY, L.L.C.   TULARE
COUNTY PROPERTY, L.L.C.   WASHINGTON IDAHO PROPERTY, L.L.C.   WELLINGTON
LEASEHOLD, L.L.C.   WEST PEARL STREET, L.L.C.   WHITLOCK STREET PROPERTY, L.L.C.
  YUBA AVIV, L.L.C.

 

  By: Aviv Financing II, L.L.C.     the Sole Member of such companies        
By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 



 

 

 

  DANBURY ALF PROPERTY, L.L.C.   RIVERSIDE NURSING HOME ASSOCIATES TWO, L.L.C.  
WESTERVILLE OHIO OFFICE PROPERTY, L.L.C.

 

  By: Aviv Financing III, L.L.C.     the Sole Member of such companies        
By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 

  AVIV LIBERTY, L.L.C.   AVIV FOOTHILLS, L.L.C.   CALIFORNIA AVIV TWO, L.L.C.  
GARDNERVILLE PROPERTY, L.L.C.   EFFINGHAM ASSOCIATES, L.L.C.   ELITE MATTOON,
L.L.C.   KANSAS FIVE PROPERTY, L.L.C.   KARAN ASSOCIATES, L.L.C.   MANOR
ASSOCIATES, L.L.C.   NEWTON ALF PROPERTY, L.L.C.   OHIO PENNSYLVANIA PROPERTY,
L.L.C.   ORANGE ALF PROPERTY, L.L.C.   POMONA VISTA L.L.C.   RATON PROPERTY
LIMITED COMPANY   RED ROCKS, L.L.C.   ROSE BALDWIN PARK PROPERTY, L.L.C.   SALEM
ASSOCIATES, L.L.C.   SAN JUAN NH PROPERTY, L.L.C.   SANDALWOOD ARKANSAS
PROPERTY, L.L.C.   SEDGWICK PROPERTIES, L.L.C.   SUN-MESA PROPERTIES, L.L.C.  
VRB AVIV, L.L.C.   WATAUGA ASSOCIATES, L.L.C.   WILLIS TEXAS AVIV, L.L.C.

 

  By: Aviv Financing IV, L.L.C.     the Sole Member of such companies        
By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

  CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.   FLORIDA FOUR PROPERTIES, L.L.C.  
KINGSVILLE TEXAS, L.L.C.   GLENDALE NH PROPERTY, L.L.C.   MONTANA ASSOCIATES,
L.L.C.   ORANGE, L.L.C.   PEABODY ASSOCIATES TWO, L.L.C.   SEGUIN TEXAS
PROPERTY, L.L.C.   SOUTHEAST MISSOURI PROPERTY, L.L.C.   STEVENS AVENUE
PROPERTY, L.L.C.   TEXAS FIFTEEN PROPERTY, L.L.C.

 

  By: Aviv Financing V, L.L.C.     the Sole Member of such companies         By:
    Name: Daniel J. Booth   Title: Chief Operating Officer

 

  CHARDON OHIO PROPERTY HOLDINGS, L.L.C.

 

  By: Chardon Ohio Property, L.L.C.     the Sole Member of such company        
By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 

  FALCON FOUR PROPERTY HOLDING, L.L.C.

 

  By: Falcon Four Property, L.L.C.     the Sole Member of such company        
By:     Name: Daniel J. Booth   Title: Chief Operating Officer

 



omega healthcare investors, inc.

Third amendment to credit agreement



 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent       By:
    Name:     Title:  

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

EXISTING LENDERS: bank of america, n.a., as L/C Issuer, Swing Line Lender and as
a Lender       By:     Name:     Title:  

 

omega healthcare investors, inc.

Third amendment to credit agreement

 

 

 

 

  CREDIT AGRICOLE COPORATE AND INVESTMENT BANK,   as a Lender       By:    
Name:     Title:         By:     Name:     Title:  

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender       By:     Name:    
Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as a Lender       By:     Name:    
Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender       By:     Name:    
Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  SUNTRUST BANK,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender       By:     Name:     Title:
 

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender       By:     Name:    
Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  STIFEL BANK & TRUST,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  SYNOVUS BANK,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  BANK OF TAIWAN, A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES
BRANCH,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH,   as a Lender  
    By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  LAND BANK OF TAIWAN LOS ANGELES BRANCH,   as a Lender       By:     Name:    
Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  TAIWAN BUSINESS BANK, LOS ANGELES BRANCH,   as a Lender       By:     Name:  
  Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  TAIWAN COOPERATIVE BANK, LTD.,   SEATTLE BRANCH,   as a Lender       By:    
Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH,   as a Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  E. SUN COMMERCIAL BANK, LIMITED, LOS ANGELES BRANCH,   as a Lender       By:  
  Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  HUA NAN COMMERCIAL BANK LTD.,   LOS ANGELES BRANCH,   as a Lender       By:  
  Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a New Lender       By:     Name:
    Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  COMPASS BANK,   as a New Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement



 

 

 

 

  REGIONS BANK,   as a New Lender       By:     Name:     Title:  

 



omega healthcare investors, inc.

credit agreement

 

 

 

 

  THE HUNTINGTON NATIONAL BANK,   as a New Lender       By:     Name:     Title:
 

 



omega healthcare investors, inc.

credit agreement



 

 

 

  

Schedule 2.01

 

LENDERS AND COMMITMENTS

 

Revolving, Tranche A-1 and Tranche A-2 Commitments

 

Lender  Revolving
Commitment   Revolving
Commitment
Percentage   Tranche A-1 Term
Loan Commitment   Tranche A-1 Term
Loan Commitment
Percentage   Tranche A-2 Term
Loan Commitment   Tranche A-2 Term
Loan Commitment
Percentage                            Bank of America, N.A.  $103,083,333.33  
 8.246666666%  $19,916,666.67    9.958333333%  $10,048,387.09    5.024193545%
Crédit Agricole Corporate and Investment Bank  $103,083,333.33    8.246666666% 
$19,916,666.67    9.958333333%  $10,048,387.09    5.024193545% JPMorgan Chase
Bank, N.A.  $103,083,333.33    8.246666666%  $19,916,666.67    9.958333333% 
$10,048,387.09    5.024193545% Citizens Bank, National Association 
$103,083,333.33    8.246666666%  $19,916,666.67    9.958333333% 
$10,048,387.09    5.024193545% The Bank of Tokyo-Mitsubishi UFJ, Ltd. 
$81,333,333.33    6.506666666%  $15,666,666.67    7.833333333%  $7,967,741.94  
 3.983870970% Capital One, National Association  $81,333,333.33    6.506666666% 
$15,666,666.67    7.833333333%  $7,967,741.94    3.983870970% Morgan Stanley
Bank, N.A.  $81,333,333.33    6.506666666%  $15,666,666.67    7.833333333% 
$7,967,741.94    3.983870970% Royal Bank of Canada  $81,333,333.33  
 6.506666666%  $15,666,666.67    7.833333333%  $7,967,741.94    3.983870970%
SunTrust Bank  $81,333,333.33    6.506666666%  $15,666,666.67    7.833333333% 
$7,967,741.94    3.983870970% Branch Banking and Trust Company  $50,030,303.03  
 4.002424242%  $8,333,333.33    4.166666667%  $16,636,363.64    8.318181820%
Sumitomo Mitsui Banking Corporation  $41,666,666.67    3.333333334% 
$8,333,333.33    4.166666667%   -    -  Stifel Bank & Trust  $20,833,333.33  
 1.666666666%  $4,166,666.67    2.083333333%   -    -  Synovus Bank 
$20,833,333.33    1.666666666%  $4,166,666.67    2.083333333%  $5,000,000.00  
 2.500000000%

 

 

 

 

Bank of Taiwan, a Republic of China Bank acting through its Los Angeles Branch 
$16,666,666.67    1.333333334%  $3,333,333.33    1.666666667%   -    -  Mega
International Commercial Bank Co., Ltd., New York Branch  $15,000,000.00  
 1.200000000%  $3,000,000.00    1.500000000%   -    -  Land Bank of Taiwan, Los
Angeles Branch  $12,500,000.01    1.000000001%  $2,499,999.99    1.250000000% 
$5,000,000.00    2.500000000% Taiwan Business Bank, Los Angeles Branch 
$12,500,000.01    1.000000001%  $2,499,999.99    1.250000000%   -    -  Taiwan
Cooperative Bank, Ltd., Seattle Branch  $12,500,000.01    1.000000001% 
$2,499,999.99    1.250000000%   -    -  First Commercial Bank, Ltd., a Republic
of China Bank acting through its Los Angeles Branch  $8,333,333.33  
 0.666666666%  $1,666,666.67    0.833333333%   -    -  E. Sun Commercial Bank,
Limited, Los Angeles Branch  $4,166,666.67    0.333333334%  $833,333.33  
 0.416666667%   -    -  Hua Nan Commercial Bank Ltd., Los Angeles Branch 
$3,333,333.33    0.266666666%  $666,666.67    0.333333333%   -    -  Wells Fargo
Bank, National Association  $81,333,333.34    6.506666667%   -    -  
$23,634,408.60    11.817204300% Compass Bank  $72,142,857.14    5.771428571% 
 -    -   $28,857,142.86    14.428571430% Regions Bank  $50,030,303.03  
 4.002424242%   -    -   $24,969,696.97    12.484848485% The Huntington National
Bank  $9,129,870.13    0.730389610%   -    -   $15,870,129.87    7.935064935%
Total:  $1,250,000,000.00    100.000000000%  $200,000,000.00    100.000000000% 
$200,000,000.00    100.000000000%

 

 

 

 

Tranche A-3 Commitment

 

Lender  Tranche A-3 Term Loan
Commitment   Tranche A-3 Term Loan
Commitment Percentage            Bank of America, N.A.  $47,500,000.00  
 13.571428571% Crédit Agricole Corporate and Investment Bank  $47,500,000.00  
 13.571428571% JPMorgan Chase Bank, N.A.  $47,500,000.00    13.571428571%
Citizens Bank, National Association  $47,500,000.00    13.571428571% Morgan
Stanley Bank, N.A.  $34,000,000.00    9.714285714% Royal Bank of Canada 
$34,000,000.00    9.714285714% SunTrust Bank  $34,000,000.00    9.714285714%
Wells Fargo Bank, National Association  $34,000,000.00    9.714285714% Compass
Bank  $24,000,000.00    6.857142857% Total:  $350,000,000.00    100.000000000%

 

 

 

 

Schedule 5.11

 

CORPORATE STRUCTURE; CAPITAL STOCK

 

SEE ATTACHED

 



 

 

 

[page234.jpg] 



 

 

 

[page235.jpg] 



 

 

 

[page236.jpg] 



 

 

 

[page237.jpg]

 



 

 

 

[page238.jpg] 



 

 

 

[page239.jpg]

 



 

 

 

[page240.jpg] 



 

 

 

[page241.jpg] 



 

 

 

[page242.jpg] 



 

 

 

[page243.jpg] 



 

 

 

[page244.jpg] 



 

 

 



 

OMEGA HEALTHCARE INVESTORS, INC.

SUBSIDIARY LIST – POST-MERGER WITH AVIV REIT, INC.

As of January 25, 2016

 

noteS:   (1)  this chart is cross-referenced with the organizational chart, doc.
#6406314.

(2)  thIS chart is sorted in alphabetical order and assigned the chart reference
nO. listed in column 6.

(3)  Unless otherwise noted in Column 7, Comment(s), the subsidIary is a
guarantor subsidiary.

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign
Qualifi-
cation(s)  

 

Chart
Ref. #

 

 

 

Comment(s)

1.   1040 Wedding Ford Road, LLC   61-1573457   Arkansas   —   270  
Non-Guarantor Subsidiary 2.   1101 Waterwell Road, LLC   61-1573458   Arkansas  
—   269   Non-Guarantor Subsidiary 3.   1149 & 1151 West New Hope Road, LLC  
61-1573459   Arkansas   —   272   Non-Guarantor Subsidiary 4.   115 Orendorff
Avenue, LLC   61-1573450   Arkansas   —   274   Non-Guarantor Subsidiary 5.  
11900 East Artesia Boulevard, LLC   90-0266391   California   —   323     6.  
1194 North Chester Street, LLC   61-1573460   Arkansas   —   271   Non-Guarantor
Subsidiary 7.   1200 Ely Street Holdings Co. LLC   26-3524594   Michigan   —  
278     8.   13922 Cerise Avenue, LLC   71-0976970   California   —   314     9.
  1401 Park Avenue, LLC   61-1573464   Arkansas   —   273   Non-Guarantor
Subsidiary 10.   1628 B Street, LLC   30-0482286   California   —   320     11.
  202 Tims Avenue, LLC   61-1573452   Arkansas   —   275   Non-Guarantor
Subsidiary 12.   228 Pointer Trail West, LLC   61-1573453   Arkansas   —   267  
Non-Guarantor Subsidiary 13.   2400 Parkside Drive, LLC   30-0482288  
California   —   321     14.   2425 Teller Avenue, LLC   20-5672217   Colorado  
—   279     15.   245 East Wilshire Avenue, LLC   90-0266386   California   —  
313     16.   2701 Twin Rivers Drive, LLC   61-1573466   Arkansas   —   266  
Non-Guarantor Subsidiary 17.   305 West End Avenue Property, L.L.C.   None  
Delaware   —   425   Non-Guarantor for OHI 18.   3232 Artesia Real Estate, LLC  
65-1232714   California   —   322     19.   3600 Richards Road, LLC   61-1573467
  Arkansas   —   268   Non-Guarantor Subsidiary 20.   3806 Clayton Road, LLC  
90-0266403   California   —   312     21.   42235 County Road Holdings Co. LLC  
83-0500167   Michigan   —   281     22.   446 Sycamore Road, L.L.C.   32-0380782
  Delaware   CA   426     23.   48 High Point Road, LLC   27-2498824   Maryland
  Florida   282     24.   523 Hayes Lane, LLC   45-1777721   California   —  
316    

 

 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign
Qualifi-
cation(s)  

 

Chart
Ref. #

 

 

 

Comment(s)

25.   637 East Romie Lane, LLC   90-0266404   California   —   315     26.   700
Mark Drive, LLC   61-1573454   Arkansas   —   277   Non-Guarantor Subsidiary 27.
  900 Magnolia Road SW, LLC   61-1573456   Arkansas   —   276   Non-Guarantor
Subsidiary 28.   Alamogordo Aviv, L.L.C.   27-0123540   New Mexico   —   427    
29.   Albany Street Property, L.L.C.   61-1754256   Delaware   OH   428     30.
  Arizona Lessor - Infinia, LLC   32-0008074   Maryland   AZ   1     31.  
Arkansas Aviv, L.L.C.   30-0509615   Delaware   AR   429     32.   Arma Yates,
L.L.C.   27-3971035   Delaware   KS   430     33.   Avery Street Property, L.L.C
  36-4775490   Delaware   FL   431     34.   Aviv Asset Management, L.L.C.  
30-0305067   Delaware   IL   432     35.   Aviv Financing I, L.L.C.   11-3747125
  Delaware   IL, MA   433     36.   Aviv Financing II, L.L.C.   36-4597042  
Delaware   —   434     37.   Aviv Financing III, L.L.C.   36-4641210   Delaware
  —   435     38.   Aviv Financing IV, L.L.C.   27-0836481   Delaware   —   436
    39.   Aviv Financing V, L.L.C.   27-0836548   Delaware   —   437     40.  
Aviv Financing VI, L.L.C.   61-1749036   Delaware   —   438   Non-Guarantor for
OHI 41.   Aviv Foothills, L.L.C.   36-4572035   Delaware   AZ   439     42.  
Aviv Healthcare Properties Operating Partnership I, L.P.   11-3747120   Delaware
  IL, MA   441     43.   Aviv Liberty, L.L.C.   36-4572034   Delaware   TX   442
    44.   Aviv OP Limited Partner, L.L.C.   27-3474432   Delaware   —   443  
Non-Guarantor for OHI 45.   Avon Ohio, L.L.C.   36-4601433   Delaware   OH   444
    46.   Bala Cynwyd Real Estate, LP   27-1726563   Pennsylvania   —   413    
47.   Bayside Colorado Healthcare Associates, LLC   38-3517837   Colorado   —  
6     48.   Bayside Street II, LLC   38-3519969   Delaware   —   9     49.  
Bayside Street, LLC   38-3160026   Maryland   —   10     50.   Belleville
Illinois, L.L.C.   32-0188341   Delaware   IL   445     51.   Bellingham II
Associates, L.L.C.   11-3747130   Delaware   WA   446     52.   Bethel ALF
Property, L.L.C.   36-4759871   Delaware   CT   447     53.   BHG Aviv, L.L.C.  
36-4601432   Delaware   MA, PA   448    

 

 2 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

54.   Biglerville Road, L.L.C.   35-2410897   Delaware   PA   449     55.  
Bonham Texas, L.L.C.   30-0358809   Delaware   TX   450     56.   Bradenton ALF
Property, L.L.C.   45-4444919   Delaware   FL   451     57.   Brewster ALF
Property, L.L.C.   46-5485524   Delaware   MA   452   Non-Guarantor for OHI 58.
  Burton NH Property, L.L.C.   11-3714506   Delaware   WA   453     59.  
California Aviv Two, L.L.C.   26-4117080   Delaware   CA, NV   454     60.  
California Aviv, L.L.C.   38-3786697   Delaware   CA, WA, OR   455     61.  
Camas Associates, L.L.C.   36-4340182   Delaware   WA   456     62.   Canton
Health Care Land, LLC   20-1914579   Ohio   —   11     63.   Carnegie Gardens
LLC   20-2442381   Delaware   FL   12     64.   Casa/Sierra California
Associates, L.L.C.   36-4572017   Delaware   CA   457     65.   CFG 2115
Woodstock Place LLC   26-1123970   Delaware   WI   280     66.   Champaign
Williamson Franklin, L.L.C.   36-4769741   Delaware   IL   458     67.   Chardon
Ohio Property Holdings, L.L.C.   37-1762860   Delaware   OH   459     68.  
Chardon Ohio Property, L.L.C.   61-1722650   Delaware   —   460     69.  
Chatham Aviv, L.L.C.   27-0354315   Delaware   PA   461     70.   Chenal
Arkansas, L.L.C.   04-3835270   Delaware   AR   462   Non-Guarantor for OHI 71.
  Chippewa Valley, L.L.C.   36-4065826   Illinois   MI, WI   463     72.   CHR
Bartow LLC   26-3708257   Delaware   FL   218     73.   CHR Boca Raton LLC  
26-3709390   Delaware   FL   219     74.   CHR Bradenton LLC   26-3710605  
Delaware   FL   220     75.   CHR Cape Coral LLC   26-3710052   Delaware   FL  
221     76.   CHR Clearwater Highland LLC   26-3709760   Delaware   FL   222  
Non-Guarantor Subsidiary 77.   CHR Clearwater LLC   26-3708420   Delaware   FL  
223   Non-Guarantor Subsidiary 78.   CHR Deland East LLC   26-3709095   Delaware
  FL   224   Non-Guarantor Subsidiary 79.   CHR Deland West LLC   26-3709165  
Delaware   FL   225   Non-Guarantor Subsidiary 80.   CHR Fort Myers LLC  
26-3710399   Delaware   FL   226     81.   CHR Fort Walton Beach LLC  
26-3708663   Delaware   FL   227     82.   CHR Gulfport LLC   26-3710452  
Delaware   FL   228   Non-Guarantor Subsidiary 83.   CHR Hudson LLC   26-3709991
  Delaware   FL   229   Non-Guarantor Subsidiary

 

 3 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

84.   CHR Lake Wales LLC   26-3708893   Delaware   FL   230     85.   CHR
Lakeland LLC   26-3708735   Delaware   FL   231     86.   CHR Panama City LLC  
26-3708524   Delaware   FL   232   Non-Guarantor Subsidiary 87.   CHR Pompano
Beach Broward LLC   26-3710220   Delaware   FL   233     88.   CHR Pompano Beach
LLC   26-3709856   Delaware   FL   234     89.   CHR Sanford LLC   26-3709701  
Delaware   FL   235     90.   CHR Sarasota LLC   26-3710347   Delaware   FL  
236   Non-Guarantor Subsidiary 91.   CHR Spring Hill LLC   26-3709633   Delaware
  FL   237     92.   CHR St. Pete Abbey LLC   26-3709327   Delaware   FL   238  
Non-Guarantor Subsidiary 93.   CHR St. Pete Bay LLC   26-3709236   Delaware   FL
  239     94.   CHR St. Pete Egret LLC   26-3708588   Delaware   FL   240    
95.   CHR Tampa Carrollwood LLC   26-3709502   Delaware   FL   241     96.   CHR
Tampa LLC   26-3710161   Delaware   FL   242     97.   CHR Tarpon Springs LLC  
26-3708823   Delaware   FL   243     98.   CHR Titusville LLC   26-3709919  
Delaware   FL   244     99.   CHR West Palm Beach LLC   26-3710287   Delaware  
FL   245   Non-Guarantor Subsidiary 100.   Clarkston Care, L.L.C.   76-0802028  
Delaware   WA   464     101.   Clayton Associates, L.L.C.   36-4572014   New
Mexico   —   465     102.   Colonial Gardens, LLC   26-0110549   Ohio   —   15  
  103.   Colonial Madison Associates, L.L.C.   38-3741678   Delaware   WI   466
    104.   Colorado Lessor - Conifer, LLC   32-0008069   Maryland   CO   16    
105.   Columbus Texas Aviv, L.L.C.   38-3735473   Delaware   TX   467     106.  
Columbus Western Avenue, L.L.C.   71-0960205   Delaware   WI   468     107.  
Colville Washington Property, L.L.C.   35-2521805   Delaware   WA   469     108.
  Commerce Nursing Homes, L.L.C.   36-4122632   Illinois   TX   470     109.  
Commerce Sterling Hart Drive, L.L.C.   27-5458991   Delaware   TX   471     110.
  Conroe Rigby Owen Road, L.L.C.   27-5458820   Delaware   TX   472     111.  
CR Aviv, L.L.C.   20-5354773   Delaware   IL, MO   473     112.   Crete Plus
Five Property, L.L.C.   30-0855110   Delaware   NE   474     113.   Crooked
River Road, L.L.C.   27-5081057   Delaware   FL   475    

 

 4 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

114.   CSE Albany LLC   20-5885886   Delaware   KY   149     115.   CSE Amarillo
LLC   20-5862752   Delaware   TX   150   TX d/b/a:  CapitalSource Amarillo LLC
116.   CSE Arden L.P.   20-5888680   Delaware   NC   151     117.   CSE Augusta
LLC   20-5885921   Delaware   KY   152     118.   CSE Bedford LLC   20-5886082  
Delaware   KY   153     119.   CSE Blountville LLC   20-8295288   Delaware   TN
  19     120.   CSE Bolivar LLC   20-8295024   Delaware   TN   20     121.   CSE
Cambridge LLC   20-5886976   Delaware   MD   154     122.   CSE Cambridge Realty
LLC   20-5959318   Delaware   MD   155     123.   CSE Camden LLC   20-8295066  
Delaware   TN   21     124.   CSE Canton LLC   20-5887312   Delaware   OH   156
    125.   CSE Casablanca Holdings II LLC   26-0595183   Delaware   —   158    
126.   CSE Casablanca Holdings LLC   20-8724466   Delaware   —   157     127.  
CSE Cedar Rapids LLC   20-5884941   Delaware   IA   159     128.   CSE
Centennial Village, LP   20-6974959   Delaware   PA   22     129.   CSE
Chelmsford LLC   20-5920451   Delaware   MA   160     130.   CSE Chesterton LLC
  20-5885195   Delaware   IN   161     131.   CSE Claremont LLC   20-5883891  
Delaware   CA   162   CA d/b/a:  CapitalSource Claremont LLC 132.   CSE Corpus
North LLC   20-5186415   Delaware   TX   23   TX d/b/a:  CapitalSource Corpus
North LLC 133.   CSE Denver Iliff LLC   20-8037772   Delaware   CO   25     134.
  CSE Denver LLC   20-5884311   Delaware   CO   163     135.   CSE Douglas LLC  
20-5883761   Delaware   AZ   164     136.   CSE Elkton LLC   20-5887006  
Delaware   MD   166     137.   CSE Elkton Realty LLC   20-5959253   Delaware  
MD   167     138.   CSE Fairhaven LLC   20-8281491   Delaware   MA   26     139.
  CSE Fort Wayne LLC   20-5885125   Delaware   IN   168     140.   CSE Frankston
LLC   20-5862947   Delaware   TX   169   TX d/b/a:  CapitalSource Frankston LLC

 

 5 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

141.   CSE Georgetown LLC   20-5886126   Delaware   KY   170     142.   CSE
Green Bay LLC   20-5888029   Delaware   WI   171     143.   CSE Hilliard LLC  
20-5887347   Delaware   OH   172     144.   CSE Huntingdon LLC   20-8295191  
Delaware   TN   27     145.   CSE Huntsville LLC   20-5887764   Delaware   TN  
173     146.   CSE Indianapolis-Continental LLC   20-5885046   Delaware   IN  
174     147.   CSE Indianapolis-Greenbriar LLC   20-5885096   Delaware   IN  
175     148.   CSE Jacinto City LLC   20-5186519   Delaware   TX   28   TX
d/b/a:  CapitalSource Jacinto City LLC 149.   CSE Jefferson City LLC  
20-8295101   Delaware   TN   29     150.   CSE Jeffersonville-Hillcrest Center
LLC   20-5885261   Delaware   IN   176     151.   CSE Jeffersonville-Jennings
House LLC   20-5885346   Delaware   IN   177     152.   CSE Kerrville LLC  
20-8684872   Delaware   TX   30   TX d/b/a:  CapitalSource Kerrville LLC 153.  
CSE King L.P.   20-5888725   Delaware   NC   178     154.   CSE Kingsport LLC  
20-5887736   Delaware   TN   179     155.   CSE Knightdale L.P.   20-5888653  
Delaware   NC   180     156.   CSE Lake City LLC   20-5863259   Delaware   FL  
181     157.   CSE Lake Worth LLC   20-5863173   Delaware   FL   182     158.  
CSE Lakewood LLC   20-5884352   Delaware   CO   183     159.   CSE Las Vegas LLC
  20-5887216   Delaware   NM   184     160.   CSE Lawrenceburg LLC   20-5887802
  Delaware   TN   185     161.   CSE Lenoir L.P.   20-5888528   Delaware   NC  
186     162.   CSE Lexington Park LLC   20-5886951   Delaware   MD   187    
163.   CSE Lexington Park Realty LLC   20-5959280   Delaware   MD   188     164.
  CSE Ligonier LLC   20-5885484   Delaware   IN   189     165.   CSE Live Oak
LLC   20-5863086   Delaware   FL   190     166.   CSE Lowell LLC   20-5885381  
Delaware   IN   192     167.   CSE Marianna Holdings LLC   20-1411422   Delaware
  FL   31     168.   CSE Memphis LLC   20-8295130   Delaware   TN   32    

 

 6 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

169.   CSE Mobile LLC   20-5883572   Delaware   —   193     170.   CSE Moore LLC
  20-5887574   Delaware   OK   194     171.   CSE North Carolina Holdings I LLC
  20-5888397   Delaware   —   195     172.   CSE North Carolina Holdings II LLC
  20-5888430   Delaware   —   196     173.   CSE Omro LLC   20-5887998  
Delaware   WI   197     174.   CSE Orange Park LLC   20-5863371   Delaware   FL
  198     175.   CSE Orlando-Pinar Terrace Manor LLC   20-5863043   Delaware  
FL   199     176.   CSE Orlando-Terra Vista Rehab LLC   20-5863223   Delaware  
FL   200     177.   CSE Pennsylvania Holdings, LP   20-6974946   Delaware   —  
33     178.   CSE Piggott LLC   20-5883659   Delaware   AR   201     179.   CSE
Pilot Point LLC   20-5862827   Delaware   TX   202   TX d/b/a:  CapitalSource
Pilot Point LLC 180.   CSE Pine View LLC   20-5398686   Delaware   MS   246    
181.   CSE Ponca City LLC   20-5887495   Delaware   OK   203     182.   CSE Port
St. Lucie LLC   20-5863294   Delaware   FL   204     183.   CSE Richmond LLC  
20-5885427   Delaware   IN   205     184.   CSE Ripley LLC   20-8295238  
Delaware   TN   34     185.   CSE Ripon LLC   26-0480886   Delaware   WI   35  
  186.   CSE Safford LLC   20-5883807   Delaware   AZ   206     187.   CSE
Salina LLC   20-5885669   Delaware   KS   207     188.   CSE Seminole LLC  
20-5887615   Delaware   OK   208     189.   CSE Shawnee LLC   20-5887524  
Delaware   OK   209     190.   CSE Spring Branch LLC   20-5186484   Delaware  
TX   36   TX d/b/a:  CapitalSource Spring Branch LLC 191.   CSE Stillwater LLC  
20-5887548   Delaware   OK   210     192.   CSE Taylorsville LLC   20-5886196  
Delaware   KY   211     193.   CSE Texarkana LLC   20-5862880   Delaware   TX  
37   TX d/b/a:  CapitalSource Texarkana LLC 194.   CSE Texas City LLC  
20-5862791   Delaware   TX   212   TX d/b/a:  CapitalSource Texas City LLC 195.
  CSE The Village LLC   20-5186550   Delaware   TX   38    

 

 7 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

196.   CSE Upland LLC   20-5891148   Delaware   IN   213     197.   CSE Walnut
Cove L.P.   20-5888502   Delaware   NC   214     198.   CSE West Point LLC  
20-5887119   Delaware   MS   39     199.   CSE Whitehouse LLC   20-8294979  
Delaware   OH   40     200.   CSE Williamsport LLC   26-0480953   Delaware   IN
  41     201.   CSE Winter Haven LLC   20-5863327   Delaware   FL   215     202.
  CSE Woodfin L.P.   20-5888619   Delaware   NC   216     203.   CSE Yorktown
LLC   20-5885163   Delaware   IN   217     204.   Cuyahoga Falls Property II,
L.L.C.   38-3937172   Delaware   OH   476   Non-Guarantor for OHI 205.  
Cuyahoga Falls Property, L.L.C.   35-2419468   Delaware   OH   477     206.  
Dallas Two Property, L.L.C.   61-1746734   Delaware   TX   478     207.  
Danbury ALF Property, L.L.C.   27-4083747   Delaware   CT   479     208.  
Darien ALF Property, L.L.C.   30-0694838   Delaware   CT   480     209.  
Deerfield Class B, L.L.C.   None   Delaware   —   481   Non-Guarantor for OHI
210.   Delta Investors I, LLC   54-2112455   Maryland   CA, ID, MA, OH, WV   43
    211.   Delta Investors II, LLC   54-2112456   Maryland   CA, NC, OH, WA, WV
  44     212.   Denison Texas, L.L.C.   32-0173170   Delaware   TX   482    
213.   Desert Lane LLC   20-3098022   Delaware   NV   45     214.   Dixie White
House Nursing Home, LLC   59-3738671   Mississippi   —   247     215.   Dixon
Health Care Center, LLC   34-1509772   Ohio   —   46     216.   DWC Finance,
L.L.C.   47-2256374   Delaware   —   483   Non-Guarantor for OHI 217.   East
Rollins Street, L.L.C.   38-3838004   Delaware   MO   484     218.   Edgewood
Drive Property, L.L.C.   32-0405276   Delaware   IN   485     219.   Effingham
Associates, L.L.C.   36-4150491   Illinois   —   486     220.   Elite Mattoon,
L.L.C.   36-4454111   Delaware   IL   487     221.   Elite Yorkville, L.L.C.  
36-4454114   Delaware   IL   488     222.   Encanto Senior Care, LLC  
20-1669755   Arizona   —   308     223.   Falcon Four Property Holding, L.L.C.  
46-3986352   Delaware   OH   489    

 

 8 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

224.   Falcon Four Property, L.L.C.   30-0794160   Delaware   —   490     225.  
Falfurrias Texas, L.L.C.   61-1501714   Delaware   TX   491     226.   Financing
VI Healthcare Property, L.L.C.   61-1749036   Delaware   OH, IN, MI, NC, VA  
492   Non-Guarantor for OHI 227.   Florida ALF Properties, L.L.C.   32-0417622  
Delaware   FL   493     228.   Florida Four Properties, L.L.C.   35-2456486  
Delaware   FL   494     229.   Florida Lessor – Meadowview, LLC   56-2398721  
Maryland   FL   50     230.   Florida Real Estate Company, LLC   20-1458431  
Florida   —   51     231.   Fort Stockton Property, L.L.C.   38-3918639  
Delaware   TX   495     232.   Fountain Associates, L.L.C.   36-4572016  
Delaware   AZ   496   Non-Guarantor for OHI 233.   Four Fountains Aviv, L.L.C.  
36-4601434   Delaware   IL   497     234.   Fredericksburg South Adams Street,
L.L.C.   27-5459311   Delaware   TX   498     235.   Freewater Oregon, L.L.C.  
36-2280966   Delaware   OR   499     236.   Fullerton California, L.L.C.  
36-4480527   Delaware   CA   500     237.   G&L Gardens, LLC   95-4639695  
Arizona   —   309     238.   Gardnerville Property, L.L.C.   37-1657201  
Delaware   NV   501     239.   Georgia Lessor - Bonterra/Parkview, LLC  
16-1650494   Maryland   GA   52     240.   Germantown Property, L.L.C.  
45-4444655   Delaware   OH   502     241.   Giltex Care, L.L.C.   36-4572036  
Delaware   TX   503     242.   Glendale NH Property, L.L.C.   61-1686455  
Delaware   WI   504     243.   Golden Hill Real Estate Company, LLC   71-0976967
  California   —   324     244.   Gonzales Texas Property, L.L.C.   32-0403901  
Delaware   TX   505     245.   Great Bend Property, L.L.C.   27-3971138  
Delaware   KS   506     246.   Greenbough, LLC   27-0258266   Delaware   MS   53
  MS d/b/a:  Greenbough Nursing Home LLC 247.   Greenville Kentucky Property,
L.L.C.   30-0838127   Delaware   KY   507     248.   Heritage Monterey
Associates, L.L.C.   36-4056688   Illinois   CA   508     249.   HHM Aviv,
L.L.C.   32-0205746   Delaware   TX   509     250.   Hidden Acres Property,
L.L.C.   27-2457250   Delaware   TN   510     251.   Highland Leasehold, L.L.C.
  20-2873499   Delaware   IL   511    

 

 9 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

252.   Hobbs Associates, L.L.C.   36-4177337   Illinois   NM   512     253.  
Hot Springs Atrium Owner, LLC   47-1359052   Delaware   AR   414     254.   Hot
Springs Aviv, L.L.C.   30-0470700   Delaware   AR   513     255.   Hot Springs
Cottages Owner, LLC   47-1371567   Delaware   AR   415     256.   Hot Springs
Marina Owner, LLC   47-1461931   Delaware   AR   416     257.   Houston Texas
Aviv, L.L.C.   36-4587739   Delaware   TX   514     258.   Hutchinson Kansas,
L.L.C.   51-0559326   Delaware   KS   515     259.   Hutton I Land, LLC  
20-1914403   Ohio   —   57     260.   Hutton II Land, LLC   20-1914470   Ohio  
—   58     261.   Hutton III Land, LLC   20-1914529   Ohio   —   59     262.  
Idaho Associates, L.L.C.   36-4114446   Illinois   ID   516     263.   Illinois
Missouri Properties, L.L.C.   35-2520792   Delaware   IL, MO   517     264.  
Indiana Lessor – Wellington Manor, LLC   32-0008064   Maryland   IN   61    
265.   Iowa Lincoln County Property, L.L.C.   45-4445450   Delaware   IA. NE  
518     266.   Jasper Springhill Street, L.L.C.   27-5458704   Delaware   TX  
519     267.   Kansas Five Property, L.L.C.   36-1647542   Delaware   KS   520  
  268.   Karan Associates Two, L.L.C.   61-1514965   Delaware   TX   521    
269.   Karan Associates, L.L.C.   11-3747208   Delaware   TX   522     270.  
Karissa Court Property, L.L.C.   38-3923400   Delaware   TX   523     271.   KB
Northwest Associates, L.L.C.   36-4572025   Delaware   WA   524     272.  
Kentucky NH Properties, L.L.C.   61-1730147   Delaware   KY   525     273.  
Kingsville Texas, L.L.C.   37-1522939   Delaware   TX   526     274.   LAD I
Real Estate Company, LLC   20-1454154   Delaware   FL   63     275.   Leatherman
90-1, LLC   20-1914625   Ohio   —   65     276.   Leatherman Partnership 89-1,
LLC   34-1656489   Ohio   —   66     277.   Leatherman Partnership 89-2, LLC  
34-1656491   Ohio   —   67     278.   Louisville Dutchmans Property, L.L.C.  
61-1715555   Delaware   KY   527     279.   Magnolia Drive Property, L.L.C.  
30-0793756   Delaware   TX   528     280.   Manor Associates, L.L.C.  
36-4572020   Delaware   TX   529     281.   Mansfield Aviv, L.L.C.   32-0183852
  Delaware   OH   530    

 

 10 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

282.   Massachusetts Nursing Homes, L.L.C.   20-2873416   Delaware   MA   531  
  283.   McCarthy Street Property, L.L.C.   38-3855495   Delaware   PA   532    
284.   Meridian Arms Land, LLC   20-1914864   Ohio   —   73     285.   Minnesota
Associates, L.L.C.   36-4469552   Delaware   MN   533     286.   Mishawaka
Property, L.L.C.   36-4734067   Delaware   IN   534     287.   Missouri
Associates, L.L.C.   36-4572033   Delaware   MO, TX   535     288.   Missouri
Regency Associates, L.L.C.   36-4572031   Delaware   MO   536     289.   Montana
Associates, L.L.C.   36-4149849   Illinois   MT   537     290.   Monterey Park
Leasehold Mortgage, L.L.C.   32-0267202   Delaware   CA   538     291.   Mount
Washington Property, L.L.C.   45-5010153   Delaware   WI   539     292.   Mt.
Vernon Texas, L.L.C.   35-2270167   Delaware   TX   540     293.   Murray
County, L.L.C.   36-4708756   Delaware   MA, OK   541     294.   Muscatine
Toledo Properties, L.L.C.   36-4777497   Delaware   IA   542     295.   N.M.
Bloomfield Three Plus One Limited Company   74-2748292   New Mexico   —   543  
  296.   N.M. Espanola Three Plus One Limited Company   74-2748289   New Mexico
  —   544     297.   N.M. Lordsburg Three Plus One Limited Company   74-2748286
  New Mexico   —   545     298.   N.M. Silver City Three Plus One Limited
Company   74-2748283   New Mexico   —   546     299.   New Hope Property, L.L.C.
  61-1720871   Delaware   MN   547     300.   Newtown ALF Property, L.L.C.  
27-4083571   Delaware   CT   548     301.   Nicholasville Kentucky Property,
L.L.C.   46-5411821   Delaware   KY   549     302.   North Las Vegas LLC  
20-3098036   Delaware   NV   74   NV d/b/a:  CSE North Las Vegas LLC 303.  
North Royalton Ohio Property, L.L.C.   37-1729308   Delaware   OH   550     304.
  Norwalk ALF Property, L.L.C.   27-4083805   Delaware   CT   551     305.   NRS
Ventures, L.L.C.   38-4236118   Delaware   FL, GA, KY, TN   75     306.  
Oakland Nursing Homes, L.L.C.   36-4572018   Delaware   CA   552     307.  
Ocean Springs Nursing Home, LLC   58-2635823   Mississippi   —   248     308.  
October Associates, L.L.C.   36-4572030   Delaware   TX   553     309.   Ogden
Associates, L.L.C.   36-4412291   Delaware   UT   554    

 

 11 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

310.   OHI (Connecticut) , LLC   06-1552120   Connecticut   NH, VT, WV   77    
311.   OHI (Illinois), LLC   47-3264182   Illinois   IN   423     312.   OHI
(Indiana) , LLC   38-3568359   Indiana   OH   80     313.   OHI (Iowa) , LLC  
38-3377918   Iowa   MD   81     314.   OHI Anglia Care Ltd (f/k/a Anglia Care
Limited)   98-1239899   UK Reg. No.: 01375652   —   633   Non-Guarantor
Subsidiary 315.   OHI Asset (AR) Ash Flat, LLC   46-3670959   Delaware   AR  
326     316.   OHI Asset (AR) Camden, LLC   46-3672608   Delaware   AR   327    
317.   OHI Asset (AR) Conway, LLC   61-1721332   Delaware   AR   328     318.  
OHI Asset (AR) Des Arc, LLC   46-3691025   Delaware   AR   329     319.   OHI
Asset (AR) Hot Springs, LLC   80-0951655   Delaware   AR   330     320.   OHI
Asset (AR) Malvern, LLC   46-3719491   Delaware   AR   332     321.   OHI Asset
(AR) Mena, LLC   38-3915930   Delaware   AR   331     322.   OHI Asset (AR)
Pocahontas, LLC   46-3728913   Delaware   AR   333     323.   OHI Asset (AR)
Sheridan, LLC   46-3739623   Delaware   AR   334     324.   OHI Asset (AR)
Walnut Ridge, LLC   46-3751920   Delaware   AR   335     325.   OHI Asset (AZ)
Austin House, LLC   46-4385050   Delaware   —   400     326.   OHI Asset (AZ)
Tucson, LLC   35-2546755   Delaware   —   650   Non-Guarantor Subsidiary 327.  
OHI Asset (CA), LLC   04-3759925   Delaware   CA   83     328.   OHI Asset (CO),
LLC   84-1706510   Delaware   CO, ID   84     329.   OHI Asset (CT) Lender, LLC
  75-3205111   Delaware   NH, RI, MA   86     330.   OHI Asset (FL) Eustis, LLC
  61-1773617   Delaware   FL   646     331.   OHI Asset (FL) Lake Placid, LLC  
46-3827043   Delaware   FL   337     332.   OHI Asset (FL) Lender, LLC  
27-4450390   Delaware   —   258     333.   OHI Asset (FL) Lutz, LLC   30-0858827
  Delaware   Florida   424     334.   OHI Asset (FL) Pasco, LLC   N/A   Delaware
  —   645   Non-Guarantor Subsidiary 335.   OHI Asset (FL) Pensacola - Hillview,
LLC   36-4821441   Delaware   FL   647     336.   OHI Asset (FL) Pensacola, LLC
  35-2541006   Delaware   —   641   Non-Guarantor Subsidiary 337.   OHI Asset
(FL), LLC   13-4225158   Delaware   FL, NM   87     338.   OHI Asset (GA)
Dunwoody, LLC   30-0869546   Delaware   GA   623    

 

 12 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

339.   OHI Asset (GA) Macon, LLC   47-1027224   Delaware   —   401     340.  
OHI Asset (GA) Moultrie, LLC   46-4254981   Delaware   GA   342     341.   OHI
Asset (GA) Nashville, LLC   [TBD)   Delaware   —   662   Non-Guarantor
Subsidiary 342.   OHI Asset (GA) Roswell, LLC   36-4808609   Delaware   GA   624
    343.   OHI Asset (GA) Snellville, LLC   46-4259685   Delaware   GA   343    
344.   OHI Asset (GA) Valdosta, LLC   [TBD)   Delaware   —   663   Non-Guarantor
Subsidiary 345.   OHI Asset (ID) Holly, LLC   46-4268973   Delaware   ID   344  
  346.   OHI Asset (ID) Midland, LLC   46-4279515   Delaware   ID   345     347.
  OHI Asset (ID), LLC   04-3759931   Delaware   ID   88     348.   OHI Asset
(IL), LLC   14-1951802   Delaware   IL   89     349.   OHI Asset (IN) American
Village, LLC   46-0985915   Delaware   IN   289     350.   OHI Asset (IN)
Anderson, LLC   46-0989235   Delaware   IN   292     351.   OHI Asset (IN) Beech
Grove, LLC   46-1000956   Delaware   IN   290     352.   OHI Asset (IN)
Clarksville, LLC   46-1011127   Delaware   IN   299     353.   OHI Asset (IN)
Clinton, LLC   46-4095764   Delaware   IN   338     354.   OHI Asset (IN)
Connersville, LLC   46-4289202   Delaware   IN   346     355.   OHI Asset (IN)
Crown Point, LLC   46-1738072   Delaware   IN   319     356.   OHI Asset (IN)
Eagle Valley, LLC   46-1021612   Delaware   IN   291     357.   OHI Asset (IN)
Elkhart, LLC   46-1035197   Delaware   IN   298     358.   OHI Asset (IN) Forest
Creek, LLC   46-1040435   Delaware   IN   293     359.   OHI Asset (IN) Fort
Wayne, LLC   46-1050897   Delaware   IN   295     360.   OHI Asset (IN)
Franklin, LLC   46-1062818   Delaware   IN   294     361.   OHI Asset (IN)
Greensburg, LLC   38-3879137   Delaware   —   287     362.   OHI Asset (IN)
Indianapolis, LLC   36-4736441   Delaware   —   288     363.   OHI Asset (IN)
Jasper, LLC   46-4100999   Delaware   IN   339     364.   OHI Asset (IN) Kokomo,
LLC   46-1071289   Delaware   IN   297     365.   OHI Asset (IN) Lafayette, LLC
  46-1085161   Delaware   IN   302     366.   OHI Asset (IN) Madison, LLC  
46-1745924   Delaware   IN   318     367.   OHI Asset (IN) Monticello, LLC  
46-1090601   Delaware   IN   296     368.   OHI Asset (IN) Noblesville, LLC  
46-1103366   Delaware   IN   300    

 

 13 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

369.   OHI Asset (IN) Rosewalk, LLC   46-1116285   Delaware   IN   301     370.
  OHI Asset (IN) Salem, LLC   46-4111473   Delaware   IN   340     371.   OHI
Asset (IN) Seymour, LLC   46-4133715   Delaware   IN   341     372.   OHI Asset
(IN) Spring Mill, LLC   46-1120573   Delaware   IN   303     373.   OHI Asset
(IN) Terre Haute, LLC   46-1140102   Delaware   IN   304     374.   OHI Asset
(IN) Wabash, LLC   38-3879151   Delaware   —   285     375.   OHI Asset (IN)
Westfield, LLC   32-0381277   Delaware   —   286     376.   OHI Asset (IN)
Zionsville, LLC   46-1152307   Delaware   IN   305     377.   OHI Asset (LA)
Baton Rouge, LLC   37-1785874   Delaware   LA   625     378.   OHI Asset (LA),
LLC   04-3759935   Delaware   LA, TX   91     379.   OHI Asset (MD) Baltimore -
Pall Mall, LLC   37-1799968   Delaware   Maryland   659   Non-Guarantor
Subsidiary 380.   OHI Asset (MD) Baltimore - West Belvedere, LLC   38-3987828  
Delaware   Maryland   658   Non-Guarantor Subsidiary 381.   OHI Asset (MD)
Salisbury, LLC   38-3987971   Delaware   Maryland   660   Non-Guarantor
Subsidiary 382.   OHI Asset (MD), LLC   45-2611748   Delaware   —   260     383.
  OHI Asset (MI) Heather Hills, LLC   46-1515395   Delaware   MI   317     384.
  OHI Asset (MI), LLC   27-3378345   Delaware   —   257     385.   OHI Asset
(MO), LLC   04-3759939   Delaware   MO   93     386.   OHI Asset (MS) Byhalia,
LLC   46-4298734   Delaware   MS   347     387.   OHI Asset (MS) Cleveland, LLC
  36-4774986   Delaware   MS   348     388.   OHI Asset (MS) Clinton, LLC  
80-0965657   Delaware   MS   349     389.   OHI Asset (MS) Columbia, LLC  
46-4340609   Delaware   MS   350     390.   OHI Asset (MS) Corinth, LLC  
46-4351222   Delaware   MS   351     391.   OHI Asset (MS) Greenwood, LLC  
46-4361245   Delaware   MS   352     392.   OHI Asset (MS) Grenada, LLC  
46-4376223   Delaware   MS   353     393.   OHI Asset (MS) Holly Springs, LLC  
38-3921178   Delaware   MS   354     394.   OHI Asset (MS) Indianola, LLC  
90-1036275   Delaware   MS   355     395.   OHI Asset (MS) Natchez, LLC  
46-4384987   Delaware   MS   356     396.   OHI Asset (MS) Picayune, LLC  
90-1036523   Delaware   MS   357     397.   OHI Asset (MS) Vicksburg, LLC  
90-1036559   Delaware   MS   358     398.   OHI Asset (MS) Yazoo City, LLC  
38-3921461   Delaware   MS   359    

 

 14 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

399.   OHI Asset (NC) Wadesboro, LLC   35-2492230   Delaware   NC   360     400.
  OHI Asset (NJ) Plainsboro Urban Renewal, LLC   [TBD)   Delaware   —   656  
Non-Guarantor Subsidiary 401.   OHI Asset (NY) 2nd Avenue, LLC   30-0874937  
Delaware   NY   626     402.   OHI Asset (NY) 93rd Street, LLC   32-0470120  
Delaware   NY   640     403.   OHI Asset (OH) Lender, LLC   51-0529744  
Delaware   —   94     404.   OHI Asset (OH), LLC   04-3759938   Delaware   OH,
PA   96     405.   OHI Asset (OR) Portland, LLC   30-0805633   Delaware   OR  
361     406.   OHI Asset (OR) Troutdale, LLC   47-2564223   Delaware   OR   410
    407.   OHI Asset (PA) GP, LLC   47-2553542   Delaware   PA   412     408.  
OHI Asset (PA) West Mifflin, LP   30-0852028   Delaware   PA   411     409.  
OHI Asset (PA), LLC   90-0137715   Delaware   OH, PA, WV   98     410.   OHI
Asset (PA), LP   54-6643405   Maryland   OH, PA, WV   97   PA and WV dba:  Omega
Healthcare Asset PA, LP 411.   OHI Asset (SC) Aiken, LLC   46-4426281   Delaware
  SC   362     412.   OHI Asset (SC) Anderson, LLC   46-4455254   Delaware   SC
  363     413.   OHI Asset (SC) Easley Anne, LLC   46-4475177   Delaware   SC  
364     414.   OHI Asset (SC) Easley Crestview, LLC   46-4489507   Delaware   SC
  365     415.   OHI Asset (SC) Edgefield, LLC   46-4494366   Delaware   SC  
366     416.   OHI Asset (SC) Five Forks, LLC   [TBD)   Delaware   —   657  
Non-Guarantor Subsidiary 417.   OHI Asset (SC) Greenville Griffith, LLC  
46-4510885   Delaware   SC   367     418.   OHI Asset (SC) Greenville Laurens,
LLC   46-4524387   Delaware   SC   368     419.   OHI Asset (SC) Greenville
North, LLC   46-4538349   Delaware   SC   369     420.   OHI Asset (SC)
Greenville, LLC   47-1053139   Delaware   —   402     421.   OHI Asset (SC)
Greer, LLC   46-4551649   Delaware   SC   370     422.   OHI Asset (SC)
Marietta, LLC   46-4569172   Delaware   SC   371     423.   OHI Asset (SC)
McCormick, LLC   46-4597938   Delaware   SC   372     424.   OHI Asset (SC)
Orangeburg, LLC   47-1034331   Delaware   —   403     425.   OHI Asset (SC)
Pickens East Cedar, LLC   46-4613823   Delaware   SC   373     426.   OHI Asset
(SC) Pickens Rosemond, LLC   46-4629569   Delaware   SC   374     427.   OHI
Asset (SC) Piedmont, LLC   46-4640288   Delaware   SC   375    

 

 15 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign

Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

428.   OHI Asset (SC) Simpsonville SE Main, LLC   46-4682098   Delaware   SC  
376     429.   OHI Asset (SC) Simpsonville West Broad, LLC   46-4695995  
Delaware   SC   377     430.   OHI Asset (SC) Simpsonville West Curtis, LLC  
46-4712666   Delaware   SC   378     431.   OHI Asset (TN) Bartlett, LLC  
46-4727889   Delaware   TN   379     432.   OHI Asset (TN) Collierville, LLC  
46-4738239   Delaware   TN   380     433.   OHI Asset (TN) Jefferson City, LLC  
61-1750374   Delaware   TN   408     434.   OHI Asset (TN) Memphis, LLC  
46-4750926   Delaware   TN   381     435.   OHI Asset (TN) Rogersville, LLC  
38-3954783   Delaware   TN   418     436.   OHI Asset (TX) Anderson, LLC  
46-4764905   Delaware   TX   382     437.   OHI Asset (TX) Athens, LLC   [TBD)  
Delaware   —   653   Non-Guarantor Subsidiary 438.   OHI Asset (TX) Bryan, LLC  
46-4781488   Delaware   TX   383     439.   OHI Asset (TX) Burleson, LLC  
46-4795498   Delaware   TX   384     440.   OHI Asset (TX) College Station, LLC
  46-4805289   Delaware   TX   385     441.   OHI Asset (TX) Comfort, LLC  
46-4815908   Delaware   TX   386     442.   OHI Asset (TX) Diboll, LLC  
46-4843528   Delaware   TX   387     443.   OHI Asset (TX) Granbury, LLC  
46-4852513   Delaware   TX   388     444.   OHI Asset (TX) Hondo, LLC  
46-1346058   Delaware   TX   307     445.   OHI Asset (TX) Italy, LLC  
46-4873054   Delaware   TX   389     446.   OHI Asset (TX) Longview, LLC   [TBD)
  Delaware   —   654   Non-Guarantor Subsidiary 447.   OHI Asset (TX) Schertz,
LLC   30-0890365   Delaware   —   648   Non-Guarantor Subsidiary 448.   OHI
Asset (TX) Winnsboro ALF, LLC   [TBD)   Delaware   —   655   Non-Guarantor
Subsidiary 449.   OHI Asset (TX) Winnsboro, LLC   46-4881288   Delaware   TX  
390     450.   OHI Asset (TX), LLC   04-3759927   Delaware   TX   100     451.  
OHI Asset (UT) Ogden, LLC   46-4903181   Delaware   UT   391     452.   OHI
Asset (UT) Provo, LLC   46-4915063   Delaware   UT   392     453.   OHI Asset
(UT) Roy, LLC   46-4931511   Delaware   UT   393     454.   OHI Asset (VA)
Charlottesville, LLC   46-4945417   Delaware   VA   394     455.   OHI Asset
(VA) Farmville, LLC   46-4955482   Delaware   VA   395     456.   OHI Asset (VA)
Hillsville, LLC   46-4987367   Delaware   VA   396     457.   OHI Asset (VA)
Martinsville ALF, LLC   61-1769745   Delaware   VA   643   Non-Guarantor
Subsidiary

 

 16 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign Qualifi-cation(s)  

 

Chart Ref. #

 

 

 

Comment(s)

458.   OHI Asset (VA) Martinsville SNF, LLC   37-1791389   Delaware   VA   644  
  459.   OHI Asset (VA) Midlothian, LLC   [TBD)   Delaware   —   652  
Non-Guarantor Subsidiary 460.   OHI Asset (VA) Rocky Mount, LLC   46-5002710  
Delaware   VA   397     461.   OHI Asset (WA) Battle Ground, LLC   46-5006928  
Delaware   WA   398     462.   OHI Asset (WA) Fort Vancouver, LLC   36-4817415  
Delaware   WA   642     463.   OHI Asset (WA) Oak Harbor, LLC   [TBD)   Delaware
  —   649   Non-Guarantor Subsidiary 464.   OHI Asset (WV) Danville, LLC  
47-1084194   Delaware   —   404     465.   OHI Asset (WV) Ivydale, LLC  
47-1112048   Delaware   —   405     466.   OHI Asset CHG ALF, LLC   38-3945599  
Delaware   PA   409     467.   OHI Asset C-L, LLC   37-1800240   Delaware   —  
661   Non-Guarantor Subsidiary 468.   OHI Asset CSB LLC   27-2820083   Delaware
  —   148     469.   OHI Asset CSE-E Subsidiary, LLC   61-1756267   Delaware  
PA   419     470.   OHI Asset CSE-E, LLC   27-1675861   Delaware   PA   102    
471.   OHI Asset CSE-U Subsidiary, LLC   32-0459385   Delaware   PA   420    
472.   OHI Asset CSE-U, LLC   27-1675768   Delaware   PA   103     473.   OHI
Asset DB Collateral Agent, LLC   61-1774325   Delaware   —   651   Non-Guarantor
Subsidiary 474.   OHI Asset HUD CFG, LLC   45-3662151   Delaware   —   261    
475.   OHI Asset HUD Delta, LLC   27-1895030   Delaware   —   105     476.   OHI
Asset HUD H-F, LLC   27-1894893   Delaware   —   106     477.   OHI Asset HUD SF
CA, LLC   46-1251365   Delaware   —   306     478.   OHI Asset HUD SF, LLC  
80-0830116   Delaware   AZ   284     479.   OHI Asset HUD WO, LLC   45-2379675  
Delaware   —   259     480.   OHI Asset II (CA), LLC   20-1000879   Delaware  
CA   107     481.   OHI Asset II (FL), LLC   27-1813906   Delaware   FL   108  
  482.   OHI Asset II (PA), LP   84-6390330   Maryland   PA   109     483.   OHI
Asset III (PA), LP   84-6390331   Maryland   OH, PA   110     484.   OHI Asset
IV (PA) Silver Lake, LP   80-6146794   Maryland   PA   111     485.   OHI Asset
Management, LLC   36-4798979   Delaware   —   417     486.   OHI Asset RO PMM
Services, LLC   46-4309941   Delaware   —   399     487.   OHI Asset RO, LLC  
90-1018980   Delaware   —   336    

 

 17 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

488.   OHI Asset S-A, LLC   [TBD)   Delaware   —   664   Non-Guarantor
Subsidiary 489.   OHI Asset, LLC   32-0079270   Delaware   AL, NC, TN, WA   112
    490.   OHI Beaumont Park Ltd (f/k/a Beaumont Park Limited)   98-1239627   UK
Reg.: 03213741   —   636   Non-Guarantor Subsidiary 491.   OHI Healthcare Homes
(Central) Ltd (f/k/a Healthcare Homes (Central) Limited)   98-1240172   UK Reg.
No.: 03995046   —   635   Non-Guarantor Subsidiary 492.   OHI Healthcare Homes
Ltd (f/k/a Healthcare Homes Ltd)   98-1239396   UK Reg. No.: 05029866   —   631
  Non-Guarantor Subsidiary 493.   OHI Healthcare Properties Holdco, Inc.  
47-2148273   Delaware   —   406     494.   OHI Healthcare Properties Limited
Partnership   36-4796206   Delaware   —   407     495.   OHI Hillings Ltd (f/k/a
The Hillings Ltd)   98-1239389   UK Reg. No.: 03995388   —   639   Non-Guarantor
Subsidiary 496.   OHI Home Close Ltd (f/k/a Home Close Ltd)   98-1239635   UK
Reg. No.: 03995398   —   637   Non-Guarantor Subsidiary 497.   OHI Home Meadow
Ltd (f/k/a Home Meadow Ltd)   98-1239912   UK Reg. No.: 03995378   —   638  
Non-Guarantor Subsidiary 498.   OHI Manor House (North Walsham Wood) Ltd (f/k/a
The Manor House (North Walsham Wood) Ltd.)   98-1239621   UK Reg. No: 03808976  
—   632   Non-Guarantor Subsidiary 499.   OHI Mezz Lender, LLC   46-3201249  
Delaware   —   325     500.   OHI Olive House RCH Ltd (f/k/a Olive House RCH
Ltd)   98-1240196   UK Reg. No.: 05599571   —   634   Non-Guarantor Subsidiary
501.   OHI Pri-Med Care Homes Ltd (f/k/a Pri-Med Care Homes Limited)  
98-1239394   UK Reg. No.: 02939745   —   630   Non-Guarantor Subsidiary 502.  
OHI Pri-Med Group Developments Ltd (f/k/a Pri-Med Group Developments Limited)  
98-1240500   UK Reg. No.: 02467049   —   629   Non-Guarantor Subsidiary 503.  
OHI Pri-Med Group Ltd (f/k/a Pri-Med Group Limited)   98-1239392   UK Reg. No.
01241402   —   628   Non-Guarantor Subsidiary

 

 18 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

 

Foreign Qualifi-

cation(s)

 

 

Chart Ref. #

 

 

 

Comment(s)

504.   OHI Tennessee, LLC   38-3509157   Maryland   TN   115     505.   OHI UK
Healthcare Properties Ltd   98-1240197   UK Reg. No.: 09532166   —   627  
Non-Guarantor Subsidiary 506.   OHIMA, LLC   06-1552118   Massachusetts   —  
116     507.   Ohio Aviv Three, L.L.C.   27-5082021   Delaware   OH   555    
508.   Ohio Aviv Two, L.L.C.   27-5081906   Delaware   OH   556     509.   Ohio
Aviv, L.L.C.   36-4597043   Delaware   OH   557     510.   Ohio Indiana
Property, L.L.C.   36-4764623   Delaware   OH, IN   558     511.   Ohio
Pennsylvania Property, L.L.C.   32-0350654   Delaware   OH, PA   559     512.  
Oklahoma Two Property, L.L.C.   37-1695177   Delaware   OK   560     513.  
Oklahoma Warr Wind, L.L.C.   38-3886603   Delaware   OK   561     514.   Omaha
Associates, L.L.C.   36-4572019   Delaware   NE   562     515.   Omega TRS I,
Inc.   38-3587540   Maryland   LA, TX   118     516.   Orange ALF Property,
L.L.C.   27-4083471   Delaware   CT   563     517.   Orange Village Care Center,
LLC   34-1321728   Ohio   —   119     518.   Orange, L.L.C.   36-4095365  
Illinois   TX   564     519.   Oregon Associates, L.L.C.   36-4572024   Delaware
  OR   565     520.   Oso Avenue Property, L.L.C.   30-0767014   Delaware   CA  
566     521.   Ostrom Avenue Property, L.L.C.   32-0457123   Delaware   TX   567
    522.   Palm Valley Senior Care, LLC   75-3153681   Arizona   —   310    
523.   Panama City Nursing Center LLC   20-2568041   Delaware   FL   121    
524.   Pavillion North Partners, LLC   47-3255261   Pennsylvania   —   421    
525.   Pavillion North, LLP   75-3202956   Pennsylvania   —   124     526.  
Pavillion Nursing Center North, LLC   47-3259540   Pennsylvania   —   422    
527.   Peabody Associates Two, L.L.C.   27-5346222   Delaware   KS   568    
528.   Peabody Associates, L.L.C.   36-4572029   Delaware   KS   569     529.  
Pennington Road Property, L.L.C.   36-4768380   Delaware   AR   570     530.  
Pensacola Real Estate Holdings I, LLC   59-3667935   Florida   —   249     531.
  Pensacola Real Estate Holdings II, LLC   59-3667937   Florida   —   250    
532.   Pensacola Real Estate Holdings III, LLC   59-3667939   Florida   —   251
   

 

 19 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign Qualifi-
cation(s)  

 

Chart Ref. #

 

 

 

Comment(s)

533.   Pensacola Real Estate Holdings IV, LLC   59-3667940   Florida   —   252  
  534.   Pensacola Real Estate Holdings V, LLC   59-3667941   Florida   —   253
    535.   Pocatello Idaho Property, L.L.C.   35-2449870   Delaware   ID   571  
  536.   Pomona Vista L.L.C.   36-4111095   Illinois   CA   572     537.  
Prescott Arkansas, L.L.C.   04-3835264   Delaware   AR   573     538.   PV
Realty-Clinton, LLC   26-4389743   Maryland   —   262   Non-Guarantor Subsidiary
539.   PV Realty-Holly Hill, LLC   74-3244463   Maryland   —   265  
Non-Guarantor Subsidiary 540.   PV Realty-Kensington, LLC   26-4389837  
Maryland   —   263   Non-Guarantor Subsidiary 541.   PV Realty-Willow Tree, LLC
  27-0328038   Maryland   WV   264     542.   Raton Property Limited Company  
36-4111094   New Mexico   —   574     543.   Ravenna Ohio Property, L.L.C.  
61-1692048   Delaware   OH   575     544.   Red Rocks, L.L.C.   36-4192351  
Illinois   NM   576     545.   Richland Washington, L.L.C.   26-0081509  
Delaware   WA   577     546.   Ridgecrest Senior Care, LLC   20-1998988  
Arizona   —   311     547.   Riverside Nursing Home Associates Two, L.L.C.  
27-3524946   Delaware   CA   578     548.   Riverside Nursing Home Associates,
L.L.C.   36-4340184   Delaware   CA   579     549.   Rockingham Drive Property,
L.L.C.   35-2485732   Delaware   TX   580     550.   Rose Baldwin Park Property
L.L.C.   36-4111092   Illinois   CA   581     551.   S.C. Portfolio Property,
L.L.C.   32-0457621   Delaware   SC   582     552.   Salem Associates, L.L.C.  
36-4572028   Delaware   IL   583     553.   San Juan NH Property, LLC  
11-3714511   Delaware   WA   584     554.   Sandalwood Arkansas Property, L.L.C.
  61-1665105   Delaware   AR   585     555.   Santa Ana-Bartlett, L.L.C.  
36-4212739   Illinois   CA   586     556.   Santa Fe Missouri Associates, L.L.C.
  36-4165126   Illinois   MO   587     557.   Savoy/Bonham Venture, L.L.C.  
36-4572026   Delaware   TX   588     558.   Searcy Aviv, L.L.C.   38-3779442  
Delaware   AR   589     559.   Sedgwick Properties, L.L.C.   36-4694767  
Delaware   KS   590     560.   Seguin Texas Property, L.L.C.   35-2456377  
Delaware   TX   591     561.   Sierra Ponds Property, L.L.C.   38-3888430  
Delaware   CA   592     562.   Skyler Boyington, LLC   42-1572543   Mississippi
  —   254    

 

 20 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign Qualifi-
cation(s)  

 

Chart Ref. #

 

 

 

Comment(s)

563.   Skyler Florida, LLC   64-0821299   Mississippi   FL   255     564.  
Skyler Maitland LLC   20-3888672   Delaware   FL   133     565.   Skyler
Pensacola, LLC   59-3561064   Florida   —   256     566.   Skyview Associates,
L.L.C.   36-4572023   Delaware   ID   593     567.   SLC Property Investors, LLC
  32-0265175   Delaware   —   283   Non-Guarantor Subsidiary 568.   Southeast
Missouri Property, L.L.C.   27-3502072   Delaware   MO   594     569.   Southern
California Nevada, L.L.C.   30-0705746   Delaware   CA, NV   595     570.   St.
Joseph Missouri Property, L.L.C.   36-4597042   Delaware   MO   596     571.  
St. Mary’s Properties, LLC   20-1914905   Ohio   —   135     572.   Star City
Arkansas, L.L.C.   43-2089308   Delaware   AR   597     573.   STBA Properties,
L.L.C.   37-1746483   Delaware   —   598   Non-Guarantor Subsidiary 574.  
Stephenville Texas Property, L.L.C.   46-5421870   Delaware   TX   599     575.
  Sterling Acquisition, LLC   38-3207992   Kentucky   AL, AR, FL, OH, TN, TX, WV
  136     576.   Stevens Avenue Property, L.L.C.   35-2446030   Delaware   KY  
600     577.   Sun-Mesa Properties, L.L.C.   36-4047650   Illinois   AZ   601  
  578.   Suwanee, LLC   20-5223977   Delaware   FL   138     579.   Texas
Fifteen Property, L.L.C.   35-2437626   Delaware   TX   602     580.   Texas
Four Property, L.L.C.   46-5459201   Delaware   TX   603     581.   Texas Lessor
– Stonegate GP, LLC   32-0008071   Maryland   TX   139     582.   Texas Lessor –
Stonegate, Limited, LLC   32-0008072   Maryland   —   140     583.   Texas
Lessor – Stonegate, LP   32-0008073   Maryland   TX   141     584.   Texhoma
Avenue Property, L.L.C.   35-2470607   Delaware   CA   604     585.   The
Suburban Pavilion, LLC   34-1035431   Ohio   —   143     586.   Tujunga, L.L.C.
  36-4389732   Delaware   CA   605     587.   Tulare County Property, L.L.C.  
46-5446413   Delaware   CA   606     588.   Twinsburg Ohio Property, L.L.C.  
37-1763327   Delaware   OH   607   Non-Guarantor for OHI 589.   VRB Aviv, L.L.C.
  76-0802032   Delaware   CA   608     590.   Washington Idaho Property, L.L.C.
  61-1743318   Delaware   WA, ID   609    

 

 21 

 

 

   

 

 

Subsidiary Name

 

 

 

FEIN

 

 

Home

State

  Foreign Qualifi-
cation(s)  

 

Chart Ref. #

 

 

 

Comment(s)

591.   Washington Lessor – Silverdale, LLC   56-2386887   Maryland   WA   144  
  592.   Washington-Oregon Associates, L.L.C.   36-4192347   Illinois   WA, OR  
610     593.   Watauga Associates, L.L.C.   36-4163268   Illinois   TX   611    
594.   Wellington Leasehold, L.L.C.   27-3971187   Delaware   KS   612     595.
  West Pearl Street, L.L.C.   81-0637081   Delaware   CA   613     596.   West
Yarmouth Property I, L.L.C.   46-5495346   Delaware   MA   614     597.   West
Yarmouth Property II, L.L.C.   46-5528008   Delaware   MA   615   Non-Guarantor
for OHI 598.   Westerville Ohio Office Property, L.L.C.   32-0452280   Delaware
  OH   616     599.   Weston ALF Property, L.L.C.   46-5472581   Delaware   MA  
617   Non-Guarantor Subsidiary 600.   Wheeler Healthcare Associates, L.L.C.  
74-2752353   Texas   —   618     601.   Whitlock Street Property, L.L.C.  
32-0419832   Delaware   IN   619     602.   Wilcare, LLC   26-0110550   Ohio   —
  147     603.   Willis Texas Aviv, L.L.C.   37-1522942   Delaware   TX   620  
  604.   Yuba Aviv, L.L.C.   11-3750228   Delaware   VA   621    

 

* * *

 

 22 

 

 



Schedule 5.20

 

CONSOLIDATED PARTIES

 

SEE SCHEDULE 5.11

 

 

 

 

Schedule 7.01

 

LIENS

 

Braswell Indebtedness

 

 

 

 

Schedule 7.02

 

INDEBTEDNESS

 

SEE ATTACHED

 



 

 

 

Schedule 7.02

 

INDEBTEDNESS

 



UNSECURED INDEBTEDNESS               Description  Current Obligor  Maturity
Date  Interest
Rate   Current Balance
@ 12/31/2015  5 7/8% Senior Notes due 2024  Omega Healthcare Investors, Inc. 
3/15/2024   5.875%   400,000,000  4.95% Senior Notes due 2024  Omega Healthcare
Investors, Inc.  4/1/2024   4.950%   400,000,000  4.50% Senior Notes due 2025 
Omega Healthcare Investors, Inc.  1/15/2025   4.50%   250,000,000  4.50% Senior
Notes due 2027  Omega Healthcare Investors, Inc.  4/1/2027   4.50% 
 700,000,000  5.25% Senior Notes due 2026  Omega Healthcare Investors, Inc. 
1/15/2026   5.25%   600,000,000                    9% Delta Subordinated
Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00% 
 4,000,000  9% Delta Subordinated Promissory Note due 2021  OHI Asset HUD Delta,
LLC  12/21/2021   9.00%   4,000,000  9% Delta Subordinated Promissory Note due
2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000  9% Delta
Subordinated Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021 
 9.00%   4,000,000  9% Delta Subordinated Promissory Note due 2021  OHI Asset
HUD Delta, LLC  12/21/2021   9.00%   4,000,000                    SECURED
INDEBTEDNESS               Description  Current Obligor  Maturity Date  Interest
Rate   Current Balance
@ 11/30/2015                  CFG - Arkansas Properties                
Department of Housing and Urban Development Note  700 Mark Drive, LLC (Southern
Heritage)  7/1/2044   3.20%   2,247,614  Department of Housing and Urban
Development Note  1194 North Chester Street, LLC (The Woods at Monticello) 
7/1/2044   3.00%   5,059,130  Department of Housing and Urban Development Note 
1149 & 1151 West New Hope Road, LLC (New Hope)  7/1/2044   3.00%   4,423,465 
Department of Housing and Urban Development Note  228 Pointer Trail West, LLC
(Pointer Trail)  7/1/2044   3.09%   5,022,010  Department of Housing and Urban
Development Note  900 Magnolia Road SW, LLC (Pine Hills)  7/1/2044   3.20% 
 1,863,815  Department of Housing and Urban Development Note  1101 Waterwell
Road, LLC (Pinewood)  7/1/2044   3.20%   4,467,401  Department of Housing and
Urban Development Note  115 Orendorff Avenue, LLC (Apple Ridge)  7/1/2044 
 3.20%   4,423,929  Department of Housing and Urban Development Note  1040
Wedding Ford Road, LLC (Seven Springs)  7/1/2044   3.00%   2,726,455  Department
of Housing and Urban Development Note  202 Tims Avenue, LLC (Bristol Pointe) 
7/1/2044   3.00%   8,864,243  Department of Housing and Urban Development Note 
1401 Park Avenue, LLC (Canyon Springs)  7/1/2044   3.00%   5,787,257  Department
of Housing and Urban Development Note  3600 Richards Road, LLC (Premier) 
7/1/2044   3.00%   6,332,643  Department of Housing and Urban Development Note 
2701 Twin Rivers Drive, LLC (Courtyard Gardens)  7/1/2044   3.09%   4,986,207 
                  GE Term Loan                 General Electric Capital
Corporation Term Loan  Financing VI Healthcare Property, LLC.  12/17/2019 
 4.00%   180,000,000 

 

 

 

 

Schedule 7.03

 

INVESTMENTS

 

None

 

 

 

 

Schedule 7.09

 

NEGATIVE PLEDGES

 

None

 

 

 

 



Schedule 10.02

 

NOTICE ADDRESSES

  

Credit Parties:

 

Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, Maryland 21030

Attention:Daniel J. Booth

Telephone:(410) 427-1724

Facsimile:(410) 427-8824

Website:www.omegahealthcare.com

 

with a copy to:

 

Kaye Scholer LLP
250 West 55th Street
New York, New York 10019

Attention:John R. Fallon, Jr., Esq.

Telephone:(212) 836-8702

Facsimile:(212) 836-6802

 

Administrative Agent:

 

For payments and Requests for Credit Extensions:

 

Bank of America NA

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Libby Garver Russell

Phone: 980-386-8451

Fax: 704-409-0004

Email: libby.russell@baml.com

ABA #:[REDACTED]

Account No.:[REDACTED]

Reference:Omega Healthcare Investors, Inc.

 

For all other Notices:

 

Bank of America, N.A.

Global Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1-007-17-11

Charlotte, North Carolina 28255

Attention:Yinghua Zhang

Telephone:(980) 387-5915

Facsimile:(312) 453-2722

Electronic Mail: yinghua.zhang@baml.com

 



 

 

 

with a copy to:

 

Bank of America, N.A.

Agency Management

555 California Street

Mail Code: CA5-705-04-09

San Francisco, California 94104

Attention:Kevin Ahart

Telephone:(415) 436-2750

Facsimile:(415) 503-5000

Electronic Mail: kevin.ahart@baml.com

  

Lenders:

 

Contact information on file with the Administrative Agent.

 



 

 